



CREDIT AGREEMENT


DATED AS OF FEBRUARY 15, 2019
by and among
HIGHLANDS REIT, INC.
AS BORROWER,


THE HUNTINGTON NATIONAL BANK,
THE OTHER LENDERS WHICH ARE PARTIES TO THIS AGREEMENT
AND
OTHER LENDERS THAT MAY BECOME
PARTIES TO THIS AGREEMENT,


THE HUNTINGTON NATIONAL BANK,
AS AGENT, ISSUING LENDER, LEAD ARRANGER,
BOOK MANAGER, AND SYNDICATION AGENT







--------------------------------------------------------------------------------






TABLE OF CONTENTS


§1.DEFINITIONS AND RULES OF INTERPRETATION.    
§1.1Definitions    1
§1.2Rules of Interpretation.    31
§2.THE CREDIT FACILITY.    
§2.1Commitments to Lend.    33
§2.2Intentionally Omitted.    34
§2.3Reduction and Termination of the Commitments    34
§2.4Interest on Loans.    35
§2.5Requests for Loans    35
§2.6Funds for Loans.    36
§2.7Use of Proceeds    36
§2.8Letters of Credit.    37
§2.9Extension of Maturity Dates    41
§2.10Facility Unused Fee    42
§2.11Increase in Total Commitment.    42
§2.12Defaulting Lenders.    44
§2.13Pro Rata Treatment.    47
§3.REPAYMENT OF THE LOANS.    
§3.1Maturity    48
§3.2Mandatory Prepayments    48
§3.3Optional Prepayments.    48
§3.4Partial Prepayments    49
§3.5Effect of Prepayments    49
§4.CERTAIN GENERAL PROVISIONS.    
§4.1Continuation and Conversion Options.    49
§4.2Fees    50
§4.3Funds for Payments.    50
§4.4Computations    55
§4.5Suspension of LIBOR Rate Loans    55
§4.6Illegality    56
§4.7Additional Interest    56





--------------------------------------------------------------------------------





§4.8Additional Costs, Etc.    56
§4.9Capital Adequacy    57
§4.10Breakage Costs    58
§4.11Default Interest; Late Charge    58
§4.12Certificate    58
§4.13Limitation on Interest    58
§4.14Certain Provisions Relating to Increased Costs and Non-Funding
Lenders    59
§5.COLLATERAL SECURITY.    
§5.1Collateral    60
§5.2Additional Guarantors/Pledge    60
§5.3Release    60
§5.4Addition of Pool Properties in Connection with Advances.    60
§5.5Release of Certain Guarantors    61
§5.6Release of Collateral    61
§6.REPRESENTATIONS AND WARRANTIES.    
§6.1Corporate Authority, Etc.    62
§6.2Governmental Approvals    63
§6.3Title to Pool Properties    63
§6.4Financial Statements    63
§6.5No Material Changes    63
§6.6Franchises, Patents, Copyrights, Etc.    63
§6.7Litigation    63
§6.8No Material Adverse Contracts, Etc.    64
§6.9Compliance with Other Instruments, Laws, Etc.    64
§6.10Tax Status    64
§6.11Intentionally Omitted.    64
§6.12Investment Company Act; EEA Financial Institution    64
§6.13Absence of UCC Financing Statements, Etc.    64
§6.14Setoff, Etc.    64
§6.15No Event of Default    64
§6.16Employee Benefit Plans    65
§6.17Disclosure    65
§6.18Trade Name; Place of Business    65
§6.19Regulations T, U and X    65


ii



--------------------------------------------------------------------------------





§6.20Environmental Compliance    65
§6.21Subsidiaries; Organizational Structure    67
§6.22Leasing    67
§6.23Property    67
§6.24Brokers    68
§6.25Other Debt    68
§6.26Solvency    68
§6.27No Bankruptcy Filing    68
§6.28No Fraudulent Intent    68
§6.29Transaction in Best Interests of Credit Parties; Consideration    69
§6.30OFAC    69
§6.31Ground Lease.    69
§7.AFFIRMATIVE COVENANTS.    
§7.1Punctual Payment    70
§7.2Maintenance of Office    70
§7.3Records and Accounts    70
§7.4Financial Statements, Certificates and Information    70
§7.5Notices.    73
§7.6Existence; Maintenance of Properties.    74
§7.7Insurance.    74
§7.8Taxes; Liens    75
§7.9Inspection of Properties and Books    75
§7.10Compliance with Laws, Contracts, Licenses, and Permits    76
§7.11Further Assurances    76
§7.12Property Management Agreements    76
§7.13Business Operations    76
§7.14[Reserved].    76
§7.15Ownership of Real Estate    76
§7.16Distributions of Income to Borrower    76
§7.17Plan Assets    77
§7.18[Reserved].    77
§8.NEGATIVE COVENANTS.    
§8.1Restrictions on Indebtedness    77
§8.2Restrictions on Liens, Etc.    78


iii



--------------------------------------------------------------------------------





§8.3Restrictions on Investments    81
§8.4Merger, Consolidation    82
§8.5Sale and Leaseback    82
§8.6Compliance with Environmental Laws    82
§8.7Asset Sales    83
§8.8Pool Properties    83
§8.9Restriction on Prepayment of Indebtedness    84
§8.10Derivatives Contracts    84
§8.11Transactions with Affiliates    84
§8.12Intentionally Omitted.    84
§8.13Changes to Organizational Documents    85
§8.14Sanctions and Anti-Terrorism    85
§8.15ERISA    85
§9.FINANCIAL COVENANTS.    
§9.1Maximum Consolidated Leverage Ratio    85
§9.2Minimum Fixed Charge Coverage Ratio    85
§9.3Minimum Consolidated Tangible Net Worth    85
§9.4Maximum Consolidated Variable Rate Indebtedness    85
§9.5Maximum Recourse Indebtedness    86
§9.6Pool Property Availability    86
§9.7Maximum Cross-Collateralized Non-Recourse Debt    86
§9.8Pool Covenants    86
§9.9Maximum FFO Payout Ratio    86
§10.CLOSING CONDITIONS.    
§10.1Loan Documents    86
§10.2Certified Copies of Organizational Documents    87
§10.3Resolutions    87
§10.4Incumbency Certificate; Authorized Signers    87
§10.5Opinion of Counsel    87
§10.6Payment of Fees    87
§10.7Performance; No Default    87
§10.8Representations and Warranties    87
§10.9Compliance Certificate    87
§10.10Patriot Act; Anti-Terrorism Laws    87


iv



--------------------------------------------------------------------------------





§10.11Eligible Real Estate Qualification Documents    87
§10.12Consents    88
§10.13Material Adverse Effect    88
§10.14Repayment    88
§10.15Other    88
§11.CONDITIONS TO ALL BORROWINGS.    
§11.1Prior Conditions Satisfied    88
§11.2Representations True; No Default; No Material Adverse Effect    88
§11.3Borrowing Documents    88
§12.EVENTS OF DEFAULT; ACCELERATION; ETC.    
§12.1Events of Default and Acceleration    89
§12.2Certain Cure Rights    91
§12.3Termination of Commitments    91
§12.4Remedies    92
§12.5Distribution of Collateral Proceeds    92
§12.6Remedies in Respect of Hedge Obligations    93
§12.7Cash Collateral Account.    94
§13.SETOFF.    
§14.THE AGENT.    
§14.1Authorization    95
§14.2Employees and Agents    95
§14.3No Liability    95
§14.4No Representations    96
§14.5Payments.    96
§14.6Holders of Notes    97
§14.7Indemnity    97
§14.8Agent as Lender    97
§14.9Resignation; Removal    97
§14.10Duties in the Case of Enforcement    98
§14.11Bankruptcy    98
§14.12Request for Agent Action    98
§14.13Reliance by Agent    98
§14.14Approvals    99
§14.15Borrower Not Beneficiary    99


v



--------------------------------------------------------------------------------





§14.16Reliance on Hedge Provider    99
§15.EXPENSES.    
§16.INDEMNIFICATION.    
§17.SURVIVAL OF REPRESENTATIONS.    
§18.ASSIGNMENT AND PARTICIPATION.    
§18.1Conditions to Assignment by Lenders    102
§18.2Register    103
§18.3New Notes    103
§18.4Participations    104
§18.5Pledge by Lender    104
§18.6No Assignment by Borrower    104
§18.7Disclosure    105
§18.8Titled Agents    105
§18.9Amendments to Loan Documents    105
§18.10Mandatory Assignment by Non-Consenting Lender    105
§19.SEVERAL OBLIGATIONS; NO LIABILITY; NO RELEASE    
§20.NOTICES.
§21.RELATIONSHIP    
§22.GOVERNING LAW; CONSENT TO JURISDICTION AND SERVICE    
§23.HEADINGS    
§24.COUNTERPARTS    
§25.ENTIRE AGREEMENT, ETC    
§26.WAIVER OF JURY TRIAL AND CERTAIN DAMAGE CLAIMS    
§27.DEALINGS WITH THE BORROWER    
§28.CONSENTS, AMENDMENTS, WAIVERS, ETC.    
§28.1Amendments Generally    109
§28.2Additional Lender Consents    110
§28.3Amendment of Agent’s Duties, Etc.    110
§28.4Defaulting Lender Votes    110
§28.5Technical Amendments    111
§29.SEVERABILITY    
§30.TIME OF THE ESSENCE    
§31.NO UNWRITTEN AGREEMENTS    
§32.REPLACEMENT NOTES    


vi



--------------------------------------------------------------------------------





§33.NO THIRD PARTIES BENEFITED    
§34.IMPORTANT INFORMATION ABOUT PROCEDURES REQUIRED BY THE USA PATRIOT ACT    
§35.Acknowledgement and consent to bail-in of eea financial institutions    
§36.JOINT AND SEVERAL LIABILITY    
§37.ADDITIONAL AGREEMENTS CONCERNING OBLIGATIONS OF BORROWER.    
§37.1[Reserved]    113
§37.2Waiver of Supplemental Stay    113
§37.3Waiver of Defenses    113
§37.4Waiver    115
§37.5Subordination    116
§38.ACKNOWLEDGMENT OF BENEFITS; EFFECT OF AVOIDANCE PROVISIONS    








vii



--------------------------------------------------------------------------------





EXHIBITS AND SCHEDULES
Exhibit A
FORM OF TERM NOTE/ REVOLVING NOTE

Exhibit B
FORM OF JOINDER AGREEMENT

Exhibit C
FORM OF REQUEST FOR LOAN

Exhibit C-1
FORM OF REQUEST FOR LETTER OF CREDIT

Exhibit D
FORM OF COMPLIANCE CERTIFICATE

Exhibit E
FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT

Exhibit F
FORM OF LETTER OF CREDIT APPLICATION

Exhibit G
FORMS OF TAX COMPLIANCE CERTIFICATE

Schedule 1.1
LENDERS AND COMMITMENTS

Schedule 1.2
ELIGIBLE REAL ESTATE QUALIFICATION DOCUMENTS

Schedule 6.7
PENDING LITIGATION

Schedule 6.10
TAX ID NUMBERS

Schedule 6.20
REQUIRED ENVIRONMENTAL ACTIONS

Schedule 6.21
SUBSIDIARIES

Schedule 6.22
EXCEPTIONS TO RENT ROLL; LEASE CONCESSIONS; ADVANCE RENT AND OTHER PAYMENTS

Schedule 6.23
PROPERTY; EXCEPTIONS TO PHYSICAL CONDITION: PENDING EMINENT DOMAIN PROCEEDINGS:
PROPERTY MANAGEMENT AGREEMENTS

Schedule 7.12(a)
QUALIFIED MANAGERS

Schedule 8.1
INDEBTEDNESS

Schedule 8.11
CERTAIN TRANSACTIONS

Schedule 20
NOTICE ADDRESSES

Schedule PP
INITIAL POOL PROPERTIES







viii



--------------------------------------------------------------------------------






CREDIT AGREEMENT
THIS CREDIT AGREEMENT is made as of February 15, 2019, by and among HIGHLANDS
REIT, INC., a Maryland corporation (the “Borrower”), THE HUNTINGTON NATIONAL
BANK (“HNB”), the other lending institutions which are parties to this Agreement
as “Lenders,” and the other lending institutions that may become parties hereto
pursuant to §18, as lenders, and THE HUNTINGTON NATIONAL BANK, as administrative
agent for the Lenders (the “Agent”) and as Issuing Lender, Lead Arranger, Book
Manager and Syndication Agent.
R E C I T A L S
WHEREAS, Borrower has requested that the Lenders provide revolving and term loan
facilities to Borrower to provide funding for the acquisition of and working
capital related to certain real properties, the refinancing of certain
indebtedness, capital expenditures, distributions, stock repurchases and for
general working capital purposes; and
WHEREAS, the Agent and the Lenders are willing to provide such revolving and
term loan facilities to Borrower on and subject to the terms and conditions set
forth herein;
NOW, THEREFORE, in consideration of the recitals herein and mutual covenants and
agreements contained herein, the parties hereto hereby covenant and agree as
follows:


1

--------------------------------------------------------------------------------






§1.DEFINITIONS AND RULES OF INTERPRETATION.

§1.1    Definitions. The following terms shall have the meanings set forth in
this §1 or elsewhere in the provisions of this Agreement referred to below:
Additional Commitment Request Notice. See §2.11(a)
Additional Guarantor. Each additional Subsidiary of the Borrower which becomes a
Guarantor pursuant to §5.2, provided that no Excluded Subsidiary shall be an
Additional Guarantor.
Adjusted Consolidated EBITDA. On any date of determination, for the applicable
period, the sum of (a) the Consolidated EBITDA for such applicable period, less
(b) the Capital Reserve.
Adjusted NOI. As of any date of calculation, for any period, (a) NOI from the
Real Estate of the Consolidated Group for such period, less (b) the Capital
Reserve for such Real Estate.
Advance. A borrowing hereunder consisting of the aggregate amount of the several
Loans made by one or more of the Lenders to a Borrower of the same Type and
Class and, in the case of LIBOR Rate Loans, for the same Interest Period.
Affiliate. An Affiliate, as applied to any Person, shall mean any other Person
(excluding any Foreign Subsidiary) directly or indirectly controlling,
controlled by, or under common control with, that Person and including any
Unconsolidated Affiliates of such Person. For purposes of this definition,
“Control” (including, with correlative meanings, the terms “controlling,”
“controlled by” and “under common control with”), as applied to any Person,
means (a) the possession, directly or indirectly, of the power to vote ten
percent (10%) or more of the stock, shares, voting trust certificates,
beneficial interest, partnership interests, member interests or other interests
having ordinary voting power for the election of directors of such Person or
otherwise to direct or cause the direction of the management and policies of
that Person, whether through the ownership of voting securities or by contract
or otherwise, or (b) the ownership of (i) a general partnership interest, (ii) a
managing member’s or manager’s interest in a limited liability company, or (iii)
a limited partnership interest or preferred stock (or other ownership interest)
representing ten percent (10%) or more of the outstanding limited partnership
interests, preferred stock or other ownership interests of such Person.
Agent. The Huntington National Bank, acting as administrative agent for the
Lenders, and its successors and assigns.
Agent’s Head Office. The Agent’s head office located at 200 Public Square,
7th Floor, Cleveland, Ohio 44114, or at such other location as the Agent may
designate from time to time by notice to the Borrower and the Lenders.
Agent’s Special Counsel. Dentons US LLP or such other counsel as selected by
Agent.
Agreement. This Credit Agreement, as the same may be amended, modified,
supplemented and/or extended from time to time, including the Schedules and
Exhibits hereto.
Agreement Regarding Fees. See §4.2.
Anti-Corruption Laws. All Applicable Laws of any jurisdiction applicable to
Borrower and its Subsidiaries concerning or relating to bribery or corruption,
including the Foreign Corrupt Practices Act of 1977.


2



--------------------------------------------------------------------------------





Anti-Terrorism Laws. All Applicable Laws enacted in the United States related to
the financing of terrorism or money laundering, including Executive Order
No. 13224, the USA Patriot Act (Public Law 107-56), the Bank Secrecy Act (Public
Law 91-508), the Trading with the Enemy Act (50 U.S.C. App. Section 1 et seq.),
the International Emergency Economic Powers Act (50 U.S.C. Section  1701
et seq.), and the sanction regulations promulgated pursuant thereto by the
Office of Foreign Assets Control, as well as laws relating to prevention and
detection of money laundering in 18 U.S.C. Sections 1956 and 1957 (as any of the
foregoing may from time to time be amended, renewed, extended or replaced).
Applicable Law. All applicable provisions of constitutions, statutes, rules,
regulations, guidelines and orders of all Governmental Authorities and all
orders and decrees of all courts, tribunals and arbitrators.
Applicable Margin. Means the Revolver Applicable Margin and/or the Term Loan
Applicable Margin, as applicable for LIBOR Rate Loans and Base Rate Loans. The
Applicable Margin shall be determined and adjusted quarterly on the date five
(5) Business Days after the day on which the Borrower provides an updated
Compliance Certificate as required pursuant to §7.4(c) for the most recently
ended fiscal quarter of the Borrower (each such date, a “Calculation Date”). In
the event that Borrower shall fail to deliver to the Agent a quarterly
Compliance Certificate on or before the date when quarterly financial statements
are required to be delivered by §7.4(b), then without limiting any other rights
of the Agent and the Lenders under this Agreement, the Applicable Margin for
Loans shall be at Pricing Level 5 commencing on the first (1st) Business Day
following the date on which such Compliance Certificate was required to have
been delivered and shall remain in effect until such failure is cured, in which
event the Applicable Margin shall adjust, if necessary, on the date five (5)
Business Days after the day on which the Borrower provide an updated Compliance
Certificate. The Applicable Margin in effect from the date hereof through the
date of the next change in the Applicable Margin pursuant to the provisions
hereof shall be determined based upon Pricing Level 1. The provisions of this
definition shall be subject to §2.4(e) and §4.3(c).
Applicable Percentage. With respect to any Lender of any Class, such Lender’s
Revolving Credit Commitment Percentage, Term Loan Commitment Percentage, or New
Term Loan Commitment Percentage, as applicable, for such Class.
Approved Fund. Any Fund that is administered or managed by (a) a Lender, (b) an
Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
Arranger. The Huntington National Bank or any successors thereto.
Assets. All Real Estate owned by the Borrower and its Subsidiaries.
Assignment and Acceptance Agreement. See §18.1.
Authorized Officer. Any of the following Persons: the Chief Executive Officer,
the President, the Chief Financial Officer or the Treasurer of any Credit Party.
Bail-In Action. The exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
Bail-In Legislation. With respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.


3



--------------------------------------------------------------------------------





Balance Sheet Date. September 30, 2018.
Bankruptcy Code. Title 11, U.S.C.A., as amended from time to time or any
successor statute thereto.
Base Rate. The greater of (a) the Prime Commercial Rate, (b) one half of one
percent (0.50%) above the Fed Funds Rate or (c) one-month LIBOR determined as of
the applicable date for which the Base Rate is being determined plus one percent
(1%). The Base Rate is a reference rate used in determining interest rates on
certain loans and is not intended to be the lowest or best rate being charged to
any customer. Any change in the rate of interest payable hereunder resulting
from a change in the Base Rate shall become effective as of 12:01 a.m. on the
Business Day on which such change in the Base Rate becomes effective, without
notice or demand of any kind.
Base Rate Loans. Loans bearing interest calculated by reference to the Base
Rate.
Blocked Person. Any of the following: (a) a Person that is listed in the annex
to, or is otherwise subject to the provisions of, the Executive Order No. 13224;
(b) a Person owned or controlled by, or acting for or on behalf of, any Person
that is listed in the annex to, or is otherwise subject to the provisions of,
the Executive Order No. 13224; (c) a Person with which Lender is prohibited from
dealing or otherwise engaging in any transaction by any Anti-Terrorism Laws;
(d) a Person that commits, threatens or conspires to commit or supports
“terrorism” as defined in the Executive Order No. 13224; (e) a Person that is
named as a “specially designated national” on the most current list published by
the U.S. Treasury Department Office of Foreign Asset Control at its official
website or any replacement website or other replacement official publication of
such list; or (f) a Person who is affiliated or associated with a Person listed
above.
Borrower. As defined in the preamble hereto.
Borrower’s Knowledge. As of the date of any representation of warranty, the
actual knowledge of any current Authorized Officer of the Borrower, without
inquiry or investigation of the facts and circumstances of the applicable
subject matter. Notwithstanding the foregoing, the named Authorized Officers and
their successors are not parties to this Agreement and shall have no liability
for a breach of any representation, warranty, covenant or agreement deemed to be
made to their actual knowledge.
Breakage Costs. The actual out-of-pocket cost to any Lender of re-employing
funds bearing interest at LIBOR incurred in connection with (a) any payment of
any portion of the Loans bearing interest at LIBOR prior to or after the
termination of any applicable Interest Period, (b) the conversion of a LIBOR
Rate Loan to a Loan of another Type on a date other than the last day of the
relevant Interest Period, or (c) the failure of a Borrower to draw down, on the
first day of the applicable Interest Period, any amount as to which such
Borrower has elected a LIBOR Rate Loan.
Building. With respect to each Pool Property or other parcel of Real Estate, all
of the buildings, structures and improvements now or hereafter located thereon.
Business Day. Any day other than a Saturday, a Sunday, or other day on which
Agent is authorized or required to be closed; and if the applicable Business Day
relates to any LIBOR Rate Loans, such day must also be a day for trading by and
between banks in US dollar deposits in the London interbank market.
Calculation Date. Has the meaning set forth in the definition of “Applicable
Margin.”
Capital Reserve. As of any date of determination, with respect to all of the
Real Estate owned by Borrower or its Subsidiaries and a proportionate share of
all Real Estate of all Unconsolidated Affiliates, an


4



--------------------------------------------------------------------------------





amount equal to $200 per unit of any multi-family Real Estate and $0.15 per
annum multiplied by the total rentable square footage of the Buildings at such
Real Estate that is not multi-family Real Estate (but instead retail, office,
cold storage or correctional facility).
Capitalization Rate. The capitalization rate shall equal 6.25% for multi-family
Real Estate, 7.25% for retail and office Real Estate, and 8.25% for cold storage
Real Estate.
Capitalized Lease. A lease under which the discounted future rental payment
obligations of the lessee or the obligor are required to be capitalized on the
balance sheet of such Person in accordance with GAAP.
Cash Collateral Account. A special deposit account established by the Agent
pursuant to §12.7 and under its sole dominion and control.
Cash Equivalents. As of any date: (a) securities issued or directly and fully
guaranteed or insured by the United States of America or any agency or
instrumentally thereof (provided that the full faith and credit of the United
States of America is pledged in support thereof) having maturities of not more
than twelve months from the date of acquisition; (b) Dollar denominated time and
demand deposits and certificates of deposit of (i) any Lender or any of its
Affiliates; (ii) any other domestic commercial bank having capital and surplus
in excess of $500,000,000 or (iii) any bank whose short-term commercial paper
rating from S&P is at least A-2 or the equivalent thereof or from Moody’s is at
least P‑2 or the equivalent thereof (any such bank being an “Approved Bank”), in
each case with maturities of not more than two (2) years from the date of
acquisition; (c) commercial paper and variable or fixed rate notes issued by any
Approved Bank (or by the parent company thereof) or any variable rate notes
issued by, or guaranteed by, any domestic corporation rated A-2 (or the
equivalent thereof) or better by S&P or P-2 (or the equivalent thereof) or
better by Moody’s and maturing within one (1) year of the date of acquisition;
(d) repurchase agreements with a bank or trust company (including any of the
Lenders) or securities dealer having capital and surplus in excess of
$500,000,000 for direct obligations issued by or fully guaranteed by the United
States of America in which Borrower or their Subsidiaries shall have a perfected
first priority security interest (subject to no other Liens) and having, on the
date of purchase thereof, a fair market value of at least 100% of the amount of
the repurchase obligations and (e) Investments, classified in accordance with
GAAP as current assets, in money market investment programs registered under the
Investment Company Act of 1940, as amended, which are administered by financial
institutions having capital of at least $500,000,000 and the portfolios of which
are limited to investments of the character described in the foregoing
subdivisions (a) through (d), and (f) “cash and cash items” within the meaning
of Section 856(c)(4)(A) of the Code.
CERCLA. The Comprehensive Environmental Response, Compensation and Liability Act
of 1980, 42 U.S.C. 9601 et seq.
Change in Law. The occurrence, after the date of this Agreement (or, with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided, that, notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in


5



--------------------------------------------------------------------------------





each case be deemed to be a “Change in Law,” regardless of the date enacted,
adopted, implemented or issued.
Change of Control. A Change of Control shall exist upon the occurrence of any of
the following:
(a)    A Change of Management;
(b)    During any twelve month period on or after the date of this Agreement,
the individuals who at the beginning of such period constituted the Board of
Directors of Borrower (the “Board”) together with any new directors whose
election by the Board or whose nomination for election by the shareholders of
Borrower was approved by a vote of at least a majority of the members of the
Board then in office, who either were members of the Board at the beginning of
such period or whose election or nomination for election was previously so
approved, cease for any reason to constitute a majority of the members of the
Board then in office;
(c)    Any Person (including a Person’s Affiliates and associates) or group (as
that term is defined under Section 13(d) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”) and the rules and regulations thereunder), shall
have acquired beneficial ownership (within the meaning of Rule 13d-3 under the
Exchange Act) of a percentage (based on voting power, in the event different
classes of stock or voting interests shall have different voting powers) of the
voting stock or voting interests of the Borrower equal to at least twenty
percent (20%) who did not hold such beneficial ownership as of the date of this
Agreement;
(d)    Borrower consolidates with, is acquired by, or merges into or with any
Person (other than a merger permitted by § 8.4); or
(e)    Borrower fails to own, directly or indirectly, free of any Lien, one
hundred percent (100%) of the economic, voting and beneficial interest of each
Guarantor unless such Guarantor is released as provided in § 5.3 or § 5.5.
Change of Management. Richard Vance ceases to be active on a daily basis in the
management of the Credit Parties and their Subsidiaries’ business as president
and chief executive officer of Borrower; provided, a Change of Management shall
not be deemed to have occurred upon Richard Vance’s failure to serve as
president and chief executive officer of Borrower if an executive of comparable
experience who is reasonably satisfactory to the Agent shall have been approved
by the Board within three (3) months of such event, unless his failure to serve
as president and chief executive officer of Borrower was due to his death or
disability, in which event, such death or disability shall not be deemed a
Change of Management if an executive of comparable experience and who is
reasonably satisfactory to the Agent shall have been approved by the Board
within six (6) months of such event.
Class. When used with respect to (a) a Commitment, refers to whether such
Commitment is a Revolving Credit Commitment, Term Loan Commitment, or any
tranche of New Term Loan Commitment, (b) when used with respect to any Loan,
refers to whether such Loan is a Revolving Credit Loan, Term Loan or New Term
Loan, (c) a LIBOR Rate Loan, refers to whether the Loan bears interest at LIBOR
for a one-month, two-month, three-month or six-month Interest Period, and
(d) when used with respect to a Lender, refers to whether such Lender has a Loan
or Commitment with respect to a particular Class of Loans or Commitments. Each
tranche of New Term Loans may, if agreed by the Borrower, the Agent, and the
applicable New Term Loan Lenders, be treated as a separate Class.


6



--------------------------------------------------------------------------------





Closing Date. The first date on which all of the conditions set forth in §10 and
§11 have been satisfied.
Code. The Internal Revenue Code of 1986, as amended, and all regulations and
formal guidance issued thereunder, as the same may be amended or replaced from
time to time.
Collateral. All of the property, rights and interests of the Credit Parties
which are subject to the security interests created by the Security Documents.
Commitment. With respect to each Lender, the amount set forth on Schedule 1.1
hereto as the aggregate amount of such Lender’s Revolving Credit Commitment and
Term Loan Commitment, as the same may be amended pursuant to the term hereof,
including in connection with New Term Loan Commitments pursuant to §2.11.
Commitment Increase. See §2.11(a).
Commitment Increase Date. See §2.11(a).
Commitment Percentage. With respect to each Lender, the percentage set forth on
Schedule 1.1 hereto as such Lender’s percentage of the Total Commitment, as the
same may be changed from time to time in accordance with the terms of this
Agreement; provided that if the Commitments of the Lenders have been terminated
as provided in this Agreement, then the Commitment of each Lender shall be
determined based on the Commitment Percentage of such Lender immediately prior
to such termination and after giving effect to any subsequent assignments made
pursuant to the terms hereof.
Commodity Exchange Act. The Commodity Exchange Act (7 U.S.C. § 1 et seq.), as
amended from time to time, and any successor statute.
Compliance Certificate. See §7.4(c).
Connection Income Taxes. Other Connection Taxes that are imposed on or measured
by net income (however denominated) or that are franchise Taxes or branch
profits Taxes.
Consolidated. With reference to any term defined herein, that term as applied to
the accounts of a Person and its Subsidiaries, determined on a consolidated
basis in accordance with GAAP.
Consolidated EBITDA. On the date of determination, for any period, an amount
equal to (as applicable) the following amounts for each Person of the
Consolidated Group for such period determined on a Consolidated basis (without
duplication): (a) net income (or loss) including noncontrolling interests on a
Consolidated basis, in accordance with GAAP, exclusive of the following (but
only to the extent included in determination of such net income (loss)): (i)
real estate depreciation and amortization expense; (ii) Interest Expense; (iii)
income tax expense; (iv) extraordinary or nonrecurring gains and losses,
including gains or losses associated with the sale of operating properties and
charges associated with any write‐off of development expenses; (v) other
non‐cash items to the extent not actually paid as a cash expense, including
non‐cash losses or gains associated with (A) the grant of equity interests to
employees, officers and directors, (B) hedging activities, (C) impairment of
goodwill and (D) one‐time accounting adjustments; (vi) charges (including any
premiums or make‐whole amounts) associated with any prepayment, redemption or
repurchase of indebtedness or early retirement of preferred stock; (vii) costs
in connection with acquisitions, including non‐capitalized costs incurred in
connection with acquisitions that fail to close; (viii) rental income associated
with any Tenant under a Material Commercial Lease, which is not a Credit Lease,
for the period


7



--------------------------------------------------------------------------------





of time (A) that the Tenant under such Material Commercial Lease (X) has vacated
their leased premises or (B) following the 90th day of such Tenant’s default
under their Material Commercial Lease, for so long thereafter as such default is
not cured; and (ix) rental income associated with any tenant under a Material
Commercial Lease that filed for bankruptcy; provided, however, that, rental
income for any newly executed Material Commercial Lease that is replacing a
bankrupt tenant under a Material Commercial Lease or a Material Commercial Lease
for a previously vacant space shall be included on a proforma annualized basis
until such time as a historical six (6) months of actual rental income has been
established; plus (b) such Person’s pro rata share of EBITDA of its
Unconsolidated Affiliates and their Subsidiaries as provided below. With respect
to Unconsolidated Affiliates, EBITDA attributable to such entities shall be
excluded but EBITDA shall include such Person’s Equity Percentage of net income
(or loss) from such Unconsolidated Affiliates plus such Person’s Equity
Percentage of (i) depreciation and amortization expense; (ii) Interest Expense;
(iii) income tax expense; (iv) acquisition closing costs for acquisitions
permitted under the Loan Documents and extraordinary or non‐recurring gains and
losses (including gains and losses on the sale of assets) and income and expense
allocated to minority owners; and (v) other non‐cash items to the extent not
actually paid as a cash expense, in each case, from such Unconsolidated
Affiliates. EBITDA shall be adjusted to remove any impact from straight line
rent leveling adjustments required under GAAP and amortization of intangibles
pursuant to Statement of Financial Accounting Standards number 141.
Consolidated Fixed Charges. On any date of determination, for any period, the
sum of the following amounts for each Person of the Consolidated Group for such
period determined on a Consolidated basis (without duplication) (a) Interest
Expenses, plus (b) all regularly scheduled principal payments made with respect
to Indebtedness of such Person during such period, other than any balloon,
bullet or similar principal payment which repays such Indebtedness in full, plus
(c) any Preferred Dividends paid during such period. The Person’s Equity
Percentage in the fixed charges referred to above of its Unconsolidated
Affiliates shall be included in the determination of Consolidated Fixed Charges.
Consolidated Fixed Charges relating to Indebtedness of the Consolidated Group
that has been defeased or otherwise permanently repaid shall not be deemed part
of Consolidated Fixed Charges.
Consolidated Group. Borrower and its Subsidiaries, on a Consolidated basis.
Consolidated Leverage Ratio. The ratio of Consolidated Total Indebtedness to
Total Asset Value.
Consolidated Secured Indebtedness. Any Consolidated Total Indebtedness which is
secured by a Lien on any Real Estate; Consolidated Secured Indebtedness shall
not include the Obligations.
Consolidated Secured Recourse Indebtedness. Any Consolidated Secured
Indebtedness that is Recourse Indebtedness.
Consolidated Tangible Net Worth. On any date of determination, the amount by
which Total Asset Value exceeds Consolidated Total Indebtedness.
Consolidated Total Indebtedness. On any date of determination, all Indebtedness
of the Consolidated Group, but specifically including (without duplication) such
Person’s Equity Percentage of the Indebtedness of its Unconsolidated Affiliates.
Indebtedness or other liabilities of a Person and its Subsidiaries that would
otherwise be included in Consolidated Total Indebtedness that has been defeased
or paid shall not be deemed part of Consolidated Total Indebtedness.
Consolidated Variable Rate Indebtedness. Unhedged variable rate indebtedness of
the Consolidated Group, excluding the Loans.


8



--------------------------------------------------------------------------------





Conversion/Continuation Request. A notice given by the Borrower to the Agent of
its election to convert or continue a Loan in accordance with §4.1.
Credit Lease. Any Lease where the Tenant (or any guarantor under such Lease) has
an Investment Grade Rating.
Credit Party(ies). Individually and collectively, Borrower and each Guarantor.
Default. See §12.1.
Default Rate. See §4.11.
Defaulting Lender. Any Lender that, as reasonably determined by the Agent,
(a) has failed to (i) fund all or any portion of its Loans within two (2)
Business Days of the date required to be funded by it hereunder and such failure
is continuing, unless such Lender has notified the Borrower and the Agent in
writing that such failure arises out of a good faith determination by such
Lender that one or more conditions precedent to funding (each of which
conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied or (ii) perform
any of its other funding obligations hereunder, including in respect of its
participations in Letters of Credit, within two (2) Business Days of the date
required to be funded by it hereunder and such failure is continuing,
(b) (i) has notified the Borrower, the Agent or any Lender that it does not
intend to comply with its funding obligations hereunder or (ii) has made a
public statement to that effect with respect to its funding obligations
hereunder, unless with respect to this clause (b), such failure is subject to a
good faith dispute, (c) has failed, within two (2) Business Days after request
by the Agent or the Borrower, to confirm in a manner reasonably satisfactory to
the Agent and the Borrower that it will comply with its funding obligations
hereunder; provided that, notwithstanding the provisions of §2.12, such Lender
shall cease to be a Defaulting Lender upon the Agent’s and Borrower’s receipt of
confirmation that such Defaulting Lender will comply with its funding
obligations, or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any bankruptcy, insolvency,
reorganization, liquidation, conservatorship, assignment for the benefit of
creditors, moratorium, receivership, rearrangement or similar debtor relief law
of the United States or other applicable jurisdictions from time to time in
effect, including any law for the appointment of the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority as receiver,
conservator, trustee, administrator or any similar capacity, (ii) had a
receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person, including the Federal Deposit Insurance Corporation
or any other state or federal regulatory authority acting in such capacity,
charged with reorganization or liquidation of its business or a custodian
appointed for it, (iii) taken any action in furtherance of, or indicated its
consent to, approval of or acquiescence in any such proceeding or appointment,
or (iv) become the subject of a Bail-In Action; provided that a Lender shall not
be a Defaulting Lender solely by virtue of the ownership or acquisition of any
equity interest in that Lender or any direct or indirect parent company thereof
by a Governmental Authority so long as such ownership interest does not result
in or provide such Lender with immunity from the jurisdiction of courts of the
United States or from the enforcement of judgments or writs of attachment of its
assets or permit such Lender (or such Governmental Authority or instrumentality)
to reject, repudiate, disavow, or disaffirm any contracts or agreements made
with such Person). Any determination by the Agent that a Lender is a Defaulting
Lender under any one or more of clauses (a) through (d) above shall be
conclusive and binding absent demonstrable error, and such Lender shall be
deemed to be a Defaulting Lender (subject to §2.12(g)) upon delivery of written
notice of such determination to the Borrower and each Lender.
Derivatives Contract. Any and all rate swap transactions, basis swaps, credit
derivative transactions, forward rate transactions, commodity swaps, commodity
options, forward commodity contracts,


9



--------------------------------------------------------------------------------





commodities hedge agreement, equity or equity index swaps or options, bond or
bond price or bond index swaps or options or forward bond or forward bond price
or forward bond index transactions, interest rate options, foreign exchange
contract, interest rate protection agreement, interest rate future agreement,
interest rate swap agreement, interest rate cap agreement, interest rate collar
agreement, options contract, cap transactions, floor transactions, collar
transactions, currency swap transactions, cross-currency rate swap transactions,
currency options, spot contracts, futures contract, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement. Not in limitation of the
foregoing, the term “Derivatives Contract” includes any and all transactions of
any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement, including any such
obligations or liabilities under any such master agreement.
Derivatives Termination Value. In respect of any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Derivatives Contracts, (a) for any date on or
after the date such Derivatives Contracts have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and
(b) for any date prior to the date referenced in clause (a) the amount(s)
determined as the mark-to-market value(s) for such Derivatives Contracts, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Derivatives Contracts
(which may include the Agent or any Lender).
Designated Jurisdiction. At any time, a country, territory or region which is,
or whose government is, the subject or target of any Sanctions.
Development Property. A Real Estate Asset owned by the Borrower or one of its
Subsidiaries on which the construction or redevelopment of a property by the
Borrower or one of its Subsidiaries has commenced (other than any Real Estate
Asset with respect to which any interruption of construction has lasted for more
than sixty (60) consecutive days), and any such Real Estate Asset shall be
treated as a Development Property until construction is completed and a
temporary or final certificate of occupancy, or its equivalent in the applicable
jurisdiction, has been issued.
Dollars or $. Dollars in lawful currency of the United States of America.
Domestic Lending Office. Initially, the office of each Lender designated as such
on Schedule 1.1; thereafter, such other office of such Lender, if any, located
within the United States that will be making or maintaining Base Rate Loans.
Drawdown Date. The date on which any Loan is made or is to be made in accordance
with §2, and the date on which any Loan is converted in accordance with §4.1.
EEA Financial Institution. (a) Any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to Consolidated supervision with its parent.
EEA Member Country. Any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.


10



--------------------------------------------------------------------------------





EEA Resolution Authority. Any public administrative authority or any person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
Electronic System. See §7.4.
Eligible Assignee. Any of (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund, and (d) any other Person (other than a natural person or a
holding company, investment vehicle or trust for, or owned and operated for the
primary benefit of, a natural person) approved by (i) the Agent, and (ii) unless
an Event of Default has occurred and is continuing, the Borrower (each such
approval not to be unreasonably withheld or delayed); provided that
notwithstanding the foregoing, “Eligible Assignee” shall not include (i) any
Credit Party or any Credit Party’s Affiliates or Subsidiaries or (ii) any
Defaulting Lender or any of its Subsidiaries.
Eligible Ground Lease. A Ground Lease with respect to Eligible Real Estate
executed or assumed by a Guarantor as lessee.
Eligible Real Estate. Each parcel of Real Estate which is or will be upon its
acquisition wholly-owned by a Guarantor (provided that no Equity Interests in
such Guarantor will be owned by any Excluded Subsidiary) and as to which all of
the representations set forth in §6 of this Agreement concerning a Pool Property
are true and correct in all material respects and otherwise meets the following
requirements:
(a)    the Real Estate is located in the continental United States;
(b)    the Real Estate is owned on a fee simple basis or leased by a Credit
Party pursuant to an Eligible Ground Lease approved by the Agent;
(c)    the Real Estate is free of liens and encumbrances other than Permitted
Liens described in clauses (i), (iv), (vi), (viii), (xi), or (xv) of §8.2;
(d)    the Real Estate is free of all material structural defects, title
defects, environmental conditions, etc. as demonstrated by third party reports
approved by the Agent, or is otherwise insured over existing structural, title
or environmental issues as reasonably determined to Agent’s satisfaction;
(e)    the Real Estate is either a Legacy Asset or, if not:
(i)    is a stabilized multi-family property;
(ii)    is located in the metropolitan areas surrounding one of the following
locations: (A) Denver, Colorado, (B) Chicago, Illinois, (C) Minneapolis,
Minnesota, (D) Salt Lake City, Utah, (E) San Diego, California, (F) Orange
County, California, (G) Los Angeles, California, (H) Raleigh-Durham, North
Carolina, (I) the District of Columbia, (J) Seattle, Washington, (K) Boston,
Massachusetts, or (L) Austin, Texas; and
(iii)    construction for the improvements on such Real Estate was completed
within the past 21 years or if completed prior to 1998 must have been
extensively renovated to current market standards and such that the property
condition report for such Real Estate does not recommend any deferred
maintenance that would cost greater than 15% of acquisition price for such Real
Estate for the first twenty-four (24) months of ownership. Extensive renovation
may include expenditures for 1) new roofs, 2) new heating and air conditioning
units, and 3) updated landscaping;


11



--------------------------------------------------------------------------------





(f)    if the Real Estate does not meet any of the foregoing requirements, the
Real Estate shall have received approval of the Agent and the Required Lenders
in their sole discretion for addition as a Pool Property as provided for in
§5.4.
No Real Estate shall be deemed Eligible Real Estate unless both such Real Estate
and the Subsidiary who owns such Real Estate is unencumbered by Liens other than
Permitted Liens and such Subsidiary has no Indebtedness for borrowed money other
than: (a) Indebtedness due under this Agreement, (b) Indebtedness due to such
Borrower, or (c) Indebtedness which permitted under § 8.1.
Eligible Real Estate Qualification Documents. See Schedule 1.2 attached hereto.
Employee Benefit Plan. Any employee benefit plan within the meaning of §3(3) of
ERISA maintained or contributed to by Borrower or any ERISA Affiliate, other
than a Multiemployer Plan.
Environmental Engineer. Such firm or firms of independent professional engineers
or other scientists generally recognized as expert in the detection, analysis
and remediation of Hazardous Substances and related environmental matters and
acceptable to the Agent in its reasonable discretion.
Environmental Laws. Shall have the meaning ascribed to “Environmental Legal
Requirements” in the Indemnity Agreement.
Equity Interests. With respect to any Person, any share of capital stock,
membership interest, or partnership interest of (or other ownership or
beneficial interests in) such Person, any warrant, option or other right for the
purchase or other acquisition from such Person of any share of capital stock,
membership interest, or partnership interest of (or other ownership or
beneficial interests in) such Person, any security convertible into or
exchangeable for any share of capital stock, membership interest, or partnership
interest of (or other ownership or beneficial interests in) such Person or
warrant, right or option for the purchase or other acquisition from such Person
of such shares (or such other interests), and any other ownership or profit
interest in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting.
Equity Percentage. The aggregate ownership percentage of the Borrower or its
Subsidiaries in each Unconsolidated Affiliate.
Equity Subsidiary. Any Subsidiary of Borrower which directly or indirectly owns
an Equity Interest in any Guarantor and which is required to pledge such Equity
Interests as Collateral in accordance with the Loan Documents.
ERISA. The Employee Retirement Income Security Act of 1974, as the same may be
amended or supplemented from time to time, and any successor statute of similar
import and the rules and regulations promulgated thereunder as from time to time
in effect.
ERISA Affiliate. Any Person that is subject to ERISA and is treated as a single
employer with the Borrower or any of its Subsidiaries under §414 of the Code or
§4001 of ERISA and any predecessor entity of any of them.
ERISA Reportable Event. A reportable event with respect to a Guaranteed Pension
Plan within the meaning of §4043 of ERISA and the regulations promulgated
thereunder as to which the requirement of notice has not been waived or any
other event with respect to which Borrower, the Guarantor or an ERISA Affiliate
could have liability under §4062(e) or §4063 of ERISA.


12



--------------------------------------------------------------------------------





EU Bail-In Legislation Schedule. The EU Bail-In Legislation Schedule published
by the Loan Market Association (or any successor person), as in effect from time
to time.
Event of Default. See §12.1.
Excluded Hedge Obligation. With respect to any Credit Party, any Hedge
Obligation if, and to the extent that, all or a portion of the guarantee of such
Credit Party of, or the grant by such Credit Party of a security interest to
secure, such Hedge Obligation (or any guarantee thereof) is or becomes illegal
under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Credit Party’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act and the regulations thereunder at the time the guarantee
of such Credit Party or the grant of such security interest becomes effective
with respect to such Hedge Obligation. If a Hedge Obligation arises under a
master agreement governing more than one swap, such exclusion shall apply only
to the portion of such Hedge Obligation that is attributable to swaps for which
such guarantee or security interest is or becomes illegal.
Excluded Subsidiary. (a) Any Subsidiary that is a “controlled foreign
corporation” within the meaning of Section 957(a) of the Code, (b) any
Subsidiary substantially all of the assets of which consist, directly or
indirectly, of interests and/or indebtedness of one or more “controlled foreign
corporations” or other such Subsidiaries, and (c) any Subsidiary of an entity
described in (a) or (b).
Excluded Taxes. Any of the following Taxes imposed on or with respect to a
Recipient or required to be withheld or deducted from a payment to a Recipient,
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of such
Recipient being organized under the laws of, or having its principal office or,
in the case of any Lender, its applicable lending office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or its Commitment
pursuant to Applicable Law in effect on the date on which (i) such Lender
acquires such interest in the Loan or its Commitment (other than pursuant to an
assignment request by the Borrower under §4.14 as a result of costs sought to be
reimbursed pursuant to §4.3 or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to §4.3, amounts with respect
to such Taxes were payable either to such Lender’s assignor immediately before
such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with §4.3(i), and (d) any withholding Taxes imposed under FATCA.
FAS 141. Statement of Financial Accounting Standards No. 141 (revised 2007),
Business Combinations, issued by the Financial Accounting Standards Board of the
Financial Accounting Foundation.
FAS 157. Statement of Financial Accounting Standards No. 157, Fair Value
Measurements, issued by the Financial Accounting Standards Board of the
Financial Accounting Foundation.
FATCA. Sections 1471 through 1474 of the Code, as of the date of this Agreement
(or any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof, any agreements entered into pursuant to
Section 1471(b)(1) of the Code, and any fiscal or regulatory legislation, rules
or practices adopted pursuant to any intergovernmental agreement, treaty or
convention among Governmental Authorities entered into in connection with the
implementation of the foregoing.


13



--------------------------------------------------------------------------------





Fed Funds Rate. The rate per annum (rounded upwards, if necessary, to the
nearest one hundredth of one percent (1/100 of 1%) equal to the weighted average
of the rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers on any day, as published by the
Federal Reserve Bank of New York on the Business Day next succeeding such day;
provided, however, that: (a) if the day for which such rate is to be determined
is not a Business Day, the Fed Funds Rate for such day shall be such a rate on
such transactions on the immediately preceding Business Day as so published on
the next succeeding Business Day and (b) if such rate is not so published for
any Business Day, the Fed Funds Rate for such Business Day shall be the average
of quotations for such day on such transactions received by Agent from three
federal funds brokers of recognized standing selected by Agent.
First Revolving Extension Option. See §2.9.
Foreign Lender. If Borrower is a U.S. Person, a Lender that is not a U.S.
Person, and if a Borrower is not a U.S. Person, a Lender that is resident or
organized under the laws of a jurisdiction other than that in which such
Borrower is resident for tax purposes.
Foreign Subsidiary. Any Subsidiary that is not organized or incorporated in the
United States or any state or territory thereof.
Fronting Exposure. At any time there is a Defaulting Lender, with respect to the
Issuing Lender, such Defaulting Lender’s Revolving Credit Commitment Percentage
of the outstanding Letter of Credit Liabilities other than Letter of Credit
Liabilities as to which such Defaulting Lender’s participation obligation has
been reallocated to other Lenders or cash collateral or other credit support
acceptable to the Issuing Lender shall have been provided in accordance with the
terms hereof.
Fund. Any Person (other than a natural person) that is (or will be) engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its business.
Funds From Operations. Means, on any date of determination with respect to the
Consolidated Group for the most recent four fiscal quarters, (a) net income
(loss) of such Person determined on a Consolidated basis for such period minus
(or plus) (b) gains (losses) from debt restructuring, mark-to-market adjustments
on interest rate swaps and sales of property during such period, plus
(c) depreciation and amortization with respect to such Person’s Real Estate
Assets of such Person for such period, all after adjustment for any partnerships
and joint ventures which are not Consolidated, plus (d) all non-cash charges for
such period related to deferred financing costs and deferred acquisition costs.
GAAP. Generally Accepted Accounting Principles as promulgated by the United
States of America Financial Accounting Standards Board in the United States of
America in effect from time to time.
Governmental Authority. Any national, state or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, quasi-governmental, judicial, public or statutory instrumentality,
authority, body, agency, bureau, commission, board, department or other entity
(including the Federal Deposit Insurance Corporation, the Comptroller of the
Currency or the Federal Reserve Board, any central bank or any comparable
authority) or any arbitrator with authority to bind a party at law, and
including any supra-national bodies such as the European Union or the European
Central Bank.
Ground Lease. A ground lease reasonably satisfactory to the Agent on behalf of
the Lenders, which provides the following terms and conditions: (a) a remaining
term (inclusive of any unexercised extension options) of 30 years or more from
the Agreement Date; (b) reasonable transferability of the lessee’s interest


14



--------------------------------------------------------------------------------





under such lease, including ability to sublease; and (c) such other rights
customarily required by mortgagees making a loan secured by the interest of the
holder of the leasehold estate demised pursuant to a ground lease.
Ground Lease Default. Has the meaning given to such term in §6.31.
Guaranteed Pension Plan. Any employee pension benefit plan within the meaning of
§3(2) of ERISA maintained or contributed to by Borrower or any ERISA Affiliate
the benefits of which are guaranteed on termination in full or in part by the
PBGC pursuant to Title IV of ERISA, other than a Multiemployer Plan.
Guarantors. (a) Each of the entities identified on Schedule 6.21 hereto, and
(b) any Subsidiary that, after the Closing Date, joins the Guaranty as a
Guarantor pursuant to the Joinder Agreement, provided, however, that any
Guarantor released as provided in § 5.3 or § 5.5 shall no longer be a
“Guarantor.”
Guaranty. That certain Guaranty, dated as of the date hereof, by the Guarantors
in favor of the Agent and the Lenders, as the same may be amended, restated,
supplemented, or otherwise modified from time to time.
Hazardous Substances. Shall have the meaning ascribed to “Hazardous Materials”
in the Indemnity Agreement.
Hedging Contract. Any foreign exchange contract, currency swap agreement,
futures contract, commodities hedge agreement, interest rate protection
agreement, interest rate future agreement, interest rate swap agreement,
interest rate cap agreement, interest rate collar agreement, option agreement or
any other similar hedging agreement or arrangement entered into by a Person in
the ordinary course of business.
Hedge Obligations. All obligations of the Borrower to any Lender Hedge Provider
to make any payments under any agreement with respect to a Hedging Contract.
Under no circumstances shall any of the Hedge Obligations secured or guaranteed
by any Loan Document as to a surety or guarantor thereof include any obligation
that constitutes an Excluded Hedge Obligation of such Person.
HNB. As defined in the preamble hereto.
Hudson Correctional Facility. That certain Real Estate located at 3001 Juniper
Street in Hudson, CO.
Increase Notice. See §2.12(a).
Indebtedness. With respect to any Person at any date, without duplication,
(a) all indebtedness of such Person for borrowed money, (b) all obligations of
such Person for the deferred purchase price of property or services (other than
trade payables and accrued expenses incurred by such person in the ordinary
course of business) and only to the extent such obligations constitute
indebtedness for purposes of GAAP, (c) all obligations of such person evidenced
by notes, bonds, debentures or other similar instruments, (d) all indebtedness
created or arising under any conditional sale or other title retention agreement
with respect to property acquired by such person (even though the rights and
remedies of the seller or lender under such agreement in the event of default
are limited to repossession or sale of such property), (e) all Capitalized Lease
obligations of such person, (f) all obligations of such person, contingent or
otherwise, as an account party or applicant under acceptance, letter of credit
or similar facilities, (g) all obligations of such person to purchase, redeem,
retire or otherwise acquire for value any redeemable Equity Interests of such
person (h) all contingent obligations of such Person, other than standard
Non-Recourse Exclusions, in respect of the


15



--------------------------------------------------------------------------------





foregoing clauses (a) through (g), (i) all obligations of the kind referred to
in clause (a) through (h) above secured by any lien on property (including,
without limitation, accounts and contract rights) owned by such Person, whether
or not such person has assumed or become liable for the payment of such
obligation, (j) the net obligations of such person in respect of hedge
agreements, and (k) such Person’s pro rata share of the Indebtedness (based upon
its Equity Percentage in such Unconsolidated Affiliates) of any Unconsolidated
Affiliate of such Person; provided that Indebtedness that would otherwise meet
one of the requirements above that has been defeased or paid shall not be deemed
Indebtedness. The Indebtedness of any Person shall include the Indebtedness of
any other entity (including any partnership in which such person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness expressly provide that such Person is
not liable therefor. The amount of Indebtedness of any Person shall be
calculated at the outstanding principal amount based on the contract and not
reflecting purchase accounting or other adjustments pursuant to GAAP.
Indemnified Taxes. (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of the Borrower
or any Guarantor under any Loan Document and (b) to the extent not otherwise
described in the immediately preceding clause (a), Other Taxes.
Indemnity Agreement. The Environmental Compliance and Indemnity Agreement
regarding Hazardous Substances executed by each Borrower and each Guarantor in
favor of the Agent and the Lenders, as the same may be modified or amended.
Information Materials. See §7.4.
Insurance Proceeds. All insurance proceeds, damages and claims and the right
thereto under any insurance policies relating to any portion of any Collateral,
net of all reasonable and customary amounts actually expended to collect the
same and/or to maximize the total amount of the same.
Interest Expense. On any date of determination, on a Consolidated basis, a
Person’s and its Subsidiaries’ total (i) interest expense, whether paid or
accrued, of the Borrower and its Subsidiaries, including fees payable in
connection with the Facilities, charges in respect of letters of credit and the
portion of any Capital Lease Obligations allocable to interest expense,
including such Person’s share of interest expenses in joint ventures,
(ii) amortization of costs related to interest rate protection contracts and
rate buy downs, (iii) capitalized interest, (iv) amortization of capitalized
loan fees, (v) interest incurred on any liability or obligation that constitutes
a contingent obligation and (vi) to the extent not included in clauses (i),
(ii), (iii), (iv) and (v), such Person’s and its subsidiaries’ Equity Percentage
of Interest Expense of their Unconsolidated Affiliates for such period. Interest
Expense relating to Indebtedness of the Consolidated Group that has been
defeased or otherwise permanently repaid shall not be deemed part of Interest
Expense.
Interest Payment Date. As to each Loan, the third (3rd) day of each calendar
month during the term of such Loan.
Interest Period. With respect to each LIBOR Rate Loan (a) initially, the period
commencing on the Drawdown Date of such LIBOR Rate Loan and ending one, two,
three or six months thereafter (as selected by Borrower), and (b) thereafter,
each period commencing on the day following the last day of the next preceding
Interest Period applicable to such Loan and ending on the last day of one of the
periods set forth above, as selected by the Borrower in a Loan Request or
Conversion/Continuation Request; provided that all of the foregoing provisions
relating to Interest Periods are subject to the following:


16



--------------------------------------------------------------------------------





(i)    if any Interest Period with respect to a LIBOR Rate Loan would otherwise
end on a day that is not a Business Day, such Interest Period shall end on the
next succeeding Business Day, unless such next succeeding Business Day occurs in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day, as determined conclusively by the Agent in
accordance with the then current bank practice in the London Interbank Market;
(ii)    if the Borrower shall fail to give notice as provided in §4.1, the
Borrower shall be deemed to have requested a continuation of the affected LIBOR
Rate Loan as a LIBOR Rate Loan for an interest period of the same one-month,
two-month, three-month, or six-month period as Borrower originally selected for
such LIBOR Rate Loan on the last day of the then current Interest Period with
respect thereto as provided in and subject to the terms of §4.1(c);
(iii)    any Interest Period pertaining to a LIBOR Rate Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the applicable calendar month; and
(iv)    no Interest Period relating to any LIBOR Rate Loan shall extend beyond
the Maturity Date, as applicable.
Investment Grade Rating. A Credit Rating of BBB- or higher from S&P or Baa3 or
higher from Moody’s.
Investments. With respect to any Person, any direct or indirect acquisition of
or investment by such Person, whether by means of the purchase or acquisition
of: shares of capital stock, evidences of Indebtedness and other securities
issued by any other Person, all loans, advances, or extensions of credit to, or
contributions to the capital of, any other Person, all purchases of any other
securities or business or integral part of the business of any other Person, and
commitments and options to make such purchases, all interests in real property,
and all other investments; provided, however, that the term “Investment” shall
not include the purchase or acquisition of: (i) equipment, inventory and other
tangible personal property acquired in the ordinary course of business, or
(ii) current trade and customer accounts receivable for services rendered in the
ordinary course of business and payable in accordance with customary trade
terms, or (iii) repurchase by the Borrower of its shares in accordance with this
Agreement. In determining the aggregate amount of Investments outstanding at any
time of determination: (a) there shall be included as an Investment all interest
accrued with respect to Indebtedness constituting an Investment until such
interest is paid; (b) the amount of any Investment shall be the amount actually
paid or contributed by such Person without adjustment for any subsequent
increases or decreases in the value of such Investment required by GAAP but
deducting in respect of each Investment any amount received as a return of
capital or repayment of principal; (c) there shall not be deducted in respect of
any Investment any amounts received as earnings on such Investment, whether as
dividends, interest or otherwise, except that accrued interest included as
provided in the foregoing clause (a) may be deducted when paid; and (d) there
shall not be deducted in respect of any Investment any decrease in the value
thereof.
Issuing Lender. HNB, in its capacity as the Lender issuing the Letters of Credit
and any successor thereto.
Joinder Agreement. The Joinder Agreement with respect to an applicable Loan
Documents to be executed and delivered pursuant to §5.2 by any Additional
Guarantor or other Person, such Joinder Agreement to be substantially in the
form of Exhibit B hereto.


17



--------------------------------------------------------------------------------





Land Assets. Land with respect to which the commencement of grading,
construction of improvements (other than improvements that are not material and
are temporary in nature) or infrastructure has not yet commenced and for which
no such work is reasonably scheduled to commence within the following twelve
(12) months.
Leases. Leases, licenses and agreements in writing relating to the use or
occupation of space in any Building or of any Real Estate.
Lease Default. A default of which Borrower or the applicable Subsidiary has
received notice under any Material Commercial Lease that is (a) a monetary
obligation with respect to the payment of base rent, or (b) a non-monetary
obligation, which default, in the case of either (a) or (b), has not been
resolved by the tenant or by the landlord, within thirty (30) days after (i) the
end of the cure period provided under such Lease or (ii) when performance was
due, if no such cure period exists under such Lease, or a tenant is the subject
of a bankruptcy or insolvency filing or otherwise admits in writing its
inability to pay its debts as they become due.
Legacy Assets. Pool Properties designated as Legacy Assets on Schedule PP.
Legacy Mortgage Constant. With respect to the Legacy Assets, as of any date of
determination, the monthly factor determined by the Agent by reference to a
standard level constant payment table for a fully amortizing loan with a
maturity of twenty-five (25) years based upon an assumed per annum interest rate
equal to the greater of (i) 6.25%, (ii) the 10-year U.S. Treasury rate plus
2.50%, and (iii) the effective interest rate applicable to the Loans hereunder.
Legacy Pool Value. Shall be defined as the sum of (a) the purchase price paid
for all Legacy Assets included in the Pool that have not been owned for four
full quarters; plus (b) the quotient of (y) aggregate Adjusted NOI for Legacy
Assets for the most recently completed four fiscal quarters divided by (z) the
applicable Capitalization Rate.
Lenders. HNB, the other lending institutions which are from time to time party
hereto as a Revolving Credit Lender and/or a Term Lender, the Issuing Lender,
and any other Person which becomes an assignee of any rights of a Lender
pursuant to §18 (but not including any participant as described in §18). The
Issuing Lender shall be a Revolving Credit Lender, as applicable. Except as
otherwise expressly provided herein, the term “Lender” shall exclude any Lender
(or its Affiliates) in its capacity as a Lender Hedge Provider.
Lender Hedge Provider. As may be applicable at any time with respect to any
Hedge Obligations, any counterparty thereto that, at the time the applicable
hedge agreement was entered into, was a Lender or an Affiliate of a Lender.
Letter of Credit. Any standby letter of credit issued at the request of the
Borrower and for the account of the Borrower in accordance with §2.8.
Letter of Credit Liabilities. At any time and in respect of any Letter of
Credit, the sum of (a) the maximum undrawn face amount of such Letter of Credit
plus (b) the aggregate unpaid principal amount of all drawings made under such
Letter of Credit which have not been repaid (including repayment by a Revolving
Credit Loan). For purposes of this Agreement, a Revolving Credit Lender (other
than the Revolving Credit Lender acting as the Issuing Lender) shall be deemed
to hold a Letter of Credit Liability in an amount equal to its participation
interest in the related Letter of Credit under §2.8 (and as may be applicable,
under §2.8(c)), and the Revolving Credit Lender acting as the Issuing Lender
shall be deemed to hold a Letter of Credit Liability in an amount equal to its
retained interest in the related Letter of Credit


18



--------------------------------------------------------------------------------





after giving effect to the acquisition by the Revolving Credit Lenders other
than the Revolving Credit Lender acting as the Issuing Lender of their
participation interests under such Section(s).
Letter of Credit Request. See §2.8(a).
Letter of Credit Sublimit. From time to time, an amount equal to ten percent
(10%) of the Total Revolving Credit Commitment; the Letter of Credit Sublimit is
part of, and not in addition to, the Total Revolving Credit Commitment.
LIBOR. The rate obtained by dividing: (1) the actual or estimated per annum
rate, or the arithmetic mean of the per annum rates, of interest for deposits in
U.S. dollars in the London interbank market for the related Interest Period, as
determined by Agent in its discretion based upon reference to information which
appears on page LIBOR01, captioned ICE Benchmark Administration Interest
Settlement Rates, of the Reuters America Network, a service of Reuters America
Inc. (or such other page that may replace that page on that service for the
purpose of displaying London interbank offered rates; or, if such service ceases
to be available or ceases to be used by Agent, such other reasonably comparable
money rate service as Agent may select) or upon information obtained from any
other reasonable procedure, as of two Business Days prior to the first day of an
Interest Period; by (2) an amount equal to one minus the stated maximum rate
(expressed as a decimal), if any, of all reserve requirements (including,
without limitation, any marginal, emergency, supplemental, special or other
reserves) that is specified on the first day of each Interest Period by the
Board of Governors of the Federal Reserve System (or any successor agency
thereto) for determining the maximum reserve requirement with respect to
eurocurrency funding (currently referred to as "Eurocurrency liabilities" in
Regulation D of such Board) maintained by a member bank of such System, or any
other regulations of any governmental authority having jurisdiction with respect
thereto as conclusively determined by Agent. Subject to any maximum or minimum
interest rate limitation specified herein or by applicable law, any variable
rate of interest on the obligation evidenced hereby shall change automatically,
without notice to the Borrower, on the first day of each Interest Period. The
interest rate change will not occur more often than each month, every two
months, or every three months, for one-month, two-month, three-month and
six-month LIBOR elections, respectively. If LIBOR becomes unavailable, Agent may
designate a substitute index after notifying Borrower.
LIBOR Lending Office. Initially, the office of each Lender designated as such on
Schedule 1.1 hereto; thereafter, such other office of such Lender, if any, that
shall be making or maintaining LIBOR Rate Loans.
LIBOR Rate Loans. Loans bearing interest calculated by reference to LIBOR plus
the Applicable Margin.
Lien. See §8.2.
Loan Documents. This Agreement, the Notes, the Security Documents, the Guaranty,
or other documents, instruments or agreements now or hereafter executed and
delivered by or on behalf of Borrower or Guarantor as required by this Agreement
to further evidence the Obligations or the interests of the Lenders in the
Collateral and intended to constitute a Loan Document, provided, however, “Loan
Documents” shall exclude any Derivatives Contracts.


19



--------------------------------------------------------------------------------





Loan Request. See §2.5.
Loan and/or Loans. An individual loan or the aggregate loans, including a
Revolving Credit Loan, Term Loan, and/or New Term Loan, as the case may be, to
be made by the Lenders hereunder. All Loans shall be made in Dollars.
Loan Exposure. At any time, the aggregate of the Revolving Credit Exposure, Term
Loans, and New Term Loans then Outstanding.
Management Agreements. The Asset Management Agreement and Property Management
Agreements, collectively.
Mandatorily Redeemable Stock. With respect to any Person, any Equity Interest of
such Person which by the terms of such Equity Interest or by the terms of any
security into which it is convertible or for which it is exchangeable or
exercisable, or pursuant to any other written agreement to which such Person is
a party, upon the happening of any event or otherwise (a) matures or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise other
than an Equity Interest redeemable in exchange for common stock or other
equivalent common Equity Interests, (b) is convertible into or exchangeable or
exercisable for Indebtedness or Mandatorily Redeemable Stock, or (c) is
redeemable at the option of the holder thereof, in whole or in part, other than
an Equity Interest which is redeemable solely, or at the option of the issuing
Person, in exchange for common stock or other equivalent common Equity
Interests, in the case of each of clauses (a) through (c) the conversion,
exchange, exercise each case on or prior to the latest Maturity Date for any
Class of Loans.
Material Adverse Effect. A material adverse change in, or a material effect on,
(a) the business, properties, assets, financial condition, or result of
operations of the Borrower and the Guarantors considered as a whole; (b) the
ability of the Borrower or Guarantors (taken as a whole) to perform any of their
material obligations under the Loan Documents; or (c) the validity or
enforceability of any of the Loan Documents or the material rights or remedies
of Agent or the Lenders thereunder.
Material Commercial Lease. A Lease for non-residential use of Real Estate with a
premises of 10,000 or more rentable square feet.
Material Indebtedness. As to the Credit Parties and their Subsidiaries,
Indebtedness in excess of $20,000,000 individually or in the aggregate.
Material Subsidiary. Any existing or future Wholly Owned Subsidiary of the
Borrower which at any time owns Real Estate that is included as a Pool Property.
Maturity Date. As applicable, the Revolving Credit Maturity Date, as such date
may be extended by the Borrower’s exercise of a Revolving Extension Option as
provided in §2.9, the Term Loan Maturity Date, and/or any New Term Loan Maturity
Date, as either or such earlier date on which the Loan shall become due and
payable pursuant to the terms hereof.
Metropolitan Statistical Area or “MSA.” Any Metropolitan Statistical Area as
defined from time to time by the Executive Office of the President of the United
States of America, Office of Management and Budget, or if such office no longer
publishes such definition, such other definition Agent may reasonably determine.


20



--------------------------------------------------------------------------------





Moody’s. Moody’s Investor Service, Inc.
Multiemployer Plan. Any multiemployer plan within the meaning of §3(37) of ERISA
maintained or contributed to by the Borrower or any ERISA Affiliate.
Multi-Family Assets. Pool Properties that are not Legacy Assets.
Multi-Family Mortgage Constant. With respect to the Multi-Family Assets, as of
any date of determination, the monthly factor determined by the Agent by
reference to a standard level constant payment table for a fully amortizing loan
with a maturity of thirty (30) years based upon an assumed per annum interest
rate equal to the greater of (i) 6.25%, (ii) the 10-year U.S. Treasury rate plus
2.00%, and (iii) the effective interest rate applicable to the Loans hereunder.
Multi-Family Pool Value. The sum of (a) the purchase price paid for all
Multi-Family Assets that have not been owned for four full quarters; plus (b)
the quotient of (w) aggregate Adjusted NOI for the Multi-Family Assets for the
most recently completed four fiscal quarters divided by (x) the applicable
Capitalization Rate.
Net Operating Income or NOI. For any Real Estate and for the four fiscal
quarters most recently ended, the sum of the following (without duplication):
(a) gross revenues (including interest income received in the ordinary course of
business from such Real Estate) but excluding any non-recurring revenue for such
period minus (b) all expenses paid or accrued by any member of the Consolidated
Group related to the ownership, operation or maintenance of such Real Estate,
including but not limited to taxes, assessments and the like, insurance,
utilities, payroll costs, maintenance, repair and landscaping expenses,
marketing expenses, and general and administrative expenses (including an
appropriate allocation for legal, accounting, advertising, marketing and other
expenses incurred in connection with such Real Estate but specifically excluding
general overhead expenses of the Borrower or any Subsidiary and any property
management fees) minus (c) the greater of (i) the actual property management fee
paid during such period and (ii) an imputed management fee in the amount of
three percent (3.0%) of the gross revenues for such property for such period,
plus (d) to the extent deducted from gross revenues in subsection “(b)” above,
closing costs related to the acquisition of such Real Estate that were
capitalized prior to FAS 141-R which do not represent a recurring cash item in
such period or in any future period, in each case for or incurred during the
four fiscal quarters most recently ended. NOI shall not include (i) any proceeds
of any condemnation award paid in connection with any temporary or permanent
taking or other condemnation of any part of a property, (ii) any proceeds of
casualty or other insurance policies received with respect to a property other
than proceeds of business interruption insurance received with respect to the
four fiscal quarters most recently ended, (iii) the proceeds of any sale,
assignment, conveyance, transfer, exchange, disposition, pledge, mortgage or
other encumbrance of all or any portion of a property, (iv) rental income
associated with any Tenant under a Material Commercial Lease, which is not a
Credit Lease, for the period of time (A) that the Tenant under such Material
Commercial Lease (X) has vacated their leased premises or (B) following the 90th
day of such Tenant’s default under their Material Commercial Lease, for so long
thereafter as such default is not cured or (v) rental income associated with any
tenant under a Material Commercial Lease that filed for bankruptcy; provided,
however, that, rental income for any newly executed Material Commercial Lease
that is replacing a bankrupt tenant under a Material Commercial Lease or a
Material Commercial Lease for a previously vacant space shall be included on a
proforma annualized basis until such time as a historical six (6) months of
actual rental income has been established. NOI attributable to Real Estate not
owned during the full calculation period shall be included in NOI based on the
NOI of such Real Estate for the actual period of ownership during the
calculation period multiplied by a fraction, the numerator of which is 365 and
the denominator of which is the number of days that the Real Estate has been
owned. NOI of a Person’s Real


21



--------------------------------------------------------------------------------





Properties shall include such Person’s Equity Percentage of NOI from Real
Properties owned by such Person’s Unconsolidated Affiliates.
New Term Loan. Has the meaning assigned to such term in §2.11.
New Term Loan Amendment. An amendment to this Agreement providing for any New
Term Loans which shall be consistent with the applicable provisions of this
Agreement relating to such New Term Loans and otherwise reasonably satisfactory
to the Agent and the Borrower. For the avoidance of doubt, no Lender that is not
a New Term Loan Lender with respect to such tranche of New Term Loans shall have
any consent rights with respect to the terms of such New Term Loans set forth in
such New Term Loan Amendment so long as such terms are in accordance with the
provisions of this Agreement.
New Term Loan Commitments. Has the meaning assigned to such term in §2.11.
New Term Loan Commitment Percentage. With respect to each New Term Loan Lender
and each tranche of New Term Loans, such New Term Loan Lender’s percentage of
the New Term Loan Commitments issued on a particular Commitment Increase Date
with respect to such Tranche, as set forth on Schedule 1.1 hereto, as the same
may be changed from time to time in accordance with the terms of this Agreement;
provided that if the New Term Loan Commitments of such New Term Loan Lenders
have been terminated as provided in this Agreement, then the New Term Loan
Commitment of each such New Term Loan Lender shall be determined based on the
New Term Loan Commitment Percentage of such New Term Loan Lender immediately
prior to such termination and after giving effect to any subsequent assignments
made pursuant to the terms hereof.
New Term Loan Lender. Has the meaning assigned to such term in §2.11.
New Term Loan Maturity Date. With respect to each tranche of New Term Loans, the
maturity date set forth on the New Term Loan Amendment applicable thereto.
Non-Defaulting Lender. At any time, each Lender that is not a Defaulting Lender
at such time.
Non-Recourse Exclusions. With respect to any Non-Recourse Indebtedness of any
Person, any industry standard exclusions from the non-recourse limitations
governing such Indebtedness, including exclusions for claims that (i) are based
on fraud, intentional misrepresentation, misapplication or misappropriation of
funds, gross negligence or willful misconduct, (ii) result from intentional
mismanagement of or physical waste at the Real Estate securing such Non-Recourse
Indebtedness, (iii) arise from the presence of Hazardous Substances on the Real
Estate securing such Non-Recourse Indebtedness (whether contained in a loan
agreement, promissory note, indemnity agreement or other document), (iv) are the
result of any unpaid real estate taxes and assessments (whether contained in a
loan agreement, promissory note, indemnity agreement or other document); or
(v) result from the borrowing Subsidiary and/or its assets becoming the subject
of a voluntary or involuntary bankruptcy, insolvency or similar proceeding.
Non-Recourse Indebtedness. Indebtedness of the Consolidated Group or any
Unconsolidated Affiliated thereof that is not Recourse Indebtedness.
Notes. Each promissory note made by the Borrower in favor of a Lender requesting
same in the principal face amount equal to such Lender’s Commitment, in
substantially the form of Exhibit A hereto, as amended, modified, replaced,
extended or renewed from time to time.


22



--------------------------------------------------------------------------------





Notice. See §20.
Obligations. All of:
(a)    the principal amounts outstanding, interest at variable rates, charges
and indebtedness with respect to the Loans (as may be evidenced by the Notes)
including any extensions, renewals, replacements, increases, modifications and
amendments thereof, given by Borrower to the order of the respective Lenders;
(b)    obligations for payment, performance, discharge and satisfaction of each
covenant, warranty, representation, undertaking and condition to be paid,
performed, satisfied and complied with by any Credit Party under and pursuant to
this Agreement or the other Loan Documents;
(c)    obligations for payment of all costs, expenses, legal fees and
liabilities incurred by Agent and the Lenders in connection with the enforcement
of any of Agent’s or any Lender’s rights or remedies under this Agreement or the
other Loan Documents to the extent required to be paid pursuant to this
Agreement; and
(d)    obligations for payment, performance, discharge and satisfaction of all
other liabilities and obligations of the Borrower under the Loan Documents to
Agent or any Lender, whether now existing or hereafter arising, direct or
indirect, absolute or contingent, and including, without limitation express or
implied upon the generality of the foregoing, each liability and obligation of
the Borrower under any one or more of the Loan Documents and any amendment,
extension, modification, replacement or recasting of any one or more of the
instruments, agreements and documents referred to in this Agreement or any other
Loan Document or executed in connection with the transactions contemplated by
this Agreement or any other Loan Document;
provided however that notwithstanding anything to the contrary set forth in the
definition of Obligations, with respect to any indemnification, contingent or
other similar obligations, such matters shall be considered “Obligations” only
to the extent a reasonable good faith claim has been made with respect to such
indemnification, contingent or similar obligation on or before the date that all
other Obligations are satisfied in full and provided further that “Obligations”
shall not include any indebtedness, liabilities, obligations, covenants or
duties in respect of Hedge Obligations.
OFAC. Office of Foreign Asset Control of the Department of the Treasury of the
United States of America, or any successor thereto carrying out similar
functions.
Other Charges. All ground rents, maintenance charges, impositions (other than
Taxes) and similar charges (including vault charges and license fees for the use
of vaults, chutes and similar areas adjoining any Real Estate), now or hereafter
assessed or imposed against a Pool Property or Collateral, or any part thereof,
together with any penalties thereon.
Other Connection Taxes. With respect to any Recipient, Taxes imposed as a result
of a present or former connection between such Recipient and the jurisdiction
imposing such Tax (other than connections arising solely from such Recipient
having executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document).
Other Taxes. All present or future stamp, court or documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance,


23



--------------------------------------------------------------------------------





enforcement or registration of, from the receipt or perfection of a security
interest under, or otherwise with respect to, any Loan Document, except any such
Taxes that are Other Connection Taxes imposed with respect to an assignment
(other than an assignment made pursuant to §4.14 as a result of costs sought to
be reimbursed pursuant to §4.3).
Outstanding. With respect to (i) the Loans, the aggregate unpaid principal
thereof as of any date of determination and (ii) any Letter of Credit
Liabilities on any date of determination, the amount of such Letter of Credit
Liabilities on such date after giving effect to any issuance, amendment,
extension, or renewal thereof occurring on such date and any other changes in
the aggregate amount of the Letter of Credit Liabilities as of such date.
Participant. See §18.4.
Participant Register. See §18.4.
Patriot Act. The Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, as the same may
be amended from time to time, and corresponding provisions of future laws.
PBGC. The Pension Benefit Guaranty Corporation created by §4002 of ERISA and any
successor entity or entities having similar responsibilities.
Permitted Liens. Liens, security interests and other encumbrances permitted by
§8.2.
Person. Any individual, sole proprietorship, corporation, limited liability
company, partnership, business trust, joint stock company, trust, unincorporated
association, association, institution, public benefit corporation, joint
venture, entity or governmental body.
Plan Assets. Assets of any employee benefit plan subject to Part 4, Subtitle B,
Title I of ERISA.
Pledge Agreement. Each ownership interests pledge and security agreement
executed by the Borrower, Equity Subsidiaries, or any other Person in favor of
the Agent on the Equity Interests in various Subsidiaries of the Borrower to
secure the Obligations and any Hedge Obligations.
Pool Property Availability. The Pool Property Availability shall be bifurcated
based on Multi-Family Assets (resulting in the “Multi-Family Pool Property
Availability”) and Legacy Assets (resulting in the “Legacy Pool Property
Availability”) as set forth below. Pool Property Availability shall equal the
sum of Multi-Family Pool Property Availability and Legacy Pool Property
Availability.
(a)    Multi-Family Pool Property Availability shall at no time exceed the
lesser of the following:
(i)    Sixty-five percent (65%) multiplied by the Multi-Family Pool Value; and
(ii)    As of any date of determination, the quotient obtained by dividing (A)
the aggregate Adjusted NOI attributable to the Multi-Family Assets by (B) (x)
the product of 1.25 and (y) the Multi-Family Mortgage Constant.


24



--------------------------------------------------------------------------------





(b)    Legacy Pool Property Availability shall at no time exceed the lesser of
the following:
(i)    Sixty percent (60%) multiplied by the Legacy Pool Value; and
(ii)    As of any date of determination, the quotient obtained by dividing (A)
the aggregate Adjusted NOI attributable to the Legacy Assets by (B) (x) the
product of 1.65 and (y) the Legacy Mortgage Constant.
Pool Property(ies). Eligible Real Estate that has been approved as a Pool
Property hereunder and as to which all documents and due diligence required
hereunder has been submitted, and as applicable, executed and approved;
provided, that the Eligible Real Estate of any Guarantor released pursuant to
§5.3 hereof shall automatically cease to be a Pool Property. Schedule PP set
forth all of the Pool Properties as of the Closing Date.
Pool Value. On any date of determination, the sum of Multi-Family Pool Value and
Legacy Pool Value.
Preferred Dividends. For any period and without duplication, all Restricted
Payments paid, declared but not yet paid or otherwise due and payable during
such period on Preferred Securities issued by any Credit Party or a Subsidiary
thereof. Preferred Dividends shall not include dividends or distributions:
(a) paid or payable solely in Equity Interests (other than Mandatorily
Redeemable Stock) of identical class payable to holders of such class of Equity
Interests; (b) paid or payable to a Credit Party or a Subsidiary; or
(c) constituting or resulting in the redemption of Preferred Securities, other
than scheduled redemptions not constituting balloon, bullet or similar
redemptions in full.
Preferred Securities. With respect to any Person, Equity Interests in such
Person, which are entitled to preference or priority over any other Equity
Interest in such Person in respect of the payment of dividends or distribution
of assets upon liquidation or both.
Prime Commercial Rate. The rate established by Agent and announced from time to
time as Agent’s “prime rate” or “prime commercial rate” based on its
consideration of economic, money market, business and competitive factors as of
the date of determination, and it is not necessarily Agent’s most favored rate.
Subject to any maximum or minimum interest rate limitation specified herein or
by applicable law, any variable rate of interest on the obligation evidenced
hereby shall change automatically without notice to the undersigned immediately
with each change in the Prime Commercial Rate. The interest rate change will not
occur more often than each Business Day. If the Prime Commercial Rate becomes
unavailable, Agent may designate a substitute index after notifying Borrower.
Property Management Agreements. Written agreements providing for the management
of the Real Estate or any of them.
Property Manager. Cushman & Wakefield, RMK Management Corp and Boutique
Apartments, as applicable.
Qualified Manager. Any property manager set forth on Schedule 7.12(a) or that
has at least five (5) years experience managing at least 500,000 sq./ft. of
similar real estate.


25



--------------------------------------------------------------------------------





Real Estate. Individually and collectively, as the context requires, all real
property at any time owned or leased (as lessee or sublessee) by the
Consolidated Group, including an Unconsolidated Affiliate thereof.
Recipient. The Agent and any Lender.
Record. The grid attached to any Note, or the continuation of such grid, or any
other similar record, including computer records, maintained by the Agent with
respect to any Loan referred to in such Note.
Recourse Indebtedness. That portion of Indebtedness of any Person with respect
to which the recourse of the applicable lender or lenders for nonpayment is not
limited to such lender’s lien on an asset or assets, and shall include: (a) any
guarantee of payment of the Indebtedness by a Credit Party or a Subsidiary,
whether direct or indirect, of a Credit Party, and (b) any obligation of a
Credit Party or a Subsidiary with respect to Non‑Recourse Exclusions only if and
to the extent that, at the time of determination, a written claim for payment of
an amount of money under such agreement with respect to Non-Recourse Exclusions
has been made by the applicable lender or lenders and is unsatisfied. If a
Person is a single purpose entity which owns a real property asset and has
Indebtedness which is limited in recourse to that real property asset, such
Indebtedness shall not be considered “Recourse Indebtedness,” unless a Credit
Party or another Subsidiary has guaranteed such Indebtedness on a recourse basis
as of the applicable date of determination, other than any obligation with
respect to Non-Recourse Exclusions.
Register. See §18.2.
Related Parties. With respect to any Person, such Person’s Affiliates and the
partners, directors, officers, employees, agents, trustees, administrators,
managers, advisors and representatives of such Person and of such Person’s
Affiliates.
Release. See §6.20(c)(iii).
Rent Roll. A report prepared by the Borrower showing for each Pool Property
owned or leased by Borrower or its Subsidiaries: (i) tenants, (ii) lease
expiration dates, (iii) lease rent and (iv) any other information customarily
provided, in substantially the form presented to Agent on or prior to the date
hereof.
Required Lenders. As of any date, the Lender or Lenders whose aggregate
Commitment Percentage is equal to or greater than sixty-six and 2/3 percent
(66.67%) of the Total Commitment; provided that in determining said percentage
at any given time, all then existing Defaulting Lenders will be disregarded and
excluded and the Commitment Percentages of the Lenders shall be redetermined for
voting purposes only to exclude the Commitment Percentages of such Defaulting
Lenders; provided, however, that at any such time as there are two (2) or fewer
Lenders (excluding any Lenders that are an Affiliate or an Approved Fund with
respect to another Lender) hereunder, Required Lenders shall mean all of the
Lenders (excluding any Defaulting Lenders).
Restricted Payment. Any (a) dividend or other distribution, direct or indirect,
on account of any Equity Interest of any Credit Party, now or hereafter
outstanding, including Preferred Dividends, except a dividend or other
distribution payable solely in Equity Interests of identical class to the
holders of that class; (b) redemption, conversion, exchange, retirement, sinking
fund or similar payment, purchase or other acquisition for value, direct or
indirect, of any Equity Interest of any Credit Party now or hereafter
outstanding; and (c) payment made to retire, or to obtain the surrender of, any
outstanding warrants, options or other rights to acquire any Equity Interests of
a Credit Party now or hereafter outstanding.


26



--------------------------------------------------------------------------------





Revolver Applicable Margin. For Revolving Credit Loans, the LIBOR Rate Loans and
Base Rate Loans of each Class shall be as set forth below in the applicable
caption based on the Consolidated Leverage Ratio as set forth in the most recent
Compliance Certificate pursuant to §7.4(c):
Pricing Level
Consolidated Leverage Ratio
LIBOR Rate Loans
Base Rate Loans
Pricing Level 1
Less than or equal to 35%
2.000%
1.000%
Pricing Level 2
Greater than 35% but equal to or less than 40%
2.075%
1.075%
Pricing Level 3
Greater than 40% but equal to or less than 45%
2.150%
1.150%
Pricing Level 4
Greater than 45% but equal to or less than 50%
2.225%
1.225%
Pricing Level 5
Greater than 50%
2.300%
1.300%



Revolving Credit Base Rate Loans. Revolving Credit Loans bearing interest
calculated by reference to the Base Rate.
Revolving Credit Commitment. With respect to each Revolving Credit Lender, the
amount set forth on Schedule 1.1 hereto as the amount of such Revolving Credit
Lender’s Revolving Credit Commitment: (i) to make or maintain Revolving Credit
Loans to the Borrower, and (ii) to participate in Letters of Credit for the
account of the Borrower, as the same may be changed from time to time in
accordance with the terms of this Agreement.
Revolving Credit Commitment Percentage. With respect to each Revolving Credit
Lender, the percentage set forth on Schedule 1.1 hereto as such Revolving Credit
Lender’s percentage of the Revolving Credit Commitments of all Revolving Credit
Lenders, as the same may be changed from time to time in accordance with the
terms of this Agreement; provided that if the Revolving Credit Commitments of
the Revolving Credit Lenders have been terminated as provided in this Agreement,
then the Revolving Credit Commitment of each Revolving Credit Lender shall be
determined based on the Revolving Credit Commitment Percentage of such Revolving
Credit Lender immediately prior to such termination and after giving effect to
any subsequent assignments made pursuant to the terms hereof.
Revolving Credit Exposure. Collectively, the aggregate Revolving Credit Loans
and Letter of Credit Liabilities Outstanding at any time.
Revolving Credit Lender(s). Collectively, the Lenders which have a Revolving
Credit Commitment, the initial Revolving Credit Lenders being identified on
Schedule 1.1 hereto.
Revolving Credit LIBOR Rate Loans. Revolving Credit Loans bearing interest
calculated by reference to LIBOR Rate Loans.
Revolving Credit Loan(s). An individual Revolving Credit Loan or the aggregate
Revolving Credit Loans, as the case may be, in the maximum principal amount of
up to FIFTY MILLION DOLLARS ($50,000,000.00) (subject to increase as provided in
§2.11 and decrease as provided in §2.3) to be made by the Revolving Credit
Lenders hereunder as more particularly described in §2. Without limiting the
foregoing, Revolving Credit Loans shall also include Revolving Credit Loans made
or deemed made pursuant to §2.8(f).


27



--------------------------------------------------------------------------------





Revolving Credit Maturity Date. February 15, 2022 as such date may be extended
as provided in §2.9, or such earlier date on which the Revolving Credit Loans
shall become due and payable pursuant to the terms hereof.
Revolving Credit Notes. See §2.1(a)(ii).
Revolving Extension Option. See §2.9.
Revolving Extension Request. See §2.9(a).
Sanctioned Person. Any Person that is (i) any Person listed in any
Sanctions-related list of designated Persons maintained by any Governmental
Authority of the United States of America, including OFAC or the U.S. Department
of State, or by the United Nations Security Council, Her Majesty’s Treasury, the
European Union, (ii) any Person located, operating, organized or resident in a
Designated Jurisdiction, (iii) any Person Controlled by any Person or agency
described in any of the preceding clauses (i) through (ii). “Controlled,” in
connection with the foregoing sentence, has the meaning assigned to such term in
Rule 405 under the Securities Act of 1933, as amended.
Sanction(s). Any economic or financial sanction or trade embargo administered or
enforced by the United States Government (including OFAC), the United Nations
Security Council, the European Union, Her Majesty’s Treasury, or any other
Governmental Authority having jurisdiction over the Credit Parties in a
jurisdiction in which the Credit Parties operate and in which the proceeds of
any Loan or Letter of Credit will be used.
SEC. The federal Securities and Exchange Commission.
Second Revolving Extension Option. See §2.9.
Security Documents. Collectively, the Joinder Agreements, the Pledge Agreement,
each Guaranty, UCC-1 financing statements and any further collateral security
agreements or assignments to the Agent for the benefit of the Lenders to secure
the Obligations and any Hedge Obligations.
Solvent. With respect to the Credit Parties, that (a) the fair value of the
property of the Credit Parties is greater than the total amount of liabilities,
including contingent liabilities, of the Credit Parties, (b) the present fair
salable value of the assets of the Credit Parties is not less than the amount
that will be required to pay the probable liability of the Credit Parties on
their debts as they become absolute and matured, (c) the Credit Parties do not
intend to, and do not believe that they will, incur debts or liabilities beyond
the Credit Parties’ ability to pay such debts and liabilities as they mature and
(d) the Credit Parties are not engaged in business or a transaction, and are not
about to engage in business or a transaction, for which the Credit Parties’
property would constitute an unreasonably small capital. The amount of
contingent liabilities at any time shall be computed as the amount that, in the
light of all the facts and circumstances existing at the time, represents the
amount that can reasonably be expected to become an actual or mature liability.
With respect to Borrower and the Subsidiaries, taken as a whole on the date
hereof, and immediately prior to and after giving effect to this Credit
Agreement, they (a) are able to pay their debts as they mature, (b) have capital
sufficient to carry on their business and all businesses in which they are about
to engage, and (c) the fair present saleable value of their assets, calculated
on a going concern basis, is and will be in excess of the amount of their
liabilities.


28



--------------------------------------------------------------------------------





S&P. Standard & Poor’s Ratings Group.
State. A state of the United States of America and the District of Columbia.
Subsidiary. For any Person, any corporation, partnership, limited liability
company or other entity of which at least a majority of the securities or other
ownership interests having by the terms thereof ordinary voting power to elect a
majority of the board of directors or other persons performing similar functions
of such corporation, partnership, limited liability company or other entity
(without regard to the occurrence of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries of such Person, and
shall include all Persons the accounts of which are Consolidated with those of
such Person pursuant to GAAP. Unless otherwise specified, all references herein
to a Subsidiary or Subsidiaries refer to a Subsidiary or Subsidiaries of the
Borrower.
Syndication Agent. The Huntington National Bank or any successors thereto.
Taxes. All present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other similar
charges imposed by any Governmental Authority, including any interest, additions
to tax or penalties applicable thereto.
Tenant. Any tenant or subtenant of Real Estate under a Lease with Borrower or
its Subsidiaries.
Term Lender. Collectively, the Lenders which have a Term Loan Commitment or hold
Term Loans.
Term Loan. The term loan made by each of the Term Lenders to the Borrower
pursuant to §2.1(b).
Term Loan Applicable Margin. For Term Loans, the LIBOR Rate Loans and Base Rate
Loans of each Class shall be as set forth below in the applicable caption based
on the Consolidated Leverage Ratio as set forth in the most recent Compliance
Certificate pursuant to §7.4(c):
Pricing Level
Consolidated Leverage Ratio
LIBOR Rate Loans
Base Rate Loans
Pricing Level 1
Less than or equal to 35%
1.900%
0.90%
Pricing Level 2
Greater than 35% but equal to or less than 40%
1.975%
0.975%
Pricing Level 3
Greater than 40% but equal to or less than 45%
2.050%
1.050%
Pricing Level 4
Greater than 45% but equal to or less than 50%
2.125%
1.125%
Pricing Level 5
Greater than 50%
2.200%
1.200%



Term Loan Commitment. As to each Term Lender, such Term Lender’s obligation to
make a Term Loan on the Closing Date pursuant to §2.1(b), in an amount up to,
but not exceeding, the amount set forth for such Lender on Schedule 1.1 as such
Lender’s “Term Loan Commitment.”
Term Loan Commitment Percentage. With respect to each Term Lender, the
percentage set forth on Schedule 1.1 hereto as such Term Lender’s percentage of
the Term Loan Commitments, as the same may be changed from time to time in
accordance with the terms of this Agreement; provided that if the Term Loan
Commitments of the Term Lenders have been terminated as provided in this
Agreement, then the Term


29



--------------------------------------------------------------------------------





Loan Commitment of each Term Lender shall be determined based on the Term Loan
Commitment Percentage of such Term Lender immediately prior to such termination
and after giving effect to any subsequent assignments made pursuant to the terms
hereof.
Term Loan Maturity Date. February 15, 2024, as such date may be extended as
provided in §2.9, or such earlier date on which the Term Loans shall become due
and payable pursuant to the terms hereof.
Term Loan Unused Fee. See §2.1(b).
Title Policy. With respect to each Pool Property, an ALTA standard form owner’s
title insurance policy in the amount of the contract price for the acquisition
of the Real Estate insuring that a Borrower or Guarantor holds marketable fee
simple title or a valid and subsisting leasehold interest to such parcel subject
to a Ground Lease, subject only to the Permitted Liens described in clauses (i),
(iv), (vi), (viii), (xi), or (xv) of §8.2, and which contain standard exceptions
for mechanics liens, persons in occupancy other than Tenants under Leases, and
liens for taxes not yet due and payable, or matters which would be shown by a
survey, and insures over any such matter to Agent’s satisfaction.
Titled Agents. The Arrangers, the Syndication Agent and any documentation
agent(s).
Total Asset Value (“TAV”). On any date of determination, the sum of all of the
following of the Consolidated Group determined in accordance with GAAP applied
on a consistent basis: (a) Unrestricted Cash and Cash Equivalents, plus (b) for
all Real Estate Assets that have been owned by Borrower or any Subsidiary for
the preceding four (4) fiscal quarters, the quotient of (y) the Adjusted NOI
attributable to such Real Estate Assets for the most recent preceding four
fiscal quarters, divided by (z) the Capitalization Rate, plus (c) the
acquisition price of Real Estate Assets which were acquired during the most
recent preceding four (4) fiscal quarters, plus (d) the aggregate GAAP book
value of each Development Property then owned, plus (e) the GAAP book value of
Land Assets; plus (f) the GAAP book value of other Investments, plus (g) the
Consolidated Group’s Subsidiaries’ Equity Percentage of the foregoing items and
components attributable to interests in Unconsolidated Affiliates, plus (h) the
remaining leases payments from any existing or future tenant of the Real Estate
known as the Hudson Correctional Facility, updated quarterly; provided, the
calculations in clauses (b) and (c) above shall exclude Real Estate Assets which
are Development Properties, and Land Assets.
Total Commitment. The sum of the Commitments of the Lenders, which total an
initial amount of ONE HUNDRED MILLION DOLLARS ($100,000,000.00) and as further
subject to increase or reduction as provided herein.
Total Revolving Credit Commitment. The sum of the Revolving Credit Commitments
of the Revolving Credit Lenders, which total an initial amount of FIFTY MILLION
DOLLARS ($50,000,000.00) and as further subject to increase or reduction as
provided herein.
Total Term Commitment. The sum of the Term Loan Commitments of the Term Lenders,
which total an initial amount of FIFTY MILLION DOLLARS ($50,000,000.00) and as
further subject to increase as provided herein.
Type. As to any Loan, its nature as a Base Rate Loan or a LIBOR Rate Loan.
U.S. Person. Any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.


30



--------------------------------------------------------------------------------





U.S. Tax Compliance Certificate. See §4.3(i)(ii)(B)(III).
Unconsolidated Affiliates. With respect to any Person, any other Person in whom
such Person holds an Investment, regardless of the percentage of ownership,
which Investment is accounted for in the financial statements of such Person on
an equity basis of accounting and whose financial results would not be
Consolidated under GAAP with the financial results of such Person on the
Consolidated financial statements of such Person.
Undrawn Term Loan Commitments. See §2.1(b).
Unrestricted Cash and Cash Equivalents. As of any date of determination, for any
Person, the sum of (a) the aggregate amount of Unrestricted cash and (b) the
aggregate amount of Unrestricted Cash Equivalents (valued at fair market value)
of such Person. As used in this definition, “Unrestricted” means the specified
asset is not subject to any escrow, reserves or Liens or similar claims of any
kind in favor of any other Person (other than any statutory right of set off)
and is readily available for use by such first Person in its discretion.
Unsecured Indebtedness. Any Indebtedness that is not Consolidated Secured
Indebtedness. For the avoidance of doubt, Unsecured Indebtedness shall include
any Indebtedness that may be ‘softly secured,’ ‘secured by partnership
interests’ or any other Indebtedness that may be characterized as secured that
is not secured by a first mortgage or a deed of trust.
Value-Add Multi-Family Value. The Multi-Family Pool Value for Value-Add
Multi-Family Assets.
Value-Add Multi-Family Asset. At any time of determination, a Multi-Family Asset
whereby at the acquisition the major deferred maintenance was greater than three
percent (3%) of the acquisition price for such Real Estate, and such
Multi-Family Asset shall continue to be a Value-Add Multi-Family Asset until
major deferred maintenance is completed to such an extent that it is equal to or
less than three percent (3%) of the acquisition price of such Real Estate.
Wholly Owned Subsidiary. Any Subsidiary that is directly or indirectly owned
100% by the Borrower.
Withholding Agent. Any Credit Party and the Agent.
Write-Down and Conversion Powers. With respect to any EEA Resolution Authority,
the write-down and conversion powers of such EEA Resolution Authority from time
to time under the Bail-In Legislation for the applicable EEA Member Country,
which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

§1.2    Rules of Interpretation.
(a)    A reference to any document or agreement shall include such document or
agreement as amended, modified or supplemented from time to time in accordance
with its terms and the terms of this Agreement.
(b)    The singular includes the plural and the plural includes the singular.
(c)    A reference to any law includes any amendment or modification of such
law.
(d)    A reference to any Person includes its permitted successors and permitted
assigns.
(e)    Accounting terms not otherwise defined herein have the meanings assigned
to them by GAAP applied on a consistent basis by the accounting entity to which
they refer. All financial computations to be made under this Agreement, unless
otherwise specifically provided herein, shall be construed in accordance with
GAAP.
(f)    The words “include,” “includes” and “including” are not limiting.
(g)    The words “approval” and “approved,” as the context requires, means an
approval in writing given to the party seeking approval after full and fair
disclosure to the party giving approval of all material facts necessary in order
to determine whether approval should be granted.
(h)    All terms not specifically defined herein or by GAAP, which terms are
defined in the Uniform Commercial Code as in effect in the State of New York,
have the meanings assigned to them therein. To the extent the definition of any
category or type of Collateral is expanded by any amendment, modification or
revision to the Uniform Commercial Code, such expanded definition will apply
automatically as of the effective date of such amendment, modification or
revision.
(i)    Reference to a particular “§” refers to that section of this Agreement
unless otherwise indicated.
(j)    The words “herein,” “hereof,” “hereunder” and words of like import shall
refer to this Agreement as a whole and not to any particular section or
subdivision of this Agreement.
(k)    The words “the date hereof” or words of like import shall mean the date
that this Agreement is fully executed by all parties.
(l)    In the event of any change in GAAP after the date hereof or any other
change in accounting procedures as provided in § 7.3 which would affect the
computation of any financial covenant, ratio or other requirement set forth in
any Loan Document, then upon the request of Borrower or Agent, the Borrower and
the Agent shall negotiate promptly, diligently and in good faith in order to
amend the provisions of the Loan Documents such that such financial covenant,
ratio or other requirement shall continue to provide substantially the same
financial tests or restrictions of the Borrower as in effect prior to such
accounting change, as determined by the Agent in its good faith judgment. Until
such time as such amendment shall have been executed and delivered by the
Borrower and the Agent, such financial covenants, ratio and other requirements,
and all financial statements and other documents required to be delivered under
the Loan Documents, shall be calculated and reported as if such change had not
occurred provided, that, any obligations relating to a lease that in accordance
with GAAP in effect on the Closing Date, would be accounted for by the Borrower
as an operating lease shall be accounted for as obligations relating to an
operating lease and not as obligations relating to a Capital Lease (and any
future, replacement or amended lease, if it were in effect on the Closing Date,
that would be treated as an operating lease for purposes of GAAP as of the
Closing Date shall be treated as an operating lease).
(m)    If there occurs after the date hereof any change in GAAP resulting from
the implementation of Financial Accounting Standards Update Board Accounting
Standards Topic 840 (Leases) that affects in any respect the calculation of any
covenant contained in this Agreement or the definition of any term defined under
GAAP used in such calculations, the parties shall negotiate in good faith to
amend the provisions of this Agreement that relate to the calculation of such
covenants with the intent of having the respective positions of the parties
after such change in GAAP conform as nearly as possible to their respective
positions as of the date hereof, provided, that, until any such amendments have
been agreed upon, the covenants in this Agreement shall be calculated as if no
such change in GAAP had occurred and Borrower shall provide additional financial
statements or supplements thereto, attachments to compliance certificates and/or
calculations regarding financial covenants as Agent may reasonably require in
order to provide the appropriate financial information required hereunder with
respect to Borrower both reflecting any applicable changes in GAAP and as
necessary to demonstrate compliance with the financial covenants before giving
effect to the applicable changes in GAAP. Notwithstanding the foregoing, if the
parties are unable to agree on appropriate amendments within one year after the
effective date of the changes in Financial Accounting Standards Update Board
Accounting Standards Topic 840 (Leases), then all covenant calculations and
definitions shall thereafter be computed in accordance with GAAP as so changed.
(n)    To the extent that any of the representations and warranties contained in
this Agreement or any other Loan Document is qualified by “Material Adverse
Effect” or any other materiality qualifier, then any further qualifier as to
representations and warranties being true and correct “in all material respects”
contained elsewhere in the Loan Documents shall not apply with respect to any
such representations and warranties.

§2.    THE CREDIT FACILITY.

§2.1    Commitments to Lend.
(a)    Revolving Credit Facility. Subject to the terms and conditions set forth
in this Agreement, each of the Revolving Credit Lenders severally agrees to lend
on a revolving basis to Borrower on each Drawdown Date prior to the Revolving
Credit Maturity Date with respect to each Advance of Revolving Credit Loans
occurring on or after the Closing Date up to an aggregate of such Revolving
Credit Lender’s Revolving Credit Commitment, as follows:
(i)    Advances. Revolving Credit Loans shall be made in separate Advances from
time to time on a Drawdown Date upon delivery of a Loan Request by the Borrower
to the Agent given in accordance with §2.5, with each Revolving Credit Lender
severally advancing such sums as are requested by the Borrower for the purposes
set forth in §2.7; provided, that, in all events after giving effect to such
Advance: (A) no Default or Event of Default shall have occurred and be
continuing; (B) the Loan Exposure shall not exceed the lesser of the Total
Commitment and Pool Property Availability, (C) the Revolving Credit Exposure
shall not exceed the Total Revolving Credit Commitment, (D) such Loan would not
cause a violation of the financial covenants set forth in §9 (calculated on a
pro forma basis after giving effect to the proposed Advance and, if applicable,
any application of the proceeds of such Advance in connection with any permitted
transaction undertaken in connection therewith), and (E) the conditions set
forth in §11 have been satisfied both on the date of the request and at the time
that the Advance is to be made. The Revolving Credit Loans shall be made ratably
by the Revolving Credit Lenders in accordance with each Revolving Credit
Lender’s Revolving Credit Commitment Percentage. Each Loan Request for an
Advance of Revolving Credit Loans hereunder shall constitute a representation
and warranty by the Borrower that all of the conditions set forth in §10 and §11
have been satisfied on the date of such request. No Revolving Credit Lender
shall have any obligation to make Revolving Credit Loans to the Borrower such
that such Revolving Credit Lender’s Revolving Credit Commitment Percentage of
the Revolving Credit Exposure exceeds the principal face amount of its Revolving
Credit Commitment. Notwithstanding anything to the contrary contained herein, no
Lender shall fund any portion of any Advance with Plan Assets.
(ii)    Additional Documents. Without limiting the provisions of §2.5, in
connection with each Advance related to acquisition of a new Pool Property, the
Borrower shall execute and deliver to the Agent and the Lenders all documents
and take all other actions required under §5.4, if applicable, in connection
therewith and a Compliance Certificate, certifying compliance with §3.2 and the
covenants set forth in §9 after giving effect to each requested Advance, and the
Borrower shall pay all costs and expenses in connection with each such Advance
as required pursuant to §15.
(b)    Term Facility. Subject to the terms and conditions set forth herein, on
the Closing Date, each Term Lender severally agrees to make a Term Loan to the
Borrower in the aggregate principal amount equal to such Term Lender’s Term Loan
Commitment. The Term Loans shall mature on the Term Loan Maturity Date. The
initial Advance of the Term Loan shall be $30,000,000 and the remaining Term
Loan Commitments of $20,000,000 may be drawn in increments of $10,000,000, in up
to two Advances (in addition to the initial Advance) by Borrower’s (x) delivery
of a Request for Loan, in the form attached hereto as Exhibit C, to Agent and
(y) satisfaction of each of the conditions to an Advance set forth in §11;
provided that the Loan Exposure, after giving effect to Borrower’s requested
Advance of a Term Loan, shall not exceed the lesser of the Total Commitment and
Pool Property Availability. Any amount of the Term Loan that remains undrawn
during the period commencing on March 18, 2019 and ending on February 15, 2020
(the “Undrawn Term Loan Commitments”) shall be subject to an unused fee payable
in arrears to the Agent for the account of each Term Lender on the last day of
such period, computed on a daily basis by multiplying (i) twenty five (25) basis
points (0.25%) per annum, expressed as a per diem rate, times (ii) the undrawn
portion of the Term Loan Commitments on such day (the “Term Loan Unused Fee”).
Borrower shall pay the Term Loan Unused Fee to Administrative Agent on February
15, 2020. Any portion of the Undrawn Term Loan Commitments that remains undrawn
as of February 15, 2020, shall thereafter be unavailable for Borrower to draw,
and (i) the Term Loan Commitments shall be reduced accordingly, pro rata among
the Term Lenders, and (ii) the Term Loan Unused Fee shall no longer accrue on
the Undrawn Term Loan Commitments. Following its receipt of any such Term Loan
Unused Fee, Agent shall promptly pay to each Term Lender an amount equal to such
Term Lender’s Term Loan Commitment Percentage of the daily amount of such Term
Loan Unused Fee based on such Term Lender’s Term Loan Commitment on such day.
The Borrower may not reborrow any portion of any Term Loan once repaid. Term
Loans may be Base Rate Loans or LIBOR Rate Loans, as further provided herein.
(c)    Record. Each Borrower irrevocably authorizes Agent to make or cause to be
made, at or about the time of the Drawdown Date of any Loan or the time of
receipt of any payment of principal thereof, an appropriate notation on Agent’s
Record reflecting the making of such Loan or (as the case may be) the receipt of
such payment. The outstanding amount of the Loans set forth on Agent’s Record
shall be prima facie evidence of the principal amount thereof owing and unpaid
to each Lender, but the failure to record, or any error in so recording, any
such amount on Agent’s Record shall not limit or otherwise affect the
obligations of the Borrower hereunder or under any Note to make payments of
principal of or interest on any Loan when due.
(d)    Notes. The Loans shall, if requested by each Lender, be evidenced by
separate promissory notes of the Borrower, in substantially the form of
Exhibit A hereto (collectively, the “Revolving Credit Notes”), completed with
appropriate insertions. One Note shall be payable to each Lender which so
requests the issuance of a Note and its registered assigns in the principal
amount equal to such Lender’s Total Commitment or, if less, the outstanding
amount of all Loans made by such Lender, plus interest accrued thereon, as set
forth below.

§2.2    Intentionally Omitted.

§2.3    Reduction and Termination of the Commitments. The Borrower shall have
the right at any time and from time to time upon three (3) Business Days’ prior
written notice to the Agent to permanently reduce by $5,000,000 or an integral
multiple of $1,000,000 in excess thereof or to permanently terminate entirely
the Revolving Credit Commitments, whereupon the Revolving Credit Commitments of
the Revolving Credit Lenders shall be reduced pro rata in accordance with their
respective Revolving Credit Commitment Percentages of the amount specified in
such notice or, as the case may be, terminated, any such termination or
reduction to be without penalty except as otherwise set forth in §4.7; provided,
however, that (a) no such termination or reduction shall be permitted if, after
giving effect thereto, the Revolving Credit Exposure would exceed the Revolving
Credit Commitments of the Revolving Credit Lenders as so terminated or reduced
and (b) in no event shall the Total Revolving Credit Commitment be reduced or
terminated in such manner as to cause the Total Revolving Credit Commitment to
be less than $10,000,000 except in connection with a cancellation of the entire
Revolving Credit Commitments and repayment in full of all Revolving Credit Loans
outstanding hereunder. Promptly after receiving any notice from the Borrower
delivered pursuant to this §2.3, the Agent will notify the Lenders of the
substance thereof. Upon the effective date of any such reduction or termination,
the Borrower shall pay to the Agent for the respective accounts of the Lenders
the full amount of any unused facility unused fee under §2.10 then accrued on
the amount of the reduction. No reduction or termination of the Commitments may
be reinstated.

§2.4    Interest on Loans.
(a)    Each Base Rate Loan of a Class shall bear interest, for the period
commencing with the Drawdown Date thereof and ending on the date on which such
Base Rate Loan is repaid or converted to a LIBOR Rate Loan, at the rate per
annum equal to the sum of the Base Rate plus the Applicable Margin for Base Rate
Loans of such Class.
(b)    Each LIBOR Rate Loan of a Class shall bear interest, for the period
commencing with the Drawdown Date thereof and ending on the last day of each
Interest Period with respect thereto, at the rate per annum equal to the sum of
LIBOR determined for such Interest Period plus the Applicable Margin for LIBOR
Rate Loans of such Class.
(c)    The Borrower promises to pay interest on each Loan in arrears on each
Interest Payment Date with respect thereto.
(d)    Base Rate Loans and LIBOR Rate Loans of a Class may be converted to Loans
of the same Class by of the other Type as provided in §4.1.
(e)    The parties understand that the applicable interest rate for the Loans
and certain fees set forth herein may be determined and/or adjusted from time to
time based upon certain financial ratios and/or other information to be provided
or certified to the Lenders by Borrower (the “Borrower Information”). If it is
subsequently determined that any such Borrower Information was materially
incorrect (for whatever reason, including because of a subsequent restatement of
earnings by the Borrower) at the time it was delivered to the Agent, and if the
applicable interest rate or fees calculated for any period were different than
they should have been had the correct information been timely provided, then,
subject to § 4.3(c) such interest rate and such fees for such period shall be
automatically recalculated using correct Borrower Information. The Agent shall
promptly notify Borrower in writing of any additional interest and fees due
because of such recalculation, and the Borrower shall pay such additional
interest or fees due to the Agent, for the account of each Lender, within five
(5) Business Days of receipt of such written notice. Borrower shall receive a
credit or refund of any overpayment within five (5) Business Days after such
determination. Any recalculation of interest or fees required by this provision
shall survive the termination of this Agreement for a period of 180 days, and
this provision shall not in any way limit any of the Agent’s, the Issuing
Lender’s or any Lender’s other rights under this Agreement.
(f)    Each Base Rate Loan and LIBOR Rate Loan expresses an initial interest
rate and an initial index value to 5 places to the right of the decimal point.
This expression is done solely for convenience. The reference sources for the
index used by Lender, as stated in this Agreement, may actually quote the index
on any given day to as many as 5 places to the right of the decimal point.
Therefore, the actual index value used to calculate the interest rate on and the
amount of interest due under this Agreement will be to 5 places to the right of
the decimal point.

§2.5    Requests for Loans. The Borrower shall give to the Agent written notice
executed by an Authorized Officer in the form of Exhibit C hereto (or telephonic
notice confirmed in writing in the form of Exhibit C hereto) of each Advance of
Revolving Credit Loans requested hereunder (a “Loan Request”) by 1:00 p.m.
(Eastern time) one (1) Business Day prior to the proposed Drawdown Date with
respect to Base Rate Loans and three (3) Business Days prior to the proposed
Drawdown Date with respect to LIBOR Rate Loans. Each Loan Request shall specify
with respect to the requested Loan the proposed principal amount of such Loan,
the Type of Loan, the initial Interest Period if such Loan is a LIBOR Rate Loan,
and the Drawdown Date. Each Loan Request shall be accompanied by a Compliance
Certificate evidencing compliance with §3.2 and the financial covenants set
forth in §9 (calculated on a pro forma basis after giving effect to the proposed
Advance and the application of the proceeds thereof in connection with any
permitted transaction undertaken in connection therewith). Promptly upon receipt
of any such notice, the Agent shall notify each of the Lenders thereof. Each
Loan Request shall be irrevocable and binding on the Borrower and shall obligate
the Borrower to accept the Loan requested from the Lenders on the proposed
Drawdown Date. The Borrower shall be liable to each Lender for any Breakage
Costs of such Lender in the event that they fail to borrow any requested LIBOR
Rate Loan. Nothing herein shall prevent the Borrower from seeking recourse
against any Lender that fails to advance its proportionate share of a requested
Advance as required by this Agreement. Each Loan Request shall be (a) for a Base
Rate Loan in a minimum aggregate amount of $100,000; or (b) for a LIBOR Rate
Loan in a minimum aggregate amount of $500,000. Unless otherwise approved by
Agent, there shall be no more than six (6) LIBOR Rate Loans and one (1) Base
Rate Loan outstanding at any one time; provided, however, Agent’s disbursement
of more than six (6) LIBOR Rate Loans and one (1) Base Rate Loan shall be deemed
approved by Agent of such Loans.

§2.6    Funds for Loans.
(a)    Not later than 11:00 a.m. (Eastern time) on the proposed Drawdown Date of
any Advance of Loans of any Class, each of the Lenders of such Class will make
available to the Agent, at the Agent’s Head Office, in immediately available
funds, the amount of such Lender’s Applicable Percentage of the amount of the
requested Loans of such Class which may be disbursed pursuant to §2.1. Upon
receipt from each such Lender of such amount, and upon receipt of the documents
required by §2.5 and the satisfaction of the other conditions set forth in §11,
to the extent applicable, the Agent will make available to the Borrower the
aggregate amount of such Loans made available to the Agent by the Lenders of
such Class by crediting such amount to the account of the Borrower maintained at
the Agent’s Head Office. The failure or refusal of any Lender to make available
to the Agent at the aforesaid time and place on any Drawdown Date the amount of
its Applicable Percentage of the requested Loans shall not relieve any other
Lender from its several obligation hereunder to make available to the Agent the
amount of such other Lender’s Applicable Percentage of any requested Loans,
including any additional Loans that may be requested subject to the terms and
conditions hereof to provide funds to replace those not advanced by the Lender
so failing or refusing to make its pro rata share of any requested Advance of
Loans of any Class. In the event of any such failure or refusal, the Lenders of
such Class not so failing or refusing shall be entitled to a priority secured
position as against the Lender or Lenders of such Class so failing or refusing
to make available to the Borrower the amount of its or their Applicable
Percentage for such Loans as provided in §12.5.
(b)    Unless the Agent shall have been notified by any Lender prior to the
applicable Drawdown Date that such Lender will not make available to Agent such
Lender’s Applicable Percentage of a proposed Advance of Loans of such Class,
Agent may in its discretion assume that such Lender has made such Loan available
to Agent in accordance with the provisions of this Agreement and the Agent may,
if it chooses, in reliance upon such assumption make such Loans available to the
Borrower, and such Lender shall be liable to the Agent for the amount of such
Advance. If such Lender does not pay such corresponding amount upon the Agent’s
demand therefor, the Agent will promptly notify the Borrower, and the Borrower
shall promptly pay such corresponding amount to the Agent. The Agent shall also
be entitled to recover from the Lender or the Borrower (without duplication), as
the case may be, interest on such corresponding amount in respect of each day
from the date such corresponding amount was made available by the Agent to the
Borrower to the date such corresponding amount is recovered by the Agent at a
per annum rate equal to (i) from the Borrower at the applicable rate for such
Loan or (ii) from a Lender at the Fed Funds Rate.

§2.7    Use of Proceeds. The Borrower and their Subsidiaries will use the
proceeds of the Loans solely to (a) pay closing costs in connection with this
Agreement; (b) repay existing Indebtedness, (c) fund acquisitions of Real
Estate, (d) fund capital and construction expenditures, tenant improvements,
leasing commissions and property and equipment acquisitions; and (e) for general
working capital and other general corporate purposes, including distributions
with respect to Equity Interests, but excluding direct advances for the payment
of any interest due hereunder.

§2.8    Letters of Credit.
(a)    Subject to the terms and conditions set forth in this Agreement, at any
time and from time to time from the Closing Date through the day that is thirty
(30) Business Days prior to the Revolving Credit Maturity Date, the Issuing
Lender shall issue such Letters of Credit denominated in Dollars as the Borrower
may request upon the delivery of a written request in the form of Exhibit C‑1
hereto (a “Letter of Credit Request”) to the Issuing Lender, provided that,
after giving effect thereto (i) no Default or Event of Default shall have
occurred and be continuing, (ii) upon issuance of such Letter of Credit, the
Outstanding amount of Letter of Credit Liabilities shall not exceed the Letter
of Credit Sublimit, (iii) the aggregate outstanding Loans and Letter of Credit
Liabilities shall not exceed the Total Commitment, (iv) the Revolving Credit
Exposure shall not exceed the Total Revolving Credit Commitments, (v) such
Letter of Credit would not cause a violation of the financial covenants set
forth in §9 (calculated on a pro forma basis after giving effect to the proposed
Advance and the application of the proceeds thereof in connection with any
permitted transaction undertaken in connection therewith), (vi) the conditions
set forth in §11 shall have been satisfied at the time that the Letter of Credit
is to be issued or extended, (vii) no Revolving Credit Lender is a Defaulting
Lender (provided Issuing Lender may, in its sole discretion, be entitled to
waive this condition), unless the Issuing Lender has entered into arrangements,
including the delivery of cash collateral, satisfactory to the Issuing Lender
(in its sole discretion) with the Borrower or such Defaulting Lender to
eliminate the Issuing Lender’s actual or potential Fronting Exposure with
respect to the Defaulting Lender arising from either the Letter of Credit then
proposed to be issued or that Letter of Credit and all other Letter of Credit
Liabilities as to which the Issuing Lender has actual or potential Fronting
Exposure, as it may elect in its sole discretion, and (viii) in no event shall
any amount drawn under a Letter of Credit be available for reinstatement or a
subsequent drawing under such Letter of Credit. Notwithstanding anything to the
contrary contained in this §2.8, the Issuing Lender shall not be obligated to
issue, amend, extend, renew or increase any Letter of Credit at a time when any
other Lender is a Defaulting Lender, unless the Issuing Lender is satisfied that
the participation therein will otherwise be fully allocated to the Lenders that
are Non-Defaulting Lenders consistent with §2.12(c) and the Defaulting Lender
shall have no participation therein, except to the extent the Issuing Lender has
entered into arrangements with the Borrower or such Defaulting Lender which are
satisfactory to the Issuing Lender in its good faith determination to eliminate
the Issuing Lender’s Fronting Exposure with respect to any such Defaulting
Lender, including the delivery of cash collateral. The Issuing Lender may assume
that the conditions in §11 have been satisfied unless it receives written notice
from a Lender that such conditions have not been satisfied. Each Letter of
Credit Request shall be executed by an Authorized Officer of Borrower. The
Issuing Lender shall be entitled to conclusively rely on such Person’s authority
to request a Letter of Credit on behalf of Borrower. The Issuing Lender shall
have no duty to verify the authenticity of any signature appearing on a Letter
of Credit Request. The Borrower assume all risks with respect to the use of the
Letters of Credit. Unless the Issuing Lender shall otherwise consent, in its
sole discretion, the term of any Letter of Credit shall not exceed a period of
time commencing on the issuance of the Letter of Credit and ending one year
after the date of issuance thereof (provided that the consent of the Required
Lenders shall be required if such period would exceed two years after the
issuance date of such Letter of Credit), subject to extension pursuant to an
“evergreen” clause reasonably acceptable to Agent and Issuing Lender (but in any
event the term shall not extend beyond thirty (30) days prior to the Revolving
Credit Maturity Date) unless the Borrower have provided to Agent cash collateral
reasonably acceptable to the Agent in an amount equal to the Letter of Credit
Liability with respect to any Letter of Credit which extends beyond thirty (30)
days prior to the Maturity Date. The amount available to be drawn under any
Letter of Credit shall reduce on a dollar-for-dollar basis the amount available
to be drawn under the Total Revolving Credit Commitment as a Revolving Credit
Loan.
(b)    Each Letter of Credit Request shall be submitted to the Issuing Lender at
least five (5) Business Days (or such shorter period as the Issuing Lender may
approve) prior to the date upon which the requested Letter of Credit is to be
issued. Each such Letter of Credit Request shall contain (i) a statement as to
the purpose for which such Letter of Credit shall be used (which purpose shall
be in accordance with the terms of this Agreement), and (ii) a certification by
an Authorized Officer or the chief financial or chief accounting officer of the
Borrower that the Borrower are and will be in compliance with all covenants
under the Loan Documents after giving effect to the issuance of such Letter of
Credit. The Borrower shall further deliver to the Issuing Lender such additional
applications (which application as of the date hereof is in the form of
Exhibit F attached hereto) and documents as the Issuing Lender may reasonably
require, in conformity with the then standard practices of its letter of credit
department, in connection with the issuance of such Letter of Credit; provided
that in the event of any conflict, the terms of this Agreement shall control.
(c)    The Issuing Lender shall, subject to the conditions set forth in this
Agreement, issue the Letter of Credit on or before five (5) Business Days
following receipt of the documents last due pursuant to §2.8(b). Each Letter of
Credit shall be in form and substance reasonably satisfactory to the Issuing
Lender in its reasonable discretion.
(d)    Upon the issuance of a Letter of Credit, each Revolving Credit Lender
shall be deemed to have purchased a participation therein from Issuing Lender in
an amount equal to its respective Revolving Credit Commitment Percentage of the
amount of such Letter of Credit. No Revolving Credit Lender’s obligation to
participate in a Letter of Credit shall be affected by any other Revolving
Credit Lender’s failure to perform as required herein with respect to such
Letter of Credit or any other Letter of Credit.
(e)    Upon the issuance of each Letter of Credit, and on each anniversary of
such date of issuance until the final expiration or termination of such Letter
of Credit, the Borrower shall pay to the Issuing Lender, for its own account, a
Letter of Credit fronting fee with respect to each Letter of Credit, in an
annual amount equal to a fee of 0.125%, computed on the face amount available to
be drawn under such Letter of Credit. In addition, the Borrower shall pay to the
Agent, for the account of the Lenders (including the Issuing Lender) in
accordance with their respective percentage shares of participation in such
Letter of Credit, a Letter of Credit fee calculated at the rate per annum equal
to the Applicable Margin then applicable to Revolving Credit LIBOR Rate Loans on
the amount available to be drawn under such Letter of Credit. Such Letter of
Credit fees shall be payable in quarterly installments in arrears with respect
to each Letter of Credit on the fifth day of each calendar quarter following the
date of issuance and continuing on each quarter or portion thereof thereafter,
as applicable, or on any earlier date on which the Commitments shall terminate
and on the expiration or return of any Letter of Credit. In addition, the
Borrower shall pay to Issuing Lender for its own account within ten (10)
Business Days of demand of Issuing Lender the standard issuance, documentation
and service charges of Issuing Lender.
(f)    In the event that any amount is drawn under a Letter of Credit by the
beneficiary thereof, unless the amount of such draw is otherwise immediately
repaid by the Borrower, the Borrower shall reimburse the Issuing Lender by
having such amount drawn treated as an outstanding Revolving Credit Base Rate
Loan under this Agreement (Borrower being deemed to have requested a Revolving
Credit Base Rate Loan on such date in an amount equal to the amount of such
drawing and such amount drawn shall be treated as an outstanding Revolving
Credit Base Rate Loan under this Agreement, except that such amount drawn shall
not count towards the limit on the number of Base Rate Loans set forth herein)
and the Agent shall promptly notify each Revolving Credit Lender by telex,
telecopy, telegram, telephone (confirmed in writing) or other similar means of
transmission, and each Revolving Credit Lender shall promptly and
unconditionally pay to the Agent, for the Issuing Lender’s own account, an
amount in Dollars equal to such Revolving Credit Lender’s Revolving Credit
Commitment Percentage of such Letter of Credit (to the extent of the amount
drawn). If and to the extent any Revolving Credit Lender shall not make such
amount available on the Business Day on which such draw is funded, such
Revolving Credit Lender agrees to pay such amount to the Agent forthwith on
demand, together with interest thereon, for each day from the date on which such
draw was funded until the date on which such amount is paid to the Agent, at the
Fed Funds Rate until three (3) days after the date on which the Agent gives
notice of such draw and at the Fed Funds Rate plus one percent (1.0%) for each
day thereafter. Further, such Revolving Credit Lender shall be deemed to have
assigned any and all payments made of principal and interest on its Revolving
Credit Loans, amounts due with respect to its participations in Letters of
Credit and any other amounts due to it hereunder to the Agent to fund the amount
of any drawn Letter of Credit which such Revolving Credit Lender was required to
fund pursuant to this §2.8(f) until such amount has been funded (as a result of
such assignment or otherwise). In the event of any such failure or refusal, the
Revolving Credit Lenders not so failing or refusing shall be entitled to a
priority secured position for such amounts as provided in §12.5. The failure of
any Revolving Credit Lender to make funds available to the Agent in such amount
shall not relieve any other Revolving Credit Lender of its obligation hereunder
to make funds available to the Agent pursuant to this §2.8(f). Nothing herein
shall limit the Borrower’s obligation to reimburse the Issuing Lender for any
draws and disbursements made in respect of any Letter of Credit on the same
Business Day when any such draw or disbursement is made. If Borrower shall have
received notice of such draw or disbursement prior to 11:00 AM, Cleveland time,
on such date, or, if such notice has not been received by Borrower prior to such
time on such date, then the Business Day immediately following the day that
Borrower receives such notice. If a draw or disbursement with respect to a
Letter of Credit is reimbursed by the making of Loans hereunder, the Borrower’s
obligation to pay the amount of such draw or disbursement to the Issuing Lender
shall be automatically converted into an obligation to pay the resulting Loans
in accordance with the terms and provisions hereof.
(g)    If after the issuance of a Letter of Credit pursuant to §2.8(c) by the
Issuing Lender, but prior to the funding of any portion thereof by a Revolving
Credit Lender, for any reason a drawing under a Letter of Credit cannot be
refinanced as a Revolving Credit Loan, each Revolving Credit Lender will, on the
date such Revolving Credit Loan pursuant to §2.8(f) was to have been made,
purchase an undivided participation interest in the Letter of Credit in an
amount equal to its Revolving Credit Commitment Percentage of the amount of such
Letter of Credit. Each Revolving Credit Lender will immediately transfer to the
Issuing Lender in immediately available funds the amount of its participation
and upon receipt thereof the Issuing Lender will deliver to such Revolving
Credit Lender a Letter of Credit participation certificate dated the date of
receipt of such funds and in such amount.
(h)    Whenever at any time after the Issuing Lender has received from any
Revolving Credit Lender any such Revolving Credit Lender’s payment of funds
under a Letter of Credit and thereafter the Issuing Lender receives any payment
on account thereof, then the Issuing Lender will distribute to such Revolving
Credit Lender its participation interest in such amount (appropriately adjusted
in the case of interest payments to reflect the period of time during which such
Revolving Credit Lender’s participation interest was outstanding and funded);
provided, however, that in the event that such payment received by the Issuing
Lender is required to be returned, such Revolving Credit Lender will return to
the Issuing Lender any portion thereof previously distributed by the Issuing
Lender to it.
(i)    The issuance of any supplement, modification, amendment, renewal or
extension to or of any Letter of Credit shall be treated in all respects the
same as the issuance of a new Letter of Credit.
(j)    Borrower assumes all risks of the acts, omissions, or misuse of any
Letter of Credit by the beneficiary thereof. Neither Agent, Issuing Lender nor
any Lender will be responsible for (i) the form, validity, sufficiency,
accuracy, genuineness or legal effect of any Letter of Credit or any document
submitted by any party in connection with the issuance of any Letter of Credit,
even if such document should in fact prove to be in any or all respects invalid,
insufficient, inaccurate, fraudulent or forged; (ii) the form, validity,
sufficiency, accuracy, genuineness or legal effect of any instrument
transferring or assigning or purporting to transfer or assign any Letter of
Credit or the rights or benefits thereunder or proceeds thereof in whole or in
part, which may prove to be invalid or ineffective for any reason; (iii) failure
of any beneficiary of any Letter of Credit to comply fully with the conditions
required in order to demand payment under a Letter of Credit; (iv) errors,
omissions, interruptions or delays in transmission or delivery of any messages,
by mail, cable, telegraph, telex, telecopy, email, or otherwise; (v) errors in
interpretation of technical terms; (vi) any loss or delay in the transmission or
otherwise of any document or draft required by or from a beneficiary in order to
make a disbursement under a Letter of Credit or the proceeds thereof; (vii) for
the misapplication by the beneficiary of any Letter of Credit of the proceeds of
any drawing under such Letter of Credit; and (viii) for any consequences arising
from causes beyond the control of Agent or any Lender, none of the foregoing
will affect, impair or prevent the vesting of any of the rights or powers
granted to Agent, Issuing Lender or the Lenders hereunder. In furtherance and
extension and not in limitation or derogation of any of the foregoing, any act
taken or omitted to be taken by Agent, Issuing Lender or the other Lenders in
good faith will be binding on Borrower and will not put Agent, Issuing Lender or
the other Lenders under any resulting liability to Borrower; provided nothing
contained herein shall relieve Issuing Lender, Agent or any Lender for liability
to Borrower arising as a result of the gross negligence or willful misconduct of
Issuing Lender, Agent or any Lender as determined by a court of competent
jurisdiction in a final non-appealable judgment; further provided, that the
foregoing shall not be construed to excuse the Issuing Lender from liability to
Borrower to the extent of any direct damages (as opposed to special, indirect,
consequential or punitive damages, claims in respect of which are hereby waived
by Borrower to the extent permitted by applicable law) suffered by Borrower that
are caused by the Issuing Lender’s failure to exercise care when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof.
(k)    In connection with the issuance of any letters of credit under this
Agreement, Borrower shall indemnify and hold Issuing Lender harmless from any
loss, cost, expense or liability, including payments made by Issuing Lender and
expenses and reasonable out-of-pocket attorneys' fees incurred by Issuing Lender
arising out of, or in connection with, any Letter of Credit to be issued or
created for a Borrower. Borrower shall be bound by Lender's regulations and good
faith interpretations of any Letter of Credit it issues to Borrower, although
this interpretation may be different from their own; and, neither Issuing Lender
nor any of its correspondents shall be liable for any error, negligence, or
mistakes, whether of omission or commission, in following any Borrower's
instructions or those contained in any Letter of Credit or of any modifications,
amendments or supplements thereto or in issuing or paying any Letter of Credit.
(l)    In connection with all letters of credit issued by Issuing Lender under
this Agreement, Borrower hereby appoints Issuing Lender, or its designee, as its
attorney, with full power and authority upon the occurrence of an Event of
Default, (i) to sign and/or endorse Borrower's name upon any warehouse or other
receipts, Letter of Credit applications and acceptances; (ii) to sign Borrower's
name on bills of lading; (iii) to clear Inventory through the United States of
America Customs Department in the name of Borrower or Issuing Lender or Issuing
Lender's designee, and to sign and deliver to officials of such customs
department powers of attorney in the name of Borrower for such purpose; and (iv)
to complete in Borrower's name or Issuing Lender's, or in the name of Issuing
Lender's designee, any order, sale or transaction, obtain the necessary
documents in connection therewith, and collect the proceeds thereof. Neither
Issuing Lender nor its attorneys will be liable for any acts or omissions or for
any error of judgment or mistakes of fact or law. This power, being coupled with
an interest, is irrevocable as long as any Letters of Credit remain outstanding.
(m)    Immediately upon the request of Issuing Lender, (i) after the occurrence
of an Event of Default, or (ii) if any Letter of Credit remains outstanding
after five (5) Business Days prior to the Maturity Date, in each such case,
Borrower will deposit and maintain in an account with Issuing Lender in cash, as
cash collateral, in an amount equal to one hundred five percent (105%) of the
aggregate amount of the outstanding Letters of Credit. In each case, Borrower
hereby irrevocably authorize Issuing Lender, in its sole discretion, on
Borrower's behalf and in Borrower's name, to open such an account and to make
and maintain deposits in such account or in an account opened by Borrower, in
any amount required to be made by Borrower, out of the proceeds of Accounts or
other Collateral, from an Advance, or out of any other funds of Borrower coming
into Issuing Lender's possession at any time. Any net return on such cash or
investments shall be credited to such account and constitute additional cash
collateral. Borrower may not withdraw any amount credited to any such account,
except upon payment and performance in full of all Obligations and termination
of this Agreement.
(n)    Notwithstanding any term, provision, condition or covenant contained
herein, while any Event of Default exists, no Lender shall be required to issue,
and Borrower shall not be entitled to request the issuance of, a Letter of
Credit.

§2.9    Extension of Maturity Dates. The Borrower shall have the right and
option to extend the Revolving Credit Maturity Date for a one year period to
February 15, 2023 (the “First Revolving Extension Option”), and if the Revolving
Credit Maturity Date is extended to February 15, 2023 pursuant to the First
Revolving Extension Option, Borrower shall have the right and option to extend
the Revolving Credit Maturity Date for an additional one year period to February
15, 2024 (the “Second Revolving Extension Option”; the First Revolving Extension
Option and Second Revolving Extension Option are each a “Revolving Extension
Option”), each Revolving Extension Option is conditioned on Borrower’s
satisfaction of the following conditions precedent:
(a)    Extension Request. The Borrower shall deliver written notice of such
request to exercise a Revolving Extension Option (the “Revolving Extension
Request”) to the Agent not earlier than the date which is one hundred twenty
(120) days, and not later than the date which is thirty (30) days prior to the
then applicable Revolving Credit Maturity Date (as determined without regard to
such requested extension).
(b)    Payment of Extension Fee. The Borrower shall pay to the Agent for the pro
rata accounts of the Revolving Credit Lenders in accordance with their
respective Revolving Credit Commitments an extension fee in an amount equal to
fifteen (15) basis points of the Total Revolving Credit Commitment on the
applicable Revolving Credit Maturity Date (as determined without regard to such
extension). Each such fee shall be due prior to the then applicable Revolving
Credit Maturity Date (as determined without regard to such extension) and, so
long as the Revolving Extension Request is effective to extend the Revolving
Credit Maturity Date, such extension fee will be fully earned and non-refundable
under any circumstances.
(c)    No Default. On the date each Revolving Extension Request is given and on
the Revolving Credit Maturity Date (as determined without regard to such
extension) there shall exist no Default or Event of Default, and, without
limiting the generality of the forgoing, on the Revolving Credit Maturity Date
(as determined without regard to such extension) the Borrower shall be in
compliance with §3.2 and the financial covenants set forth in §9 determined as
of the then Revolving Credit Maturity Date (as determined without regard to such
extension).
(d)    Representations and Warranties. The representations and warranties made
by the Credit Parties in the Loan Documents shall be true and correct in all
material respects (except to the extent any such representations or warranty is
qualified by materiality or reference to Material Adverse Effect, in which case
such representations or warranty shall be true and correct in all respects) on
the applicable Revolving Credit Maturity Date (as determined without regard to
such extension) (it being understood and agreed that any representation or
warranty which by its terms is made as of a specified date shall be required to
be true and correct only as of such specified date).

§2.10    Facility Unused Fee. From the date hereof until the payment in full in
cash of all Indebtedness under this Agreement and the Notes, the Borrower agrees
to pay to the Agent for the account of the Revolving Credit Lenders (other than
any Defaulting Lender) in accordance with their respective Revolving Credit
Commitment Percentages, a facility unused fee calculated at the rate per annum
as set forth below on the average daily amount by which the Total Revolving
Credit Commitment exceeds the aggregate of the Outstanding principal amount of
Revolving Credit Loans and the face amount of Letters of Credit Outstanding
during each calendar quarter or portion thereof commencing on the date hereof
and ending on the Revolving Credit Maturity Date. The facility unused fee shall
be calculated for each day based on the ratio (expressed as a percentage) of
(a) the actual daily amount of the Outstanding principal amount of the Revolving
Credit Loans during such quarter to (b) the Total Revolving Credit Commitment,
and if such ratio is less than or equal to fifty percent (50%), the facility
unused fee shall be payable at the rate of 0.25% per annum, and if such ratio is
greater than fifty percent (50%), the facility unused fee shall be payable at
the rate of 0.15% per annum. In addition to the foregoing, the facility unused
fee shall otherwise be computed in the same manner as in § 2.4. Whenever any
payment of the facility unused fee shall be due on a day which is not a Business
Day, the date for payment thereof shall be extended to the next Business Day. It
is expressly understood that the facility unused fee herein described shall not
be refundable under any circumstances. The facility unused fee shall be payable
quarterly in arrears on the third (3rd) day of each calendar quarter for the
immediately preceding calendar quarter or portion thereof, and on any earlier
date on which the Revolving Credit Commitments shall be reduced or shall
terminate as provided in §2.3, with a final payment on the Revolving Credit
Maturity Date.

§2.11    Increase in Total Commitment.
(a)    Provided that no Default or Event of Default has occurred and is
continuing, subject to the terms and conditions set forth in this §2.11, the
Borrower shall have the option at any time and from time to time before the date
that is at least thirty (30) days prior to a subject Maturity Date to request an
increase in the Total Commitment to not more than TWO HUNDRED MILLION DOLLARS
($200,000,000.00) in the aggregate, which increase shall be allocated at the
Borrower’s request to the Revolving Credit Commitments or the Term Loan
Commitments or one or more tranches new term loan commitments (the “New Term
Loan Commitments”), by giving written notice to the Agent (an “Increase Notice”;
and the amount of such requested increase is the “Commitment Increase”),
provided that any such individual increase must be in a minimum amount of
$25,000,000 and incremental amounts of $5,000,000 in excess thereof. Upon
receipt of any Increase Notice, the Agent shall consult with Arrangers and shall
notify the Borrower of the amount of facility fees to be paid to any Lenders who
provide an additional Commitment in connection with such increase in the Total
Commitment (which shall be in addition to the fees to be paid to Agent or
Arrangers pursuant to the Agreement Regarding Fees). If the Borrower agree to
pay the facility fees so determined, then the Agent promptly shall send a notice
to all Lenders (the “Additional Commitment Request Notice”) informing them of
the Borrower’s request to increase the Total Commitment and of the facility fees
to be paid with respect thereto and, with respect to any New Term Loan
Commitments, the proposed terms thereof. Each Lender who desires to provide an
additional Commitment upon such terms shall provide Agent with a written
commitment letter specifying the amount of the additional Commitment which it is
willing to provide prior to such deadline as may be specified in the Additional
Commitment Request Notice. If the requested increase is oversubscribed then the
Agent and the Arrangers shall allocate the Commitment Increase among the Lenders
who provide such commitment letters on such basis mutually acceptable to each of
the Borrower, Agent and Arrangers. If the additional Commitments so provided by
the Lenders are not sufficient to provide the full amount of the Commitment
Increase requested by the Borrower, then the Agent and the Arrangers shall use
best effort to, and Borrower may, but shall not be obligated to, invite one or
more banks or lending institutions (which banks or lending institutions shall be
reasonably acceptable to Agent, Arrangers and the Borrower) to become a Lender
and provide an additional Commitment. The Agent shall provide all Lenders with a
notice setting forth the amount, if any, of the additional Commitment to be
provided by each Lender and the revised Commitment Percentages which shall be
applicable after the effective date of the Commitment Increase specified therein
(the “Commitment Increase Date”). In no event shall any Lender be obligated to
provide an additional Commitment.
(b)    The Borrower may elect to effect any Commitment Increase by requesting
one more tranches of New Term Loan Commitments and New Term Loans. The New Term
Loan Commitments shall be effected pursuant to one or more New Term Loan
Amendments executed and delivered by the Borrower, the New Term Loan Lenders, as
applicable, and the Agent. The terms and provisions of any New Term Loan
Commitments and any New Term Loans, including the pricing, maturity, fees
payable, and other terms thereof, shall be as agreed by the Agent and the
Borrower and set forth in the applicable New Term Loan Amendment; provided that,
without the prior written consent of all other Lenders, no New Term Loan shall
(A) have a New Term Loan Maturity that is earlier than the Term Loan Maturity
Date (including any extensions thereof), (B) require scheduled amortization of
the loans under such New Term Loan prior to the Term Loan Maturity Date but may
permit voluntary prepayment (subject to sub-clause (C) hereof), and (C) rank
higher than pari passu in right of payment and with respect to security with all
Revolving Credit Loans and any existing Term Loans or have different borrower or
guarantors as the Borrower and Guarantors with respect to all other Revolving
Credit Loans, Term Loans, and any New Term Loans. Except as set forth in the
immediately prior sentence with respect to the New Term Loan Maturity, no Lender
that is not a New Term Loan Lender with respect to such tranche of New Term
Loans shall have any consent rights with respect to the terms of such New Term
Loans set forth in such New Term Loan Amendment so long as such terms are in
accordance with the provisions of this Agreement. Each New Term Loan Amendment
may, without the consent of any other Lenders, effect such amendments to this
Agreement and the other Loan Documents as are consistent with this §2.11 and may
be necessary or appropriate, in the opinion of the Agent, to effect the
provisions of this §2.11 with respect thereto. On any Increased Amount Date on
which any New Term Loan Commitments are effected, subject to the satisfaction of
the foregoing terms and conditions, (i) each New Term Loan Lender shall make a
Loan to the Borrower (a “New Term Loan”) in an amount equal to its New Term Loan
Commitment, and (ii) each New Term Loan Lender shall become a Lender hereunder
with respect to the New Term Loan Commitment and the New Term Loans made
pursuant thereto.
(c)    On any Commitment Increase Date which result in an increase in the
Revolving Credit Commitments, the outstanding principal balance of the Revolving
Credit Loans shall be reallocated among the Revolving Credit Lenders such that
after the applicable Commitment Increase Date the outstanding principal amount
of Revolving Credit Loans owed to each Revolving Credit Lender shall be equal to
such Revolving Credit Lender’s Revolving Credit Commitment Percentage (as in
effect after the applicable Commitment Increase Date) of the outstanding
principal amount of all Revolving Credit Loans. The participation interests of
the Revolving Credit Lenders in Letters of Credit shall be similarly adjusted.
On any Commitment Increase Date those Revolving Credit Lenders whose Revolving
Credit Commitment Percentage is increasing shall advance the funds to the Agent
and the funds so advanced shall be distributed among the Revolving Credit
Lenders whose Revolving Credit Commitment Percentage is decreasing as necessary
to accomplish the required reallocation of the outstanding Revolving Credit
Loans. The funds so advanced shall be Revolving Credit Base Rate Loans until
converted to Revolving Credit LIBOR Rate Loans which are allocated among all
Revolving Credit Lenders based on their Revolving Credit Commitment Percentages.
(d)    Upon the effective date of each increase in the Total Commitment pursuant
to this §2.11 the Agent may unilaterally revise Schedule 1.1 to reflect the
Lenders and Commitments as of the effective date of such increase in the Total
Commitment, and the Borrower shall, if requested by such Lender, execute and
deliver to the Agent new Notes for each Lender whose Commitment has changed or
who has provided a new Commitment so that the principal amount of such Lender’s
Note shall equal its aggregate Commitment. The Agent shall deliver such
replacement Notes to the respective Lenders in exchange for the Notes replaced
thereby which shall be surrendered by such Lenders. Such new Notes shall provide
that they are replacements for the surrendered Notes and that they do not
constitute a novation, shall be dated as of the Commitment Increase Date and
shall otherwise be in substantially the form of the replaced Notes.
(e)    Notwithstanding anything to the contrary contained herein, any increase
in the Total Commitment pursuant to this §2.11 shall be conditioned upon
satisfaction or waiver of the following conditions precedent which must be
satisfied or waived prior to the effectiveness of any increase of the Total
Commitment:
(i)    Payment of Activation Fee. The Borrower shall pay (A) to the Agent those
fees described in and contemplated by the Agreement Regarding Fees or New Term
Loan Amendment with respect to the applicable Commitment Increase, and (B) to
the Arrangers such facility fees as the Lenders who are providing an additional
Commitment may require, as provided in § 2.11(a) to increase the aggregate
Commitment, which fees shall, when paid, be fully earned and non-refundable
under any circumstances. The Arrangers shall pay to the Lenders acquiring the
increased Commitment certain fees pursuant to their separate agreement; and
(ii)    No Default. On the date any Increase Notice is given and on the date
such increase becomes effective, both immediately before and after the Total
Commitment is increased, no Default or Event of Default shall have occurred and
be continuing; and
(iii)    Representations True. The representations and warranties made by the
Credit Parties in the Loan Documents shall be true and correct on the date of
any such Increase Notice and on the date the Total Commitment is increased
(unless such representations are limited by their terms to a specific date in
which case they shall be required to be true and correct only as of such
specified date), both immediately before and after the Total Commitment is
increased; and
(iv)    Additional Documents and Expenses. The Borrower shall execute and
deliver to Agent and the Lenders such additional documents (including amendments
to the Security Documents), instruments, certifications and opinions as the
Agent may reasonably require, including a Compliance Certificate, demonstrating
compliance with all covenants set forth in the Loan Documents after giving
effect to the increase, and the Borrower shall pay the cost of any updated UCC
searches and any and all intangible taxes or other’ taxes, assessments or
charges or any similar fees, taxes or reasonable and documented out-of-pocket
expenses in accordance with §15 which are reasonably requested by the Agent in
connection with such increase.

§2.12    Defaulting Lenders.
(a)    If for any reason any Lender shall be a Defaulting Lender, then, in
addition to the rights and remedies that may be available to the Agent or the
Borrower under this Agreement or Applicable Law, such Defaulting Lender’s right
to participate in the administration of the Loans, this Agreement and the other
Loan Documents, including without limitation, any right to vote in respect of,
to consent to or to direct any action or inaction of the Agent or to be taken
into account in the calculation of the Required Lenders, or all of the Lenders,
shall be, except as specifically provided in §28, suspended during the pendency
of such failure or refusal. If a Lender is a Defaulting Lender because it has
failed to make timely payment to the Agent of any amount required to be paid to
the Agent hereunder (without giving effect to any notice or cure periods), in
addition to other rights and remedies which the Agent or the Borrower may have
under the immediately preceding provisions or otherwise, the Agent shall be
entitled (i) to collect interest from such Defaulting Lender on such delinquent
payment for the period from the date on which the payment was due until the date
on which the payment is made at the Fed Funds Rate, (ii) to withhold or setoff
and to apply in satisfaction of the defaulted payment and any related interest,
any amounts otherwise payable to such Defaulting Lender under this Agreement or
any other Loan Document and (iii) to bring an action or suit against such
Defaulting Lender in a court of competent jurisdiction to recover the defaulted
amount and any related interest. Any amounts received by the Agent in respect of
a Defaulting Lender’s Loans shall be applied as set forth in §2.12(d).
(b)    Any Non-Defaulting Lender may, but shall not be obligated, in its sole
discretion, to acquire all or a portion of a Defaulting Lender’s Commitments.
Any Lender desiring to exercise such right shall give written notice thereof to
the Agent and the Borrower no sooner than two (2) Business Days and not later
than five (5) Business Days after such Defaulting Lender became a Defaulting
Lender. If more than one Lender exercises such right, each such Lender shall
have the right to acquire an amount of such Defaulting Lender’s Commitments in
proportion to the Commitments of the other Lenders exercising such right. If
after such fifth (5th) Business Day, the Lenders have not elected to purchase
all of the Commitments of such Defaulting Lender, then the Borrower (so long as
no Default or Event of Default exists) or the Required Lenders may, by giving
written notice thereof to the Agent, such Defaulting Lender and the other
Lenders, demand that such Defaulting Lender assign its Commitments to an
eligible assignee subject to and in accordance with the provisions of §18.1 for
the purchase price provided for below. No party hereto shall have any obligation
whatsoever to initiate any such replacement or to assist in finding an eligible
assignee. Upon any such purchase or assignment, and any such demand with respect
to which the conditions specified in §18.1 have been satisfied, the Defaulting
Lender’s interest in the Loans and its rights hereunder (but not its liability
in respect thereof or under the Loan Documents or this Agreement to the extent
the same relate to the period prior to the effective date of the purchase) shall
terminate on the date of purchase, and the Defaulting Lender shall promptly
execute all documents reasonably requested to surrender and transfer such
interest to the purchaser or assignee thereof, including an appropriate
assignment and acceptance agreement (the “Assignment and Acceptance Agreement”).
The purchase price for the Commitments of a Defaulting Lender shall be equal to
the amount of the principal balance of the Loans outstanding and owed by the
Borrower to the Defaulting Lender plus any accrued but unpaid interest thereon
and accrued but unpaid fees. Prior to payment of such purchase price to a
Defaulting Lender, the Agent shall apply against such purchase price any amounts
retained by the Agent pursuant to §2.12(d).
(c)    During any period in which there is a Revolving Credit Lender that is
Defaulting Lender, all or any part of such Defaulting Lender’s obligation to
acquire, refinance or fund participations in Letters of Credit pursuant to
§2.8(d) shall be reallocated among the Revolving Credit Lenders that are
Non-Defaulting Lenders in accordance with their respective Revolving Credit
Commitment Percentages (computed without giving effect to the Revolving Credit
Commitment of such Defaulting Lender; provided that (i) each such reallocation
shall be given effect only if, at the date the applicable Revolving Credit
Lender becomes a Defaulting Lender, no Default or Event of Default exists,
(ii) the conditions set forth in §11 are satisfied at the time of such
reallocation (and, unless the Borrower shall have notified the Agent at such
time, the Borrower shall be deemed to have represented and warranted that such
conditions are satisfied at the time), and (iii) the aggregate obligation of
each Revolving Credit Lender that is a Non-Defaulting Lender to acquire,
refinance or fund participations in Letters of Credit shall not exceed the
positive difference, if any, of (A) the Revolving Credit Commitment of that
Non-Defaulting Lender minus (B) the Revolving Credit Exposure held by such
Lender in accordance with its Revolving Credit Commitment Percentage. Subject to
§35, no reallocation hereunder shall constitute a waiver or release of any claim
of any party hereunder against a Defaulting Lender arising from that Lender
having become a Defaulting Lender, including any claim of a Non-Defaulting
Lender as a result of such Non-Defaulting Lender’s increased exposure following
such reallocation.
(d)    Any payment of principal, interest, fees or other amounts received by the
Agent for the account of such Defaulting Lender (whether voluntary or mandatory,
at maturity, or otherwise, and including any amounts made available to the Agent
for the account of such Defaulting Lender pursuant to §13), shall be applied at
such time or times as may be determined by the Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Agent (other than
with respect to Letter of Credit Liabilities) hereunder; second, to the payment
of any amounts owing by such Defaulting Lender to the Issuing Lender (with
respect to Letter of Credit Liabilities); third, if so determined by the Agent
or requested by the Issuing Lender, to be held as cash collateral for future
funding obligations of such Defaulting Lender of any participation in any Letter
of Credit; fourth, as the Borrower may request (so long as no Default or Event
of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Agent; fifth, if so determined by the Agent and
the Borrower, to be held in a non-interest bearing deposit account and released
pro rata in order to (x) satisfy obligations of such Defaulting Lender to fund
Loans or participations under this Agreement and (y) be held as cash collateral
for future funding obligations of such Defaulting Lender of any participation in
any Letter of Credit; sixth, to the payment of any amounts owing to the Agent or
the Lenders (including the Issuing Lender) as a result of any judgment of a
court of competent jurisdiction obtained by the Agent or any Lender (including
the Issuing Lender) against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; seventh, so
long as no Default or Event of Default exists, to the payment of any amounts
owing to the Borrower as a result of any judgment of a court of competent
jurisdiction obtained by the Borrower against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement; and
eighth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (i) such payment is a payment of the
principal amount of any Loans or funded participations in Letters of Credit in
respect of which such Defaulting Lender has not fully funded its appropriate
share and (ii) such Loans or funded participations in Letters of Credit were
made at a time when the conditions set forth in §10 and §11, to the extent
required by this Agreement, were satisfied or waived, such payment shall be
applied solely to pay the Loans of, and funded participations in Letters of
Credit owed to, all Non-Defaulting Lenders on a pro rata basis until such time
as all Loans and funded and unfunded participations in Letters of Credit are
held by the Lenders pro rata in accordance with their applicable Commitment
Percentages without regard to §2.12(c) prior to being applied to the payment of
any Loans of, or funded participations in Letters of Credit owed to, such
Defaulting Lender. Any payments, prepayments or other amounts paid or payable to
a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post cash collateral pursuant to this §2.12(d)) shall be
deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto, and to the extent allocated to the repayment of
principal of the Loan, shall not be considered outstanding principal under this
Agreement.
(e)    Within five (5) Business Days of demand by the Issuing Lender from time
to time, the Borrower shall deliver to the Agent for the benefit of the Issuing
Lender cash collateral in an amount sufficient to cover all Fronting Exposure
with respect to the Issuing Lender (after giving effect to §2.8(a) and §2.12(c))
on terms satisfactory to the Issuing Lender in its good faith determination (and
such cash collateral shall be in Dollars). Any such cash collateral shall be
deposited in the Collateral Account as collateral (solely for the benefit of the
Issuing Lender) for the payment and performance of each Defaulting Lender’s pro
rata portion in accordance with their respective Commitment Percentages of
outstanding Letter of Credit Liabilities. Moneys in the Collateral Account
deposited pursuant to this section shall be applied by the Agent to reimburse
the Issuing Lender immediately for each Defaulting Lender’s pro rata portion in
accordance with their respective Commitment Percentages of any funding
obligation with respect to a Letter of Credit which has not otherwise been
reimbursed by the Borrower or such Defaulting Lender.
(f)    (1)    Each Revolving Credit Lender that is a Defaulting Lender shall not
be entitled to receive any facility unused fee pursuant to §2.10 for any period
during which that Revolving Credit Lender is a Defaulting Lender.
(i)    Each Revolving Credit Lender that is a Defaulting Lender shall not be
entitled to receive Letter of Credit fees pursuant to §2.8 for any period during
which that Revolving Credit Lender is a Defaulting Lender.
(ii)    With respect to any facility unused fee or Letter of Credit fees not
required to be paid to any Defaulting Lender pursuant to clause (i) or (ii)
above, the Borrower shall (x) pay to each Non-Defaulting Lender that is a
Revolving Credit Lender that portion of any such fee otherwise payable to such
Defaulting Lender with respect to such Defaulting Lender’s participation in
Letter of Credit Liabilities that has been reallocated to such Non-Defaulting
Lender pursuant to §2.12(c), (y) pay to the Issuing Lender the amount of any
such fee otherwise payable to such Defaulting Lender to the extent allocable to
the Issuing Lender’s Fronting Exposure to such Defaulting Lender and (z) not be
required to pay any remaining amount of any such fee.
(g)    If the Borrower and the Agent agree in writing in their sole discretion
that a Defaulting Lender should no longer be deemed to be a Defaulting Lender,
the Agent will so notify the parties hereto, whereupon as of the date specified
in such notice and subject to any conditions set forth therein (which may
include arrangements with respect to any cash collateral), that Lender will, to
the extent applicable, purchase that portion of outstanding Loans of the other
Lenders or take such other actions as the Agent may determine to be necessary to
cause the Loans and funded and unfunded participations in Letters of Credit to
be held on a pro rata basis by the Lenders in accordance with their applicable
Commitments (without giving effect to §2.12(c)), whereupon such Lender will
cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while such Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from such Lender’s having
been a Defaulting Lender.

§2.13    Pro Rata Treatment.
(a)    As provided elsewhere herein, all Revolving Credit Lenders’ interests in
the Revolving Credit Loans, all interests of the Term Lenders in the Term Loans,
all interests of the New Term Loan Lenders of a Class in the New Term Loans of
such Class, and all Lenders’ interests in the Loan Documents shall be ratable
undivided interests and none of such Lenders’ interests shall have priority over
the others. Each payment delivered to the Agent for the account of any Lender or
amount to be applied or paid by the Agent to any Lender shall be paid promptly
by the Agent to such Lender in the same type of funds that the Agent received at
such Lender’s address specified pursuant to §20. In the event Borrower fails to
make any payment when due, the Agent is hereby authorized to charge the account
of the Borrower maintained with HNB for each payment of principal, interest and
fees as it becomes due hereunder.
(b)    Except to the extent otherwise explicitly provided in this Agreement:
(a) each borrowing from the Revolving Credit Lenders under §§ 2.1(a) and 2.8(f)
shall be made from the Revolving Credit Lenders, each payment of the fees under
§§ 2.10 and 2.8(e) shall be made for the account of the Revolving Credit
Lenders, and each termination or reduction of the amount of the Revolving Credit
Commitments under §2.3 shall be applied to the respective Revolving Credit
Commitments of the Revolving Credit Lenders, pro rata according to the amounts
of their respective Revolving Credit Percentages; (b) each payment or prepayment
of principal of Revolving Credit Loans shall be made for the account of the
Revolving Credit Lenders pro rata in accordance with the respective unpaid
principal amounts of the Revolving Credit Loans held by them, provided that,
subject to §2.12, if immediately prior to giving effect to any such payment in
respect of any Revolving Credit Loans the outstanding principal amount of the
Revolving Credit Loans shall not be held by the Revolving Credit Lenders pro
rata in accordance with their respective Revolving Credit Percentages in effect
at the time such Revolving Credit Loans were made, then such payment shall be
applied to the Revolving Credit Loans in such manner as shall result, as nearly
as is practicable, in the outstanding principal amount of the Revolving Credit
Loans being held by the Revolving Credit Lenders pro rata in accordance with
such respective Revolving Credit Percentages; (c) each payment or prepayment of
principal of Term Loans shall be made for the account of the Term Lenders pro
rata in accordance with the respective unpaid principal amounts of the Term
Loans held by them, (d) the making of any New Term Loans under §2.11 shall be
made from the applicable New Term Loan Lenders, pro rata according to the
amounts of their respective commitments for such New Term Loans; (e) each
payment or prepayment of principal of New Term Loans of a Class shall be made
for the account of the New Term Loan Lenders of such Class pro rata in
accordance with the respective unpaid principal amounts of the New Term Loans of
such Class held by them; (f) each payment of interest on Loans of a Class shall
be made for the account of the Lenders of such Class pro rata in accordance with
the amounts of interest on such Loans then due and payable to the respective
Lenders of such Class; (g) the Conversion and Continuation of Loans of a
particular Class and Type shall be made pro rata among the Lenders of such Class
according to the amounts of their respective Loans of such Class, and the then
current Interest Period for each Lender’s portion of each such Loan of such Type
shall be coterminous; (h) [reserved]; and (i) the Revolving Credit Lenders’
participation in, and payment obligations in respect of, Letters of Credit under
§2.8, shall be in accordance with their respective Revolving Credit Percentages.

§3.    REPAYMENT OF THE LOANS.

§3.1    Maturity. The Borrower shall repay to the Revolving Credit Lenders on
the Revolving Credit Maturity Date the aggregate principal amount of Revolving
Credit Loans outstanding on such date. The Borrower shall repay to the Term
Lenders on the Term Loan Maturity Date the aggregate principal amount of Term
Loans outstanding on such date. The Borrower shall repay to the applicable New
Term Loan Lenders on each New Term Loan Maturity Date the aggregate principal
amount of the applicable New Term Loans outstanding on such date.

§3.2    Mandatory Prepayments. In the event (x) the Loan Exposure shall at any
time exceed the lesser of the Pool Property Availability or Total Commitment, or
(y) the Revolving Credit Exposure shall at any time exceed the Total Revolving
Credit Commitments, the Borrower shall make a prepayment to Agent in the amount
of such excess without penalty or premium within five (5) Business Days of the
occurrence of such excess, together with any additional amounts payable pursuant
to §4.8, with any such prepayment pursuant to this §3.2 being first applied to
the Revolving Credit Exposure and then ratably to the Term Loans and New Term
Loans in accordance with the provisions hereof (as amended by any the applicable
New Term Loan Amendment).

§3.3    Optional Prepayments.
(a)    Each Borrower shall have the right, at its election, to prepay the
outstanding amount of the Loans of any Class, as a whole or in part, at any time
without penalty or premium; provided, that if any prepayment of the outstanding
amount of any LIBOR Rate Loans pursuant to this §3.3 is made on a date that is
not the last day of the Interest Period relating thereto, such prepayment shall
be accompanied by the payment of any amounts due pursuant to §4.7.
(b)    The Borrower shall give the Agent, no later than 1:00 p.m. (Eastern time)
at least one (1) Business Day prior written notice of any prepayment pursuant to
this §3.3, in each case specifying the proposed date of prepayment of the Loans,
the Class of Loans to be prepaid, and the principal amount to be prepaid
(provided that (i) any such notice may be revoked or modified upon one (1)
Business Day’s prior notice to the Agent and/or (ii) any such notice or
repayment may be conditioned upon the consummation of a transaction).

§3.4    Partial Prepayments. Each partial prepayment of the Loans of any Class
under §3.3 shall in a minimum amount of $1,000,000 or an integral multiple of
$100,000 in excess thereof and be accompanied by the payment of accrued interest
on the principal prepaid to the date of payment. Each partial payment under §3.2
and §3.3 shall be applied as instructed by Borrower or, in the absence of
instruction by the Borrower, to the principal of the Revolving Credit Loans (and
with respect to each Type of Loans, first to the principal of Base Rate Loans,
and then to the principal of LIBOR Rate Loans), and then to the Term Loans and
New Term Loans in accordance with the terms hereof.

§3.5    Effect of Prepayments. Amounts of the Revolving Credit Loans prepaid or
repaid hereunder may be reborrowed subject to the terms hereof; amounts of the
Term Loans or New Term Loans prepaid or repaid hereunder may not be reborrowed.
No repayment or prepayment of the Loans pursuant to this Section shall affect
any of the Credit Parties’ obligations under any Derivative Contracts entered
into with respect to the Loans.

§4.    CERTAIN GENERAL PROVISIONS.

§4.1    Continuation and Conversion Options.
(a)    The Borrower may elect from time to time, by delivery to Agent of a
Conversion/Continuation Request, to convert any of its outstanding Loans of any
Class to a Loan of the same Class but of another Type and such Loans shall
thereafter bear interest as a Base Rate Loan or a LIBOR Rate Loan, as
applicable; provided that (i) with respect to any such conversion of a LIBOR
Rate Loan to a Base Rate Loan, the Borrower shall give the Agent at least one
(1) Business Day’s prior written notice of such election, and such conversion
shall only be made on the last day of the Interest Period with respect to such
LIBOR Rate Loan unless Borrower pays Breakage Costs as required under this
Agreement; (ii) with respect to any such conversion of a Base Rate Loan to a
LIBOR Rate Loan or any continuation of a LIBOR Rate Loan, Borrower shall give
the Agent at least three (3) Business Days’ prior written notice of such
election and the Interest Period requested for such Loan, the principal amount
of the Loan to be so converted or continued shall be in a minimum aggregate
amount of $1,000,000 or an integral multiple of $250,000 in excess thereof, and,
after giving effect to the making of such Loan, there shall be no more than six
(6) LIBOR Rate Loans and one (1) Base Rate Loan outstanding at any one time;
(iii) no Loan may be converted into or continued as a LIBOR Rate Loan when any
Event of Default has occurred and is continuing; and (iv) unless otherwise
specified herein, no conversion from a LIBOR Rate Loan to a Base Rate Loan may
be made other than at the end of the applicable Interest Period. All or any part
of the outstanding Loans of a Class of any Type may be converted as provided
herein, provided that no partial conversion shall result in a Base Rate Loan in
a principal amount of less than $1,000,000 or an integral multiple of $250,000
or a LIBOR Rate Loan in a principal amount of less than $1,000,000 or an
integral multiple of $250,000. Each Conversion/Continuation Request relating to
the conversion of a Base Rate Loan to a LIBOR Rate Loan or a continuation of a
LIBOR Rate Loan shall be irrevocable by the Borrower.
(b)    Any LIBOR Rate Loan of any Class may be continued as such Type and such
Class upon the expiration of an Interest Period with respect thereto by
compliance by the Borrower with the terms of §4.1; provided that no LIBOR Rate
Loan may be continued as such when any Event of Default has occurred and is
continuing, but shall be automatically converted to a Base Rate Loan on the last
day of the Interest Period relating thereto ending during the continuance of any
Event of Default.
(c)    In the event that the Borrower does notify the Agent of its election
hereunder with respect to any LIBOR Rate Loan, such Loan shall be automatically
continued at the end of the applicable Interest Period as a LIBOR Rate Loan for
an Interest Period of the one-month, two-month, three-month, or six-month LIBOR
period initially selected by Borrower unless such Interest Period shall be
greater than the time remaining until the Maturity Date or if an Event of
Default has occurred and is continuing, in which case such Loan shall be
automatically converted to a Base Rate Loan at the end of the applicable
Interest Period.
(d)    The Agent shall promptly notify the Borrower and the Lenders of the
interest rate applicable to each LIBOR Rate Loan upon determination thereof.

§4.2    Fees. In addition to all fees specified herein, the Borrower agrees to
pay to HNB certain fees for services rendered or to be rendered in connection
with the Loans as provided pursuant to a fee letter dated as of November 29,
2018 between the Borrower and HNB (the “Agreement Regarding Fees”).

§4.3    Funds for Payments.
(a)    All payments of principal, interest, facility fees, closing fees and any
other amounts due hereunder or under any of the other Loan Documents shall be
made to the Agent, for the respective accounts of the Lenders and the Agent, as
the case may be, at the Agent’s Head Office, not later than 11:00 a.m. (Eastern
time) on the day when due (or such later time as is acceptable to the Agent in
the event of a payment in full of all Loans prior to the Maturity Date and a
termination of Commitments hereunder), in each case in lawful money of the
United States in immediately available funds to ensure credit on the due date.
Notwithstanding the foregoing, Borrower authorizes Agent to debit that certain
deposit account that Borrower maintains with Agent on each Interest Payment
Date, amounts due to Agent and the Lenders hereunder pursuant to §2.4(c), as and
when such amounts are due. All payments received by Agent after 11:00 a.m.
(Eastern Time) shall be deemed received on the next succeeding Business Day and
any applicable interest or fee shall continue to accrue. To the extent not
already paid pursuant to the preceding sentences, the Agent is hereby authorized
to charge, after the occurrence and during the continuance of an Event of
Default, the accounts of the Borrower with HNB, on the dates when the amount
thereof shall become due and payable, with the amounts of the principal of and
interest on the Loans and all fees, charges, expenses and other amounts owing to
the Agent and/or the Lenders under the Loan Documents. Subject to the foregoing,
all payments made to Agent on behalf of the Lenders, and actually received by
Agent, shall be deemed received by the Lenders on the date actually received by
Agent. The Agent will promptly distribute to each Lender its Commitment
Percentage (or other applicable share as provided herein) of such payment in
like funds as received by wire transfer to such in accordance with §2.13. If and
to the extent Agent shall not make such payments to a Lender when due as set
forth in the preceding sentence, then such unpaid amounts shall accrue interest,
payable by Agent, at the Fed Funds Rate from the due date until (but not
including) the date on which Agent makes such payments to such Lender. If any
payment hereunder is due on a day that is not a Business Day, then payment will
be due on the next Business Day; provided, however, that if the next Business
Day occurs in the following calendar month, then the payment shall be due on the
immediately preceding Business Day.
(b)    Prior to a Default under this Agreement, payments shall be applied first
to interest, then to principal, then to any fees or other amounts due and owing
to any Lender in connection with the Loan. After a Default under this Agreement,
payments may be applied, at Agent’s option, as follows: first to any collection
costs or expenses (including reasonable attorneys’ fees), then to any late
charges or other fees owing under the Loan Documents, then to accrued interest,
then to principal. To the extent that Borrower makes a payment or any Lender
receives any payment or proceeds of the Collateral for Borrower’s benefit, which
are subsequently invalidated, declared to be fraudulent or preferential, set
aside or required to be repaid to a trustee, debtor in possession, receiver,
custodian or any other party under any bankruptcy law, common law or equitable
cause, then, to such extent, the Obligations or part thereof intended to be
satisfied shall be revived and continue as if such payment or proceeds had not
been received by such Lender.
(c)    If, as a result of any restatement of or other adjustment to the
financial statements of Borrower or for any other reason, Borrower or Lender
reasonably determines that (i) the Consolidated Leverage Ratio as calculated by
Borrower as of any applicable date was inaccurate and (ii) a proper calculation
of the Consolidated Leverage Ratio would have resulted in higher pricing for
such period, Borrower shall immediately and retroactively be obligated to pay to
each Lender, as applicable, promptly on demand by Agent (or, after the
occurrence of an actual or deemed entry of an order for relief with respect to
Borrower under any bankruptcy or insolvency law, automatically and without
further action by Agent or any Lender), an amount equal to the excess of the
amount of interest and fees that should have been paid for such period over the
amount of interest and fees actually paid for such period.
(d)    All payments by the Loan Parties hereunder and under any of the other
Loan Documents shall be made without setoff or counterclaim, and free and clear
of and without deduction or withholding for any Taxes, except as required by
Applicable Law. If any Applicable Law (as determined in the good faith
discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with Applicable Law and, if such
Tax is an Indemnified Tax, then the sum payable by the Borrower or other
applicable Guarantor shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this §4.3(d)) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.
(e)    Without duplication of any obligation under §4.3(d), the Borrower and the
Guarantors shall timely pay to the relevant Governmental Authority in accordance
with Applicable Law, or at the option of the Agent timely reimburse it for the
payment of, any Other Taxes.
(f)    Without duplication of any obligation under §4.3(d) or (e), the Borrower
and the Guarantors shall jointly and severally indemnify each Recipient, within
ten (10) days after demand therefor, for the full amount of any Indemnified
Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this §4.3(f)) payable or paid by such Recipient or
required to be withheld or deducted from a payment to such Recipient and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to the Borrower by a Lender (with a copy to the Agent),
or by the Agent on its own behalf or on behalf of a Lender, shall be conclusive
absent manifest error; provided that the determinations in such statement are
made on a reasonable basis and in good faith.
(g)    Each Lender shall severally indemnify the Agent, within ten (10) days
after demand therefor, for (i) any Indemnified Taxes attributable to such Lender
(but only to the extent that the Borrower or a Guarantor has not already
indemnified the Agent for such Indemnified Taxes and without limiting the
obligation of the Borrower and the Guarantors to do so), (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of §18.4
relating to the maintenance of a Participant Register, and (iii) any Excluded
Taxes attributable to such Lender, in each case, that are payable or paid by the
Agent in connection with any Loan Document, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Agent to set off and apply any and all amounts at any time
owing to such Lender under any Loan Document or otherwise payable by the Agent
to the Lender from any other source against any amount due to the Agent under
this subsection.
(h)    As soon as practicable after any payment of Taxes by the Borrower or any
Guarantor to a Governmental Authority pursuant to §4.3, such Borrower or such
Guarantor shall deliver to the Agent following the written request of Agent, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Agent.
(i)    (j) Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Agent at the time or times reasonably requested
by the Borrower or the Agent, and at the time or times prescribed by Applicable
Law, such properly completed and executed documentation reasonably requested by
the Borrower or the Agent or prescribed by Applicable Law as will permit such
payments to be made without withholding or at a reduced rate of withholding. In
addition, any Lender, if reasonably requested by the Borrower or the Agent,
shall deliver such other documentation prescribed by Applicable Law or
reasonably requested by the Borrower or the Agent as will enable the Borrower or
the Agent to determine whether or not such Lender is subject to backup
withholding or information reporting requirements. Notwithstanding anything to
the contrary in the preceding two sentences, the completion, execution and
submission of such documentation (other than such documentation set forth in the
immediately following clauses (ii)(A), (ii)(B) and (ii)(D)) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.
(i)    Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person:
(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Agent on or prior to the date on which such Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Agent), an electronic copy (or an original if requested by the
Borrower or the Agent) of an executed IRS Form W‑9 (or any successor form)
certifying that such Lender is exempt from U.S. federal backup withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Agent), whichever of the following is
applicable:
(I)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, an electronic copy (or an original if
requested by the Borrower or the Agent) of an executed IRS Form W-8BEN or
W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Document, IRS
Form W‑8BEN or W-8BEN-E establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “business profits” or “other income”
article of such tax treaty;
(II)    an electronic copy (or an original if requested by the Borrower or the
Agent) of an executed IRS Form W-8ECI;
(III)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit G-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed originals of IRS Form W-8BEN or W-8BEN-E; or
(IV)    to the extent a Foreign Lender is not the beneficial owner, an
electronic copy (or an original if requested by the Borrower or the Agent) of an
executed IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
W‑8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit G-2 or Exhibit G-3, IRS Form W‑9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of
Exhibit G-4 on behalf of each such direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Agent), an electronic copy (or an
original if requested by the Borrower or the Agent) of any other form prescribed
by Applicable Law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by Applicable Law to permit the Borrower or
the Agent to determine the withholding or deduction required to be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Agent at the time or times prescribed by
Applicable Law and at such time or times reasonably requested by the Borrower or
the Agent such documentation prescribed by Applicable Law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Borrower or the Agent as may be
necessary for the Borrower and the Agent to comply with their obligations under
FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Agent in writing
of its legal inability to do so.
(k)    Each Agent that is a U.S. Person shall deliver to the Borrower two
properly completed and duly signed originals of IRS Form W-9 with respect to
fees received on its own behalf, certifying that such Agent is exempt from
federal backup withholding. Each Agent that is not a U.S. Person shall deliver
to the Borrower two properly completed and duly signed originals of IRS Form
W-8ECI with respect to fees received on its own behalf and, in the case of an
Agent with respect to payments received on account of any Lender, two properly
completed and duly signed originals of IRS Form W-8IMY (or successor form)
certifying that the Agent is either (a) a “qualified intermediary” assuming
primary withholding responsibility under Chapters 3 and 4 of the Code and
primary Form 1099 reporting and backup withholding responsibility for payments
it receives for the accounts of others, or (b) a “U.S. branch” and that the
payments it receives for the account of others are not effectively connected
with the conduct of a trade or business in the United States, and in each of
clause (a) and (b), that the Agent is using such form as evidence of its
agreement with the Borrower to be treated as a U.S. Person with respect to such
payments (and the Borrower and the Agent agree to so treat the Agent as a U.S.
Person with respect to such payments as contemplated by United States Treasury
Regulation Section 1.1441-1(b)(2)(iv)(A)), with the effect that the Borrower can
make payments to the Agent without deduction or withholding of any Taxes imposed
by the United States.
(l)    If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to §4.3 (including by the payment of additional amounts pursuant to
§4.3), it shall pay to the indemnifying party an amount equal to such refund
(but only to the extent of indemnity payments made under §4.3 with respect to
the Taxes giving rise to such refund), net of all reasonable third party
out-of-pocket expenses (including Taxes) of such indemnified party actually
incurred and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund). Such indemnifying party,
upon the request of such indemnified party, shall repay to such indemnified
party the amount paid over pursuant to this subsection (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) in the
event that such indemnified party is required to repay such refund to such
Governmental Authority. Notwithstanding anything to the contrary in this
subsection, in no event will the indemnified party be required to pay any amount
to an indemnifying party pursuant to this subsection the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund has not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This subsection shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it reasonably deems confidential) to the indemnifying
party or any other Person.
(m)    Each party’s obligations under §4.3 shall survive the resignation or
replacement of the Agent or any assignment of rights by, or the replacement of,
a Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all obligations under any Loan Document.
(n)    The obligations of the Borrower to the Lenders under this Agreement (and
of the Revolving Credit Lenders to make payments to the Issuing Lender with
respect to Letters of Credit) shall be absolute, unconditional and irrevocable,
and shall be paid and performed strictly in accordance with the terms of this
Agreement, under all circumstances whatsoever, including the following
circumstances: (i) any lack of validity or enforceability of this Agreement, any
Letter of Credit, or any other Loan Document; (ii) any improper use which may be
made of any Letter of Credit or any improper acts or omissions of any
beneficiary or transferee of any Letter of Credit in connection therewith;
(iii) the existence of any claim, set-off, defense or any right which the
Borrower or any of their Subsidiaries or Affiliates may have at any time against
any beneficiary or any transferee of any Letter of Credit (or persons or
entities for whom any such beneficiary or any such transferee may be acting) or
the Lenders (other than the defense of payment to the Lenders in accordance with
the terms of this Agreement) or any other person, whether in connection with any
Letter of Credit, this Agreement, any other Loan Document, or any unrelated
transaction; (iv) any draft, demand, certificate, statement or any other
documents presented under any Letter of Credit proving to be insufficient,
forged, fraudulent or invalid in any respect or any statement therein being
untrue or inaccurate in any respect whatsoever; (v) any breach of any agreement
between Borrower or any of their Subsidiaries or Affiliates and any beneficiary
or transferee of any Letter of Credit; (vi) any irregularity in the transaction
with respect to which any Letter of Credit is issued, including any fraud by the
beneficiary or any transferee of such Letter of Credit; (vii) payment by the
Issuing Lender under any Letter of Credit against presentation of a sight draft,
demand, certificate or other document which does not comply with the terms of
such Letter of Credit, provided that such payment shall not have constituted
gross negligence or willful misconduct on the part of the Issuing Lender as
determined by a court of competent jurisdiction in a final non-appealable
judgment; (viii) any non-application or misapplication by the beneficiary of a
Letter of Credit of the proceeds of such Letter of Credit; (ix) the legality,
validity, form, regularity or enforceability of the Letter of Credit; (x) the
failure of any payment by Issuing Lender to conform to the terms of a Letter of
Credit (if, in Issuing Lender’s good faith judgment, such payment is determined
to be appropriate); (xi) the surrender or impairment of any security for the
performance or observance of any of the terms of any of the Loan Documents;
(xii) the occurrence of any Default or Event of Default; and (xiii) any other
circumstance or happening whatsoever, whether or not similar to any of the
foregoing, provided that nothing contained herein shall relieve any Lender for
liability to Borrower arising as a result of gross negligence or willful
misconduct on the part of such Lender, as applicable, as determined by a court
of competent jurisdiction in a final non-appealable judgment.

§4.4    Computations. Interest on the unpaid principal balance of Loans and of
other fees to the extent applicable is computed on a 365/360 basis; that is, by
applying the ratio of the interest rate over a year of 360 days, multiplied by
the outstanding principal balance, multiplied by the actual number of days the
principal balance is outstanding. Any reference in this Agreement to a “per
annum” rate shall be based on a year of 360 days. The Outstanding Loans and
Outstanding Letter of Credit Liabilities as reflected on the records of the
Agent from time to time shall be considered prima facie evidence of such amount
absent manifest error.

§4.5    Suspension of LIBOR Rate Loans.
(a)    In the event that, prior to the commencement of any Interest Period
relating to any LIBOR Rate Loan, the Agent shall determine that adequate and
reasonable methods do not exist for ascertaining LIBOR for such Interest Period,
or the Agent shall reasonably determine that LIBOR will not accurately and
fairly reflect the cost of the Lenders making or maintaining LIBOR Rate Loans
for such Interest Period, the Agent shall forthwith give notice of such
determination (which shall be conclusive absent manifest error) to the Borrower
and the Lenders. In such event (i) any Loan Request with respect to a LIBOR Rate
Loan shall be automatically withdrawn and shall be deemed a request for a Base
Rate Loan; (ii) each LIBOR Rate Loan will automatically, on the last day of the
then current Interest Period applicable thereto, become a Base Rate Loan, and
the obligations of the Lenders to make LIBOR Rate Loans shall be suspended until
the Agent determines that the circumstances giving rise to such suspension no
longer exist, whereupon the Agent shall so notify the Borrower and the Lenders
and (iii) the cap with respect to the number of Base Rate Loans set forth herein
shall be of no further force or effect.
(b)    If at any time the Agent determines (which determination shall be
conclusive absent manifest error) that (i) the circumstances set forth in clause
(a) have arisen and such circumstances are unlikely to be temporary or (ii) the
circumstances set forth in clause (a) have not arisen but the supervisor for the
administrator of the LIBOR Screen Rate or a Governmental Authority having
jurisdiction over the Agent has made a public statement identifying a specific
date after which LIBOR Screen Rate shall no longer be used for determining
interest rates for loans, then the Agent and the Borrower shall endeavor to
establish an alternate rate of interest to LIBOR that gives due consideration to
the then prevailing market convention for determining a rate of interest for
syndicated loans in the United States at such time, and shall enter into an
amendment to this Agreement to reflect such alternate rate of interest and such
other related changes to this Agreement as may be applicable. Notwithstanding
anything to the contrary in §28.1, such amendment shall become effective without
any further action or consent of any other party to this Agreement so long as
the Agent shall not have received, within five (5) Business Days of the date
notice of such alternate rate of interest is provided to the Lenders, a written
notice from the Required Lenders stating that such Required Lenders object to
such amendment. Until an alternate rate of interest shall be determined in
accordance with this clause (b) (but, in the case of the circumstances described
in clause (ii) of the first sentence of this § 4.5(b), only to the extent LIBOR
Screen Rate for such Interest Period is not available or published at such time
on a current basis), (1) any notice of conversion/continuation that requests the
conversion of any Loan to, or continuation of any Loan as, a LIBOR Rate Loan
shall be ineffective and any such Loan shall be converted to a Base Rate Loan on
the last day of the then current Interest Period applicable thereto; (2) if any
Notice of Borrowing requests a LIBOR Rate Loan, such Loan shall be made as Base
Rate Loan and (3) the cap with respect to the number of Base Rate Loans set
forth herein shall be of no further force or effect..

§4.6    Illegality. Notwithstanding any other provisions herein, if any Change
in Law shall make it unlawful, or any central bank or other Governmental
Authority having jurisdiction over a Lender or its LIBOR Lending Office shall
assert that it is unlawful, for any Lender to make or maintain LIBOR Rate Loans,
such Lender shall forthwith give notice of such circumstances to the Agent and
Borrower thereupon (a) the commitment of the Lenders to make LIBOR Rate Loans
shall forthwith be suspended and (b) the LIBOR Rate Loans then outstanding shall
be converted automatically to Base Rate Loans on the last day of such Interest
Period applicable to such LIBOR Rate Loans or within such earlier period as may
be required by law . In the event that on any date Agent shall have reasonably
determined that accruing interest hereunder based upon LIBOR has become unlawful
by compliance by Agent in good faith with any law, governmental rule, regulation
or order, then in any such event, Agent shall promptly give notice thereof to
Borrower and thereafter, the cap with respect to the number of Base Rate Loans
set forth herein shall be of no further force or effect. In such case, interest
shall accrue hereunder at a variable rate of interest per annum, which shall
change in the manner set forth below, equal to percentage points in excess of
the Prime Commercial Rate. Notwithstanding the preceding sentence, if the
circumstances of the first sentence of this paragraph occur and Borrower has the
ability to request advances hereunder based on interest rates other than LIBOR,
then Borrower shall repay any advances based on LIBOR with advances under one of
the other rates available to Borrower hereunder. Notwithstanding the foregoing,
upon request by the Borrower, the Lender shall use commercially reasonable
efforts to designate a different lending office if such designation will void
the need for giving such notice and will not, in the reasonable judgment of
Lender, subject such Lender to any unreimbursed cost or expense or be otherwise
disadvantageous to Lender or increase any costs payable by Borrower hereunder.

§4.7    Additional Interest. If any LIBOR Rate Loan or any portion thereof is
repaid or is converted to a Base Rate Loan for any reason on a date which is
prior to the last day of the Interest Period applicable to such LIBOR Rate Loan,
or if repayment of the Loans has been accelerated as provided in §12.1, or if
the Borrower fails to draw down on the first day of the applicable Interest
Period any amount as to which the Borrower has elected a LIBOR Rate Loan, the
Borrower will pay to the Agent upon demand for the account of the applicable
Lenders in accordance with their respective Commitment Percentages, in addition
to any amounts of interest otherwise payable hereunder, the Breakage Costs.
Borrower understands, agrees and acknowledges the following: (i) no Lender has
any obligation to purchase, sell and/or match funds in connection with the use
of LIBOR as a basis for calculating the rate of interest on a LIBOR Rate Loan:
(ii) Borrower has accepted LIBOR as a reasonable and fair basis for calculating
such rate and any Breakage Costs. Borrower further agrees to pay the Breakage
Costs, if any, whether or not a Lender elects to purchase, sell and/or match
funds.

§4.8    Additional Costs, Etc. Notwithstanding anything herein to the contrary,
if any Change in Law shall:
(a)    subject any Lender or the Agent to any Taxes (other than for Indemnified
Taxes, Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes, and Connection Income Taxes) with respect to this Agreement, the other
Loan Documents, such Lender’s Commitment, a Letter of Credit or the Loans or its
deposits, reserves, other liabilities or capital attributable thereto, or
(b)    [reserved],
(c)    impose or increase or render applicable any special deposit, compulsory
loan, insurance charge, reserve, assessment, liquidity, capital adequacy or
other similar requirements (whether or not having the force of law and which are
not already reflected in any amounts payable by Borrower hereunder) against
assets held by, or deposits in or for the account of, or loans by, or
commitments of an office of any Lender, or
(d)    impose on any Lender any other conditions, cost or expense (other than
Taxes), or requirements with respect to this Agreement, the other Loan
Documents, the Loans, or the Letters of Credit,
and the result of any of the foregoing is:
(i)    to increase the cost to any Lender of making, funding, issuing, renewing,
extending or maintaining any of the Loans, the Letters of Credit or such
Lender’s Commitment, or
(ii)    to reduce the amount of principal, interest or other amount payable to
any Lender or any other Recipient hereunder on account of any of the Loans or
the Letters of Credit or the Commitments, or
(iii)    to require any Lender or other Recipient to make any payment or to
forego any interest or other sum payable hereunder, the amount of which payment
or foregone interest or other sum is calculated by reference to the gross amount
of any sum receivable or deemed received by such Lender from the Borrower
hereunder,
then, and in each such case, the Borrower will, within thirty (30) days of
demand made by such Lender or other Recipient at any time and from time to time
and as often as the occasion therefor may arise, pay to such Lender such
additional amounts as such Lender or other Recipient shall reasonably determine
in good faith to be sufficient to compensate such Lender for such additional
cost, reduction, payment or foregone interest or other sum. Each Lender and
other Recipient in determining such amounts may use any reasonable averaging and
attribution methods generally applied by such Lender. Failure or delay on the
part of any Lender to demand compensation pursuant to this §4.8 shall not
constitute a waiver of such Lender’s right to demand such compensation; provided
that the Borrower shall not be required to compensate a Lender pursuant to this
§4.8 for any increased costs incurred or reductions suffered more than nine
months prior to the date that such Lender, as the case may be, notifies the
Borrower of the Change in Law giving rise to such increased costs or reductions,
and of such Lender’s intention to claim compensation therefor (except that, if
the Change in Law giving rise to such increased costs or reductions is
retroactive, then the nine-month period referred to above shall be extended to
include the period of retroactive effect thereof).

§4.9    Capital Adequacy. In the event that any Lender reasonably determines
that by reason of (a) any change arising after the date of this Agreement
affecting the interbank eurocurrency market or affecting the position of such
Lender with respect to such market, adequate and fair means do not exist for
ascertaining the applicable interest rates by reference to which LIBOR then
being determined is to be fixed, (b) any change arising after the date of this
Agreement in any applicable law or governmental rule, regulation or order (or
any interpretation thereof, including the introduction of any new law or
governmental rule, regulation or order), or (c) any other circumstance affecting
such Lender or the interbank eurocurrency market (such as, but not limited to,
official reserve requirements required by Regulation D of the Board of Governors
of the Federal Reserve System), LIBOR, plus the Applicable Margin, shall not
represent the effective cost to such Lender of funding or maintaining amounts
accruing interest based upon LIBOR, then, and in any such event, the accrual of
interest based upon LIBOR shall be suspended until such Lender shall notify
Borrower that the circumstances causing such suspension no longer exist, and
beginning on the date of such suspension, interest shall accrue at a variable
rate of interest per annum, which shall change in the manner set forth below,
equal to 1% in excess of the Prime Commercial Rate. In the event that on any
date Lender shall have reasonably determined that accruing interest hereunder
based upon LIBOR has become unlawful by compliance by Lender in good faith with
any law, governmental rule, regulation or order, then in any such event, Lender
shall promptly give notice thereof to Borrower. In such case, interest shall
accrue hereunder at a variable rate of interest per annum, which shall change in
the manner set forth below, equal to percentage points in excess of the Prime
Commercial Rate. Notwithstanding the preceding sentence, if the circumstances of
the first sentence of this paragraph occur, then Borrower shall repay any
advances based on LIBOR with advances under the Base Rate.

§4.10    Breakage Costs. The Borrower shall pay all Breakage Costs required to
be paid by them pursuant to this Agreement and incurred from time to time by any
Lender within fifteen (15) days from receipt of written notice from Agent.

§4.11    Default Interest; Late Charge. Following the occurrence and during the
continuance of any Event of Default and at the written request of the Required
Lenders, and regardless of whether or not the Agent or the Lenders shall have
accelerated the maturity of the Loans, all Loans shall bear interest payable on
demand at a rate per annum equal to three percent (3.0%) above the interest rate
that would otherwise be in effect hereunder (the “Default Rate”), until such
amount shall be paid in full (after as well as before judgment) and the fee
payable with respect to Letters of Credit shall be increased to a rate equal to
three percent (3.0%) above the Letter of Credit fee that would otherwise be
applicable to such time, or if any of such amounts shall exceed the maximum rate
permitted by law, then at the maximum rate permitted by law. In addition, the
Borrower shall pay a late charge equal to three percent (3.0%) of any amount of
interest and/or principal payable on the Loans (other than amounts due on the
Maturity Date or as a result of acceleration), which is not paid by the Borrower
within ten (10) days of the date when due but not including the final balloon
payment of principal due on the Loan.

§4.12    Certificate. A certificate setting forth any amounts payable pursuant
to §4.7, §4.8, §4.9, §4.10 or §4.11 and a reasonably detailed explanation of
such amounts which are due, submitted by any Lender or the Agent to the
Borrower, shall be prima facie evidence of the amount due, absent manifest
error. Lender shall be entitled to reimbursement under §4.8 or §4.9 from and
after notice to Borrower that such amounts are due given in accordance with §4.8
or §4.9 and for a period of nine (9) months prior to receipt of such notice
(except that, if the Change in Law or other circumstance giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

§4.13    Limitation on Interest. Notwithstanding anything in this Agreement or
the other Loan Documents to the contrary, all agreements between or among the
Borrower, the Lenders and the Agent, whether now existing or hereafter arising
and whether written or oral, are hereby limited so that in no contingency,
whether by reason of acceleration of the maturity of any of the Obligations or
otherwise, shall the interest contracted for, charged or received by the Lenders
exceed the maximum amount permissible under Applicable Law. If, from any
circumstance whatsoever, interest would otherwise be payable to the Lenders in
excess of the maximum lawful amount, the interest payable to the Lenders shall
be reduced to the maximum amount permitted under Applicable Law; and if from any
circumstance the Lenders shall ever receive anything of value deemed interest by
Applicable Law in excess of the maximum lawful amount, an amount equal to any
excessive interest shall be applied to the reduction of the principal balance of
the Obligations and to the payment of interest or, if such excessive interest
exceeds the unpaid balance of principal of the Obligations, such excess shall be
refunded to the Borrower. All interest paid or agreed to be paid to the Lenders
shall, to the extent permitted by Applicable Law, be amortized, prorated,
allocated and spread throughout the full period until payment in full of the
principal of the Obligations (including the period of any renewal or extension
thereof) so that the interest thereon for such full period shall not exceed the
maximum amount permitted by Applicable Law. The parties hereto hereby agree and
stipulate that the only charge imposed upon the Borrower for the use of money in
connection with this Agreement is and shall be the interest specifically
described in §2.4. Notwithstanding the foregoing, the parties hereto further
agree and stipulate that all agency fees, syndication fees, arrangement fees,
amendment fees, extension fees, up-front fees, commitment fees, facility fees,
closing fees, letter of credit fees, underwriting fees, prepayment fees, default
charges, late charges, funding or “breakage” charges, increased cost charges,
attorneys’ fees and reimbursement for costs and expenses paid by the Agent or
any Lender to third parties or for damages incurred by the Agent or any Lender,
or any other similar amounts are charges made to compensate the Agent or any
such Lender for underwriting or administrative services and costs or losses
performed or incurred, and to be performed or incurred, by the Agent and the
Lenders in connection with this Agreement and shall under no circumstances be
deemed to be charges for the use of money. All charges other than charges for
the use of money shall be fully earned and nonrefundable when due. This Section
shall control all agreements between or among the Borrower, the Lenders and the
Agent

§4.14    Certain Provisions Relating to Increased Costs and Non-Funding Lenders.
If a Lender gives notice of the existence of the circumstances set forth in §4.6
or any Lender requests compensation for any losses or costs to be reimbursed
pursuant to any one or more of the provisions of §4.3 (as a result of the
Borrower being required to pay Indemnified Taxes or additional amounts to any
Lender or to any Governmental Authority for the account of any Lender), §4.8 or
§4.9, then, upon the request of the Borrower, such Lender, as applicable, shall
use reasonable efforts in a manner consistent with such institution’s practice
in connection with loans like the Loan of such Lender to eliminate, mitigate or
reduce amounts that would otherwise be payable by Borrower under the foregoing
provisions, provided that such action would not be otherwise materially
prejudicial to such Lender (as determined by such Lender in its sole and
absolute discretion), including by designating another of such Lender’s offices,
branches or affiliates; the Borrower agreeing to pay all reasonably incurred
costs and expenses incurred by such Lender in connection with any such action
within ten (10) days of written demand of such Lender. Notwithstanding anything
to the contrary contained herein, if no Default or Event of Default shall have
occurred and be continuing, and if any Lender (a) has given notice of the
existence of the circumstances set forth in §4.6 or has requested payment or
compensation for any losses or costs to be reimbursed pursuant to any one or
more of the provisions of §4.3 (as a result of the Borrower being required to
pay Indemnified Taxes or additional amounts to any Lender or to any Governmental
Authority for the account of any Lender), §4.8 or §4.9 and following the request
of Borrower has been unable to take the steps described above to mitigate such
amounts (each, an “Affected Lender”) or (b) has failed to make available to
Agent its pro rata share of any Loan or its participation in any Letter of
Credit Liability, and such failure has not been cured (a “Non-Funding Lender”),
then, within thirty (30) days after such notice or request for payment or
compensation or failure to fund, as applicable, Borrower shall have the right as
to such Affected Lender or Non-Funding Lender, as applicable, to be exercised by
delivery of written notice delivered to the Agent and the Affected Lender or
Non-Funding Lender, within thirty (30) days of receipt of such notice or failure
to fund, as applicable, to elect to cause the Affected Lender or Non-Funding
Lender, as applicable, to transfer its Commitment. The Agent shall promptly
notify the remaining Lenders that each of such Lenders shall have the right, but
not the obligation, to acquire a portion of the Commitment, pro rata based upon
their relevant Commitment Percentages, of the Affected Lender or Non-Funding
Lender, as applicable (or if any of such Lenders does not elect to purchase its
pro rata share, then to such remaining Lenders in such proportion as approved by
the Agent). In the event that the Lenders do not elect to acquire all of the
Affected Lender’s or Non-Funding Lender’s Commitment, then the Agent shall use
commercially reasonable efforts to obtain a new Lender to acquire such remaining
Commitment. Upon any such purchase of the Commitment of the Affected Lender or
Non-Funding Lender, as applicable, the Affected Lender’s or Non-Funding Lender’s
interest in the Obligations and its rights hereunder and under the Loan
Documents shall terminate at the date of purchase, and the Affected Lender or
Non-Funding Lender, as applicable, shall promptly execute all documents
reasonably requested to surrender and transfer such interest, including an
Assignment and Acceptance Agreement, with the Agent being granted a power of
attorney by each Affected Lender to executed documents on behalf of each such
Affected Lender if such Affected Lender shall refuse to execute any documents in
accordance with the terms hereof. The purchase price for the Affected Lender’s
or Non-Funding Lender’s Commitment shall equal any and all amounts outstanding
and owed by Borrower to the Affected Lender or Non-Funding Lender, as
applicable, including principal, prepayment premium or fee, and all accrued and
unpaid interest or fees.

§5.    COLLATERAL SECURITY.

§5.1    Collateral. The Obligations and the Hedge Obligations shall be secured
by a perfected first priority lien and security interest to be held by the Agent
for the benefit of the Lenders and the Lender Hedge Providers on the Collateral,
pursuant to the terms of the Security Documents.

§5.2    Additional Guarantors/Pledge. Upon the formation by the Borrower of any
new Material Subsidiary or upon any Subsidiary of the Borrower becoming a
Material Subsidiary, such Subsidiary shall become an Additional Guarantor
hereunder, and the Pledge shall be amended to grant a lien on the Equity
Interests in such Additional Guarantor. The Borrower shall execute, and cause
such Additional Guarantor (and any other Subsidiary which holds a direct Equity
Interests in such Additional Guarantor) to execute and deliver a Joinder
Agreement and other documents as the Agent may reasonably request to effect the
requirements of this §5.2. For the avoidance of doubt, no Excluded Subsidiary
shall become an Additional Guarantor.

§5.3    Release. Provided no Default or Event of Default shall have occurred
hereunder and be continuing (or would exist immediately after giving effect to
the transactions contemplated by this §5.3), the Agent shall release a Guarantor
from the Guaranty and the Equity Interests in such Guarantor from the lien or
security title of the Security Documents upon the request of the Borrower
subject to and upon satisfaction of each of the following terms and conditions:
(a)    The Borrower shall have provided the Agent with written notice of their
intention to release the Guarantor no later than five (5) Business Days’ prior
to the date on which such release is to be effected, together with such
financial information and documentation respecting the proposed sale or
refinancing of such Real Estate as the Agent may reasonably request;
(b)    The Borrower shall submit to the Agent with such request a Compliance
Certificate prepared using the financial statements of the Borrower most
recently provided or required to be provided to the Agent under §6.4 or §7.4
adjusted in the good faith estimate of the Borrower to give effect to the
proposed release and demonstrating that no Default or Event of Default with
respect to the covenants referred to therein shall exist after giving effect to
such release;
(c)    All release documents to be executed by the Agent shall be in form and
substance reasonably satisfactory to the Agent; and
(d)    The Borrower shall pay all reasonable out-of-pocket costs and expenses of
the Agent in connection with such release, including reasonable out-of-pocket
attorney’s fees, to the extent required under §15.

§5.4    Addition of Pool Properties in Connection with Advances.
(a)    For so long as no Default or Event of Default exists, the Borrower shall
be entitled to add any Eligible Real Estate as a Pool Property upon satisfaction
of each of the conditions set forth in the definition of “Eligible Real Estate,”
provided Borrower has complied with all of the conditions set forth in §5.4. At
least seven (7) Business Days prior to each proposed addition of a proposed Pool
Property, the Borrower shall have first provided to Agent: (x) notice of the
proposed addition and (y) the Eligible Real Estate Qualification Documents,
that, as indicated on Schedule 1.2, are due on such date, and (z) a Compliance
Certificate after giving effect to such addition.
(b)    Notwithstanding the foregoing, in the event any Real Estate proposed to
be included as a Pool Property does not qualify as Eligible Real Estate or
otherwise does not meet the conditions in this §5.4, such Real Estate may be
included as a Pool Property so long as the Agent shall have received the prior
written consent of the Agent and the Required Lenders in their sole discretion
to the inclusion of such Real Estate as a Pool Property.
(c)    As a condition precedent to inclusion of Eligible Real Estate as a Pool
Property, the Borrower shall also satisfy the following conditions precedent
with respect to each such Real Estate:
(i)    the Subsidiary owning the Real Estate or leasing it as tenant under an
Eligible Ground Lease shall have executed and delivered a Joinder Agreement with
respect to the Guaranty executed by the other Guarantors on the Closing Date;
(ii)    the Borrower and each Guarantor shall have (a) executed and delivered to
the Agent all Eligible Real Estate Qualification Documents to which they are
parties, all of which instruments, documents or agreements shall be in form and
substance reasonably satisfactory to Agent, and (b) delivered all other Eligible
Real Estate Qualification Documents; and
(iii)    after giving effect to the inclusion of such Pool Property, (a) each of
the representations and warranties made by or on behalf of the Credit Parties
contained in this Agreement, the other Loan Documents or in any document or
instrument delivered pursuant to or in connection with this Agreement shall be
true in all material respects both as of the date as of which it was made and
except as otherwise disclosed to and reasonably approved by the Required Lenders
as of the time of the addition (or any replacement) of Pool Properties, with the
same effect as if made at and as of that time, or if any representation or
warranty by its terms is made as of a specified date such representation or
warranty shall be true and correct as of such specified date, (b) the various
covenants set forth in §3.2, §7, §8 and §9 shall continue to be satisfied, and
(c) no Default or Event of Default shall have occurred and be continuing, and
the Agent shall have received a certificate of the Borrower to such effect.

§5.5    Release of Certain Guarantors. In the event that a Guarantor ceases to
be a Material Subsidiary in accordance with the terms of this Agreement, then
such Guarantor shall be deemed to be fully released of all Obligations and all
Hedge Obligations without the need of any further actions from Agent or any
Lender. In connection with such release, upon request, Agent shall execute and
deliver the release in the form attached as Exhibit B to the Guaranty.

§5.6    Release of Collateral. Upon the refinancing or repayment of the
Obligations in full, then the Agent shall release the Collateral from the lien
and security interest of the Security Documents and release the Borrower and
Guarantors from their obligations under the Loan Documents; provided that Agent
has not received a notice from the “Representative” (as defined in §14.16) or
the holder of the Hedge Obligations that any Hedge Obligation is then due and
payable to the holder thereof. In connection with such release, Agent shall
deliver UCC terminations and, if applicable, execute and deliver mortgage
releases in Agent’s standard form and any other releases necessary to release
the lien of the Obligations pursuant to instruments in Agent's standard form.

§6.    REPRESENTATIONS AND WARRANTIES.
The Borrower represents and warrants to the Agent and the Lenders as follows,
each as of the Closing Date hereof, as of the date of any Loan Request, and as
of the funding of any Loan hereunder:

§6.1    Corporate Authority, Etc.
(a)    Incorporation; Good Standing. Borrower is a Maryland corporation duly
organized pursuant to its certificate of formation filed with the Maryland
Secretary of State, and is validly existing and in good standing under the laws
of Maryland. Borrower (i) has all requisite power to own its property and
conduct its business as now conducted and as presently contemplated, and (ii) is
in good standing and is duly authorized to do business in each other
jurisdiction where a failure to be so qualified in such other jurisdiction could
have a Material Adverse Effect.
(b)    Other Credit Parties. Each of the other Credit Parties and Equity
Subsidiaries (i) is a corporation, limited partnership, general partnership,
limited liability company or trust duly organized under the laws of its State of
organization and is validly existing and in good standing under the laws
thereof, (ii) has all requisite power to own its property and conduct its
business as now conducted and as presently contemplated and (iii) is in good
standing and is duly authorized to do business in each jurisdiction where a Pool
Property owned or leased by it is located to the extent required to do so under
Applicable Law and in each other jurisdiction where a failure to be so qualified
could have a Material Adverse Effect.
(c)    Other Subsidiaries. Except where a failure to satisfy such representation
would not have a Material Adverse Effect, each of the Subsidiaries of the
Borrower (other than the Guarantors) (i) is a corporation, limited partnership,
general partnership, limited liability company or trust duly organized under the
laws of its State of organization and is validly existing and in good standing
under the laws thereof, (ii) has all requisite power to own its property and
conduct its business as now conducted and as presently contemplated and (iii) is
in good standing and is duly authorized to do business in each jurisdiction
where Real Estate owned or leased by it is located.
(d)    Authorization. The execution, delivery and performance of this Agreement
and the other Loan Documents and the transactions contemplated hereby and
thereby (i) are within the authority of the Credit Parties, (ii) have been duly
authorized by all necessary actions on the part of the Credit Parties, (iii) do
not and will not conflict with or result in any breach or contravention of any
provision of law, statute, rule or regulation to which any Credit Party is
subject or any judgment, order, writ, injunction, license or permit applicable
to any Credit Party, except where such conflict, breach or contravention would
not have a Material Adverse Effect, (iv) do not and will not conflict with or
constitute a default (whether with the passage of time or the giving of notice,
or both) under any provision of the partnership agreement, articles of
incorporation or other charter documents or bylaws of, or, except where such
conflict or default would not have a Material Adverse Effect, any agreement or
other instrument binding upon, any Credit Party or any of their properties,
except where such conflict or default would not have a Material Adverse Effect,
and (v) do not and will not result in or require the imposition of any lien or
other encumbrance on any of the properties, assets or rights of any Credit Party
other than the Permitted Liens, the liens and encumbrances in favor of Agent
contemplated by this Agreement and the other Loan Documents.
(e)    Enforceability. The execution and delivery of this Agreement and the
other Loan Documents to which any of the Credit Parties is a party are valid and
legally binding obligations of each Credit Party that is a party thereto
enforceable in accordance with the respective terms and provisions hereof and
thereof, except as enforceability is limited by bankruptcy, insolvency,
reorganization, moratorium or other laws relating to or affecting generally the
enforcement of creditors’ rights and general principles of equity.

§6.2    Governmental Approvals. The execution, delivery and performance of this
Agreement and the other Loan Documents by the Credit Parties party thereto and
the transactions contemplated hereby and thereby do not require the approval or
consent of, or filing or registration with, or the giving of any notice to, any
court, department, board, governmental agency or authority other than (i) those
already obtained, (ii) the filing of the Security Documents in the appropriate
records office with respect thereto, and (iii) consents, licenses, approvals,
authorizations, registrations, declarations or filings the failure to obtain or
perform which would not reasonably be expected to have a Material Adverse
Effect, individually or in the aggregate.

§6.3    Title to Pool Properties. The Borrower or Guarantor owns in fee simple
or Ground Leases each Pool Property subject to no rights of others, including
any mortgages, leases pursuant to which such Borrower or Guarantor or any of
their Affiliates is the lessee, conditional sales agreements, title retention
agreements, liens or other monetary encumbrances except the Leases and Permitted
Liens described in clauses (i), (iv), (vi), (viii), (xi), (xiv), (xv) , (xvii),
or (xviii) of §8.2.

§6.4    Financial Statements. The Borrower has furnished to Agent (a) the
Consolidated unaudited balance sheet of the Borrower and its Subsidiaries as of
the Balance Sheet Date and the related unaudited Consolidated statement of
income and cash flow for the most recent period then ended certified by an
Authorized Officer of the Borrower, (b) as of the Closing Date, an unaudited
statement of Net Operating Income for each of the Pool Properties for the most
recent period then ended certified by an Authorized Officer of the Borrower as
fairly presenting in all material respects the Net Operating Income for such
parcels for such periods, and (c) certain other financial information relating
to the Consolidated Group and the Real Estate (including the Pool Properties)
requested by Agent. Such balance sheet and statements have been prepared in
accordance with GAAP and fairly present in all material respects the
Consolidated financial condition of the Consolidated Group as of such date and
the Consolidated results of the operations of the Consolidated Group for such
periods.

§6.5    No Material Changes. Since the Balance Sheet Date, there has been no
material adverse change in the assets, properties, financial condition or
business of the Consolidated Group taken as a whole, other than changes in the
ordinary course of business that have not and would not reasonably be expected
to have a Material Adverse Effect.

§6.6    Franchises, Patents, Copyrights, Etc. The Borrower possesses all
franchises, patents, copyrights, trademarks, trade names, service marks,
licenses and permits, and rights in respect of the foregoing, adequate for the
conduct of their business substantially as now conducted, including the
ownership and/or operation of the Pool Properties, without known conflict with
any rights of others, except for such franchises, patents, copyrights,
trademarks, trade names, service marks, licenses and permits, the loss of which,
and such conflicts that, would not be reasonably expected to have a Material
Adverse Effect.

§6.7    Litigation. As of the date hereof, except as stated on Schedule 6.7 or
any reports delivered to Agent on or prior to the Closing Date, there are no
actions, suits, proceedings or investigations of any kind pending, or to the
Borrower’s Knowledge, threatened in writing against Borrower or any other Credit
Party before any court, tribunal, arbitrator, mediator or administrative agency
or board which question the validity of this Agreement or any of the other Loan
Documents, any action taken or to be taken pursuant hereto or thereto or any
lien, security title or security interest created or intended to be created
pursuant hereto or thereto, which involves any Pool Property, or which if
adversely determined could reasonably be expected to have a Material Adverse
Effect. As of the date hereof, except as set forth on Schedule 6.7, there are no
judgments, final orders or awards outstanding against or affecting Borrower, the
other Credit Parties or any Pool Property individually or in the aggregate in
excess of $1,250,000.  

§6.8    No Material Adverse Contracts, Etc. No Credit Party is subject to any
restriction in its charter or other organizational documents, or, to the
Borrower’s Knowledge, any legal restriction, or any judgment, decree, order,
rule or regulation that would reasonably be expected to have a Material Adverse
Effect. To the Borrower’s Knowledge, no Credit Party is a party to any contract
or agreement the performance of which in accordance with its terms would be
reasonably expected to have a Material Adverse Effect.

§6.9    Compliance with Other Instruments, Laws, Etc. None of the Credit Parties
or their respective Subsidiaries is in violation of any provision of its charter
or other organizational documents or, to the Borrower’s Knowledge, any agreement
or instrument to which it is subject or by which it or any of its properties is
bound or any decree, order, judgment, statute, license, rule or regulation, in
any of the foregoing cases in a manner that has had or would reasonably be
expected to have a Material Adverse Effect.

§6.10    Tax Status. Except with respect to the Hudson Correctional Facility,
each Credit Party: (a) has made or filed all federal income and all other
material Tax returns, reports and declarations required by any jurisdiction to
which it is subject or has obtained an extension for filing, (b) has paid prior
to delinquency all material Taxes shown or determined to be due on such returns,
reports and declarations, except those: (i) being contested in good faith and by
appropriate proceedings, or (ii) for which any of the Borrower or its respective
Subsidiaries, as applicable, has set aside on its books provisions reasonably
adequate for the payment of such Taxes, and (c) has made provisions reasonably
adequate for the payment of all accrued Taxes not yet due and payable in
accordance with GAAP. As of the Closing Date, to the Borrower’s Knowledge, there
are no claims pending or threatened in writing with respect to any U.S. federal
income Tax returns filed by any Credit Party or their respective Subsidiaries.
The taxpayer identification number for each Credit Party is listed on
Schedule 6.10.

§6.11    Intentionally Omitted.

§6.12    Investment Company Act; EEA Financial Institution. None of the Credit
Parties or any of their respective Subsidiaries is required to be registered as
an “investment company,” or an “affiliated company” or a “principal underwriter”
of an “investment company,” as such terms are defined in the Investment Company
Act of 1940. None of the Credit Parties is an EEA Financial Institution.

§6.13    Absence of UCC Financing Statements, Etc. Except with respect to
Permitted Liens or as disclosed on the lien search reports delivered to and
approved by the Agent, to Borrower’s knowledge, there is no financing statement
(but excluding any financing statements that may be filed against the Borrower
or its Subsidiaries without the consent or agreement of such Persons), security
agreement, chattel mortgage, real estate mortgage or other document filed or
recorded with any applicable filing records, registry, or other public office,
that purports to cover, affect or give notice of any present or possible future
lien on, or security interest or security title in, any Collateral or Pool
Property.

§6.14    Setoff, Etc. The Collateral and the rights of the Agent and the Lenders
with respect to the Collateral are not subject to any setoff, claims,
withholdings or other defenses by the Borrower or any of their Subsidiaries or
Affiliates or, to Borrower’s Knowledge, any other Person other than Permitted
Liens described in clauses (i)(A), (viii), or (xii) of §8.2.

§6.15    No Event of Default. No Default or Event of Default has occurred and is
continuing.

§6.16    Employee Benefit Plans. Except as would not reasonably be expected to
have a Material Adverse Effect, either individually or in the aggregate, the
Borrower and each ERISA Affiliate has fulfilled its obligation, if any, under
the minimum funding standards of ERISA and the Code with respect to each
Employee Benefit Plan, Multiemployer Plan or Guaranteed Pension Plan and is in
compliance in all respects with the presently applicable provisions of ERISA and
the Code with respect to each Employee Benefit Plan, Multiemployer Plan or
Guaranteed Pension Plan. Neither the Borrower nor any ERISA Affiliate has
(a) sought a waiver of the minimum funding standard under §412 of the Code in
respect of any Multiemployer Plan or Guaranteed Pension Plan or (b) incurred any
liability under Title IV of ERISA other than a liability to the PBGC for
premiums under §4007 of ERISA. Neither the Borrower nor any ERISA Affiliate has
failed to make any contribution or payment to any Multiemployer Plan or
Guaranteed Pension Plan, or made any amendment to any Multiemployer Plan or
Guaranteed Pension Plan, which has resulted or would reasonably be expected to
result in the imposition of a Lien. None of the Real Estate constitutes a “plan
asset” of any Employee Benefit Plan, Multiemployer Plan or Guaranteed Pension
Plan. No Credit Party has any Employee Benefit Plan, Multiemployer Plan or
Guaranteed Pension Plan.

§6.17    Disclosure. All factual information, taken as a whole, contained in
this Agreement, the other Loan Documents or otherwise furnished to or made
available to the Agent or the Lenders by or on behalf of any Credit Party, is
and will be true and correct in all material respects as of the date hereof and,
to Borrower’s Knowledge, does not contain any untrue statement of a material
fact or omit to state a material fact necessary to make the statements contained
therein not materially misleading when taken as a whole. The written
information, reports and other papers and data with respect to the Credit
Parties, any Subsidiary or the Real Estate (other than projections and
estimates) furnished to the Agent or the Lenders in connection with the
execution and delivery of this Agreement was, at the time so furnished, correct
in all material respects, or has been subsequently supplemented by other written
information, reports or other papers or data, to the extent necessary to give in
all material respects a true and accurate knowledge of the subject matter in all
material respects; provided, however, that the foregoing representation shall
not apply to (a) the accuracy of any appraisal, title commitment, survey,
engineering, environmental or other reports or data prepared by third parties,
or (b) budgets, projections and other forward-looking information prepared by
the Borrower, with respect to each of which, the Borrower only represents that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time of preparation and delivery, it being understood that
such projected information may vary from actual results and that such variances
may be material.

§6.18    Trade Name; Place of Business. No Credit Party uses any trade name and
conducts business under any name other than its actual name set forth in the
Loan Documents. The principal place of business of the Borrower and the other
Credit Parties is 332 S. Michigan Ave., 9th Floor, Chicago, Illinois 60604.

§6.19    Regulations T, U and X. No portion of any Loan is to be used for the
purpose of purchasing or carrying any “margin security” or “margin stock” as
such terms are used in Regulations T, U and X of the Board of Governors of the
Federal Reserve System, 12 C.F.R. Parts 220, 221 and 224. No Borrower or other
Credit Party is engaged, nor will it engage, principally or as one of its
important activities, in the business of extending credit for the purpose of
purchasing or carrying any “margin security” or “margin stock” as such terms are
used in Regulations T, U and X of the Board of Governors of the Federal Reserve
System, 12 C.F.R. Parts 220, 221 and 224.

§6.20    Environmental Compliance. Except as set forth on Schedule 6.20 or as
specifically set forth in the written environmental site assessment reports of
the Environmental Engineer provided to the Agent on or before the date hereof,
or in the case of Eligible Real Estate acquired after the date hereof, the
environmental site assessment reports with respect thereto provided to the
Agent, the Borrower makes the following representations and warranties:
(a)    Neither the Borrower nor any Subsidiary is in violation, or, to
Borrower’s Knowledge, alleged violation, of any Environmental Law, which
violation is reasonably expected to have a Material Adverse Effect.
(b)    None of the Credit Parties has received written notice from any third
party including, without limitation, any Governmental Authority, (i) that it has
been identified by the United States Environmental Protection Agency (“EPA”) as
a potentially responsible party under CERCLA with respect to a site listed on
the National Priorities List, 40 C.F.R. Part 300 Appendix B (1986); (ii) that
any Hazardous Substance(s) which it has generated, transported or disposed of
have been found at any site at which a Governmental Authority or other third
party has conducted, or has demanded that Borrower or any of the Subsidiaries
conduct, a remedial investigation, removal or other response action pursuant to
any Environmental Law; or (iii) that it is or shall be a named party to any
claim, action, cause of action, complaint, or legal or administrative proceeding
arising out of any third party’s incurrence of costs, expenses, losses or
damages of any kind whatsoever in connection with the release of Hazardous
Substances in violation of applicable Environmental Law, which in the case of
clauses (i) through (iii) above which involves Pool Properties or which
otherwise would reasonably be expected to have a Material Adverse Effect.
(c)    (i) No portion of the Pool Properties is used by Borrower, or to
Borrower’s Knowledge, by any Tenant or operator thereon for the handling,
processing, storage or disposal of Hazardous Substances except in compliance
with applicable Environmental Laws, and to Borrower's Knowledge, no underground
tank or other underground storage receptacle for Hazardous Substances is located
on any portion of the Pool Properties except those which are being operated and
maintained, and, if required, remediated, in compliance with Environmental Laws;
(ii) in the course of any business activities conducted by the Borrower, its
respective Subsidiaries or, to Borrower’s Knowledge, the Tenants and operators
of their properties, no Hazardous Substances have been generated or are being
used on the Pool Properties except in the ordinary course of Borrower’s or its
Tenants’ and operators’ business and in material compliance with applicable
Environmental Laws; (iii) to Borrower’s Knowledge, there has been no past or
present releasing, spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, disposing or dumping in violation of any
applicable Environmental Law (other than in reasonable quantities to the extent
necessary in the ordinary course of operation of Borrower’s, its Tenants’ or
operators’ business and, in any event, in compliance with all Environmental
Laws) (a “Release”) or threatened Release of Hazardous Substances on, upon, into
or from the Pool Properties, except as would not reasonably be expected to have
a Material Adverse Effect; (iv) to Borrower’s Knowledge, there have been no
Releases on, upon, from or into any real property in the vicinity of any of the
Pool Properties which, through soil or groundwater contamination, have come to
be located on any Pool Property, except as are not reasonably expected to have a
Material Adverse Effect; and (v)  any Hazardous Substances that have been
generated on any of the Pool Properties in violation of Environmental laws have
been transported off‑site in compliance in all material respects with all
applicable Environmental Laws.
(d)    [Reserved].
(e)    To the Borrower’s Knowledge, there are no existing or closed sanitary or
solid waste landfills, or hazardous waste treatment, storage or disposal
facilities on or affecting the Pool Properties except where such existence would
not reasonably be expected to have a Material Adverse Effect.
(f)    No Credit Party has received any written notice from any party that any
use, operation, or condition of such Borrower’s or its Subsidiaries’ business on
any Real Estate has caused any adverse condition on any other property that
could reasonably be expected to result in a claim under applicable Environmental
Law that would reasonably be expected to have a Material Adverse Effect, nor, to
Borrower’s Knowledge, are there any existing facts or circumstances that are
reasonably expected to form the basis for such a claim.

§6.21    Subsidiaries; Organizational Structure. Schedule 6.21 sets forth, as of
the Closing Date, all of the Subsidiaries of each Credit Party, the form and
jurisdiction of organization of each, and the owners of the direct ownership
interests therein. No Person owns any legal, equitable or beneficial interest in
any of the Persons set forth on Schedule 6.21 except as set forth on such
Schedule.

§6.22    Leasing. The Borrower has delivered to the Agent true and complete
copies, in all material respects, of the Material Commercial Leases and any
amendments thereto relating to each Pool Property required to be delivered as a
part of the Eligible Real Estate Qualification Documents; provided, however,
that if Borrower has knowledge that any immaterial part of the lease file for
any Material Commercial Lease is missing, Borrower has provided notice to Agent
of what is missing and the nature of its contents, if known. An accurate and
complete Rent Roll in all material respects as of the date of inclusion of each
parcel of Real Estate as a Pool Property with respect to all Leases of any
portion of the Real Estate has been provided to the Agent. Except as set forth
on Schedule 6.22, as of the Closing Date, no Tenant under any Material
Commercial Lease of any Pool Property is entitled to any free rent, partial
rent, rebate of rent payments, credit, offset or deduction in rent, including
lease support payments or lease buy-outs, except as reflected in such Material
Commercial Leases or such Rent Roll. Except as set forth in Schedule 6.22, as of
the Closing Date, the Material Commercial Leases reflected therein are, as of
the date of inclusion of the applicable the Real Estate as a Pool Property, in
full force and effect in accordance with their respective terms, without any
payment default or, to Borrower’s Knowledge, any other material default (beyond
any applicable notice and cure period) thereunder, nor are there any defenses,
counterclaims, offsets, concessions or rebates available to any Tenant
thereunder. Except as reflected in Schedule 6.22, as of the Closing Date, no
Borrower nor any Subsidiary has given or made, any notice of any payment or
other material default which remains uncured or unsatisfied, with respect to any
of the Material Commercial Leases of any Pool Property, and to Borrower’s
Knowledge, as of the Closing Date, there is no condition which with the giving
of notice or the passage of time or both would constitute a default on the part
of any tenant with respect to the material terms under a Material Commercial
Lease of any Pool Property or of the respective landlord under a Material
Commercial Lease. As of the Closing Date, except as set forth in Schedule 6.22,
no security deposit or advance rental or fee payment has been made by any lessee
or licensor under the Material Commercial Leases for the Pool Properties except
as may be specifically designated in the copies of the Material Commercial
Leases furnished to the Agent or as otherwise disclosed to Agent in writing. No
Real Estate other than the Real Estate which is the subject of the applicable
Pool Property Lease is necessary to comply with the requirements (including
parking requirements) contained in such Lease.

§6.23    Property. Except as set forth in Schedule 6.23, as set forth in
Eligible Real Estate Qualification Documents, or as set forth in the written
engineering or other property condition reports or tenant estoppel certificates
provided to the Agent on or before (a) the date hereof, with respect to the
initial Pool Properties, or (b) the date after the Closing Date when any Real
Estate becomes a Pool Property, except as expressly provided in the applicable
Lease or in any property condition report provided to Agent, to Borrower’s
Knowledge as of the date hereof or the date any Real Estate becomes a Pool
Property: (i) all of the Real Estate building systems located thereon, are in
good condition and working order and free from material defects, subject to
ordinary wear and tear, and except for such portion of such Real Estate which is
not occupied by any Tenant and which are not required to be made in working
order by any of the Credit Parties, and (ii) there are no material structural
defects to the Buildings on the Real Estate. To Borrower’s Knowledge, each
parcel of the Real Estate, and the use and operation thereof by its Tenants, is
in material compliance with all applicable federal and state law and
governmental regulations and any local ordinances, orders or regulations,
including laws, regulations and ordinances relating to zoning, building codes,
subdivision, fire protection, health, safety, handicapped access, and historic
preservation and protection, wetlands and tidelands. All water, sewer, electric,
gas, telephone and other utilities necessary for the use and operation of the
Real Estate are installed to the property lines of the Real Estate through
dedicated public rights of way or through perpetual private easements and,
except in the case of drainage facilities, are connected to the Buildings
located thereon with valid permits and are adequate to service the Buildings in
compliance, in all material respects, with applicable law. The streets abutting
the Real Estate are dedicated and accepted public roads, to which the Real
Estate has direct access or are perpetual private ways (with direct access to
public roads) to which the Real Estate has direct access. There are no unpaid or
outstanding real estate or other Taxes or assessments on or against any of the
Real Estate which are payable by any Credit Party (except only real estate or
other Taxes or assessments, that are not yet delinquent or are being protested
as permitted by this Agreement). No parcel of Real Estate included in the Pool
Properties on the date hereof is assessed together with other Real Estate which
is not a Pool Property for purposes of real estate tax assessment and payment.
Except as listed on Schedule 6.23, as of the date hereof, there are no pending,
or to Borrower’s Knowledge, threatened eminent domain proceedings against any of
the Real Estate. None of the Real Estate is, as of the date hereof, damaged as a
result of any fire, explosion, accident, flood or other casualty. As of the date
hereof, Borrower has not received any written notice from any insurer or its
insurance agent requiring performance of any work with respect to any of the
Real Estate or canceling or threatening to cancel any policy of insurance, and,
each of the Real Estate complies with the material requirements of all of the
Borrower’s insurance carriers with respect to the Real Estate insured
thereunder. The Property Management Agreements are listed on Schedule 6.23. To
the knowledge of Borrower, there are no materials claims in respect of any Real
Estate or its operation by any party to any service agreement or Management
Agreement. No person or entity has any right or option to acquire any Pool
Property or any Building thereon or any portion thereof or interest therein,
except for certain Tenants pursuant to the terms of their Leases with the
Borrower or a Subsidiary.

§6.24    Brokers. None of the Borrower nor any of its Subsidiaries has engaged
any broker, finder or similar entity in connection with this Agreement or the
Loans contemplated hereunder.

§6.25    Other Debt. As of the Closing Date, no Credit Party or Subsidiary of
Borrower is in default of the payment of any Indebtedness in excess of
$1,000,000 or in the performance of any material obligation under any agreement
related to Indebtedness in excess of $1,000,000 to which any of them is a party.
None of the Credit Parties is a party to or bound by any agreement, instrument
or indenture that requires the subordination in right or time or payment of any
of the Obligations to any other Indebtedness of the Borrower for borrowed money.
No Credit Party is obligated under any Unsecured Indebtedness for borrowed money
other than pursuant to the Loan Documents.

§6.26    Solvency. After giving effect to the transactions contemplated by this
Agreement and the other Loan Documents, and before and after giving effect to
the making of all Loans and issuance of Letters of Credit made or to be made
hereunder on any applicable date, and after giving effect to the provisions of
§38, the Credit Parties, taken as a whole, are Solvent.

§6.27    No Bankruptcy Filing. No petition in bankruptcy has been filed by any
Credit Party or Equity Subsidiary or, to the Borrower’s Knowledge, against any
Credit Party or Equity Subsidiary. No Credit Party or Equity Subsidiary has made
an assignment for the benefit of creditors or taken advantage of any insolvency
act for the benefit of debtors. On the date hereof, no Credit Party or
Subsidiary is contemplating either the filing of a petition by it under any
state or federal bankruptcy or insolvency laws or the liquidation of its assets
or property, and to Borrower’s Knowledge no Person is contemplating the filing
of any such petition against it.

§6.28    No Fraudulent Intent. Neither the execution and delivery of this
Agreement or any of the other Loan Documents nor the incurrence of indebtedness
or the performance of any actions required hereunder or thereunder is undertaken
by any Credit Party or Equity Subsidiary with or as a result of any actual
intent by any of such Persons to hinder, delay or defraud any entity to which
any of such Persons is now or will hereafter become indebted. No transfer of
property has been or will be made by any Credit Party or Equity Subsidiary in
connection with the transactions contemplated by this Agreement or the other
Loan Documents with the intent to hinder, delay, or defraud either present or
future creditors of any Credit Party or Equity Subsidiary.

§6.29    Transaction in Best Interests of Credit Parties; Consideration. The
transactions evidenced by this Agreement and the other Loan Documents is in the
best interests of each Credit Party. The direct and indirect benefits of the
transactions inure to each Credit Party pursuant to this Agreement and the other
Loan Documents constitute substantially more than “reasonably equivalent value”
(as such term is used in §548 of the Bankruptcy Code) and “valuable
consideration,” “fair value,” and “fair consideration,” (as such terms are used
in any applicable state fraudulent conveyance law), in exchange for the benefits
to be provided by each Credit Party and Equity Subsidiary pursuant to this
Agreement and the other Loan Documents, and but for the willingness of the
Borrower to be a borrower or each Guarantor to be guarantor of the Loan, or each
Equity Subsidiary to perform its obligations under each Loan Document it is a
party to, the Borrower would be unable to obtain the financing contemplated
hereunder which financing will enable the Borrower to have available financing
to conduct and expand their business.

§6.30    OFAC. Borrower is not in violation of any Anti-Terrorism Law or engaged
in nor has it conspired to engage in any transaction that evades or avoids, or
has the purpose of evading or avoiding, or attempts to violate, any of the
prohibitions set forth in any Anti-Terrorism Law. Neither Borrower nor any
Guarantor (i) conducts any business or engages in making or receiving any
contribution of funds, goods or services to or for the benefit of any Blocked
Person, or (ii) deals in, or otherwise engages in any transaction relating to,
any property or interests in property blocked pursuant to the Executive Order
No. 13224. To knowledge of the Credit Parties, none of any of their respective
directors or officers of the Credit Parties or any Subsidiary that will act in
any capacity in connection with or benefit from this Agreement, is (i) a
Sanctioned Person, (ii) located, organized or residing in a Designated
Jurisdiction, or (iii) has violated any Anti-Terrorism Law in any material
respect. No Loan or Letter of Credit, nor the proceeds from any Loan or Letter
of Credit, has been used, directly or indirectly, to fund any activity or
business in any Designated Jurisdiction or with any Sanctioned Person, or in any
other manner that will result in a violation by any Credit Party or Subsidiary
thereof, or any Lender, the Agent, the Issuing Lender, of Sanctions. Each of the
Credit Parties and its Subsidiaries, and to the Borrower’s Knowledge, each
director and officer of the Credit Parties and each such Subsidiary, is in
compliance with the Anti-Corruption Laws in all material respects. The Credit
Parties have implemented and maintain in effect policies and procedures designed
to promote and achieve compliance with the Anti-Corruption Laws and applicable
Sanctions by the Credit Parties, their Subsidiaries, their respective directors,
officers and employees.

§6.31    Ground Lease.
(a)    Each Ground Lease contains the entire agreement of the applicable Credit
Party and the applicable owner of the fee interest in such real property (the
“Fee Owner”), pertaining to the Real Estate covered thereby. With respect to
Eligible Real Estate subject to a Ground Lease, the applicable Credit Party has
no estate, right, title or interest in or to Real Estate except under and
pursuant to the Ground Lease or except as may be otherwise approved in writing
by Agent. The applicable Credit Party has delivered a true and correct copy, in
all material respects, of the Ground Lease to the Agent and the Ground Lease has
not been modified, amended or assigned, with the exception of written
instruments that have been recorded in the applicable real state records and
referenced in the Title Policy for such Real Estate; provided, however, that if
Borrower has knowledge that any immaterial part of the lease file for any Ground
Lease is missing, Borrower has provided notice to Agent of what is missing and
the nature of its contents, if known.
(b)    The applicable Fee Owner is the exclusive fee simple owner of the Real
Estate and of the lessor’s interest in the Ground Lease.
(c)    There are no rights to terminate the Ground Lease other than the
applicable Fee Owner’s right to terminate by reason of default, casualty,
condemnation or other reasons, in each case as expressly set forth in the Ground
Lease.
(d)    Each Ground Lease is in full force and effect and, to the Borrower’s
Knowledge, no breach or default or event that with the giving of notice or
passage of time would constitute a breach or default under any Ground Lease (a
“Ground Lease Default”) exists or has occurred and is on the part of the Credit
Party which is the tenant of such Ground Lease or on the part of a Fee Owner
under any Ground Lease. All base rent and additional rent, if any, due and
payable under any such Ground Lease has been paid through the date hereof and no
Credit Party is required to pay any deferred or accrued rent after the date
hereof under any Ground Lease.
(e)    The applicable Credit Party is the exclusive owner of the ground lessee’s
interest under and pursuant to each Ground Lease and has not have assigned,
transferred or encumbered its interest in, to, or under the Ground Lease.

§7.    AFFIRMATIVE COVENANTS.
The Borrower covenants and agrees that, so long as any Loan or Note is
outstanding or any Lender has any obligation to make any Loans:

§7.1    Punctual Payment. The Borrower will duly and punctually pay or cause to
be paid the principal and interest on the Loans and all interest and fees
provided for in this Agreement, all in accordance with the terms of this
Agreement and the Notes, as well as all other sums owing pursuant to the Loan
Documents in accordance with the terms hereof.

§7.2    Maintenance of Office. The Credit Parties will maintain their respective
chief executive office at the address set forth in §6.18, or at such other place
in the United States of America as the Borrower shall designate upon prompt
written notice to the Agent, where notices, presentations and demands to or upon
the Credit Parties in respect of the Loan Documents may be given or made.

§7.3    Records and Accounts. The Borrower will: (a) keep and cause each of its
Subsidiaries to keep true and accurate records and books of account in which
full, true and correct entries will be made in accordance with GAAP, in each
case, in all material respects, and (b) maintain adequate accounts and reserves
to the extent required by GAAP for all Taxes (including income taxes),
depreciation and amortization of its properties and the properties of its
Subsidiaries, contingencies and other reserves provided, however, none of
Borrower or any of its Subsidiaries shall have any obligation, unless otherwise
required by GAAP, to maintain any accounts or reserves with respect to Taxes or
other matters which, under the terms of the various Leases, are the obligations
of the Tenant to pay. Borrower shall not, without the prior written consent of
the Agent: (x) make any material change to the accounting policies/principles
used by such Person in preparing the financial statements and other information
described in §6.4 or §7.4 except changes required by or permitted under GAAP, or
(y) change its fiscal year.

§7.4    Financial Statements, Certificates and Information. Borrower will
deliver or cause to be delivered to the Agent:
(a)    not later than one hundred twenty (120) days after the end of each
calendar year, (i) the audited Consolidated balance sheet of the Borrower and
its Subsidiaries at the end of such year, and the related audited Consolidated
statements of income, changes in capital and cash flows for such year (in each
instance presented in Dollars), setting forth in comparative form the figures
for the previous fiscal year and all such statements to be in reasonable detail,
prepared in accordance with GAAP, together with a certification by an Authorized
Officer of Borrower that the information contained in such financial statements
fairly presents in all material respects the financial position of the
Consolidated Group, and accompanied by an auditor’s report prepared without
qualification as to the scope of the audit by KPMG or another nationally
recognized accounting firm selected by Borrower and reasonably approved by
Agent;
(b)    not later than sixty (60) days after the end of each of the first three
(3) calendar quarters of each year, copies of the unaudited Consolidated balance
sheet of the Borrower and its Subsidiaries as at the end of such quarter, and
the related unaudited Consolidated statements of income and cash flows for such
quarter and year-to-date (in each instance presented in Dollars), all in
reasonable detail and prepared in accordance with GAAP other than the absence of
full footnotes and year-end adjustments, together with a certification by an
Authorized Officer of Borrower that the information contained in such financial
statements fairly presents in all material respects the financial position of
the Consolidated Group on the date thereof subject to year-end adjustments;
(c)    simultaneously with the delivery of the financial statements referred to
in subsections (a) and (b) above, a statement (a “Compliance Certificate”)
certified by an Authorized Officer in the form of Exhibit D hereto (or in such
other form as the Agent may reasonably approve from time to time) stating that
no Event of Default has occurred and is continuing and setting forth in
reasonable detail computations evidencing compliance or non-compliance (as the
case may be) with the covenants contained in §§3.2 and 9, setting forth
reconciliations to reflect changes in GAAP since the Closing Date. The
Compliance Certificate shall be accompanied by copies of the statements of Net
Operating Income for such calendar quarter for each of the Pool Properties,
prepared on a basis consistent with the statements furnished to the Agent prior
to the date hereof and otherwise in form and detail reasonably satisfactory to
the Agent, together with a certification by an Authorized Officer of each such
Person that the information contained in such statement fairly presents in all
material respects Net Operating Income of the Pool Properties for such periods.
The Compliance Certificate to be delivered in connection with the financials as
of September 30, 2018 shall be prepared on a pro forma basis assuming that the
Loans were in effect as of such date and that Indebtedness of any Credit Party
or any of its Subsidiaries that was paid off in connection with the closing of
these Loans was not in effect;
(d)    simultaneously with the delivery of the financial statements referred to
in subsections (a) and (b) above: (i) a Rent Roll for each of the Pool
Properties, (ii) an operating statement for each of the Pool Properties for each
such calendar quarter and year to date, and (iii) a copy of any material
amendment to any such Material Commercial Lease entered into with respect to a
Pool Property during such calendar quarter;
(e)    concurrently with the date shareholders are presented such materials,
copies (which may be delivered electronically, by email or otherwise) of all
reports and notices reported to shareholders of the Borrower as a group (which
shall not include any financial or tax information with respect to such
shareholders or members); provided that any item that is filed via Form 8K or
otherwise publicly available through the SEC shall be treated as being delivered
to the Agent;
(f)    if requested by the Agent, within sixty (60) days after each year end, a
budget for the Credit Parties and each Pool Property for the current calendar
year;
(g)    to the extent requested by Agent, evidence reasonably satisfactory to
Agent of the timely payment of all real estate taxes for the Pool Properties;
and
(h)    from time to time upon the reasonable request of Agent such other
financial data and information in the possession of the Credit Parties
(including finalized auditors’ management letters, status of litigation or
investigations against the Borrower and any settlement discussions relating
thereto (unless the Borrower in good faith believes that such disclosure could
result in a waiver or loss of attorney work product, attorney client or other
applicable privilege), property inspection and environmental reports with
respect to the Pool Properties and information as to zoning and other legal and
regulatory changes affecting the Credit Parties, Rent Roll, statements of NOI,
and other information relating to the Real Estate of the Consolidated Group).
The Borrower shall reasonably cooperate with the Agent in connection with making
available to the other Lenders or any prospective Lenders, if any, certain
materials and/or information required by this Agreement to be provided by or on
behalf of the Borrower. Documents required to be delivered pursuant to the Loan
Documents shall be delivered by or on behalf of the Borrower to the Agent
(collectively, “Information Materials”) pursuant to this Section and the
Borrower shall designate Information materials (a) that are either available to
the public or not material with respect to the Borrower and its Subsidiaries or
any of their respective securities for purposes of United States federal and
state securities laws, as “Public Information” and (b) that are not Public
Information as “Private Information.” Unless and until Agent or the Lenders
receive written notification to the contrary, the Borrower hereby designates all
Information Materials as “Private Information” for purposes of this Section and
this Agreement. Any material to be delivered pursuant to this §7.4 may be
delivered electronically directly to Agent a format reasonably acceptable to
Agent, and such material shall be deemed to have been delivered to Agent and the
Lenders upon Agent’s receipt thereof. The Agent shall distribute any such
information to the other Lenders after receipt thereof, and may do so by
electronic form in the same manner as provided in this §7.4. Upon the request of
Agent, the Borrower shall deliver paper copies thereof to Agent. The Borrower
and the Guarantors authorize Agent and each Arranger to disseminate any such
materials, including the Information Materials through the use of Intralinks,
SyndTrak or any other electronic information dissemination system (an
“Electronic System”). Any such Electronic System is provided “as is” and “as
available.” The Agent and each Arranger do not warrant the adequacy of any
Electronic System and expressly disclaim liability for errors or omissions in
any notice, demand, communication, information or other material provided by or
on behalf of Borrower that is distributed over or by any such Electronic System
(“Communications”). No warranty of any kind, express, implied or statutory,
including any warranty of merchantability, fitness for a particular purpose,
non-infringement of third-party rights or freedom from viruses or other code
defects, is made by Agent or any Arranger in connection with the Communications
or the Electronic System. In no event shall the Agent, any Arranger or any of
their directors, officers, employees, agents or attorneys have any liability to
the Borrower or the Guarantor, any Lender or any other Person for damages of any
kind, including direct or indirect, special, incidental or consequential
damages, losses or expenses (whether in tort, contract or otherwise) arising out
of the Borrower’s, any Guarantor’s, the Agent’s or any Arranger’s transmission
of Communications through the Electronic System, and the Borrower and the
Guarantor release Agent, the Arrangers and the Lenders from any liability in
connection therewith. Certain of the Lenders (each, a “Public Lender”) may have
personnel who do not wish to receive material non-public information with
respect to the Borrower, the Guarantor, their subsidiaries or its Affiliates, or
the respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities.
The Borrower hereby agrees that it will identify that portion of the Information
Materials that may be distributed to the Public Lenders and that (i) all such
Information Materials shall be clearly and conspicuously marked “PUBLIC” which,
at a minimum, shall mean that the word “PUBLIC” shall appear prominently on the
first page thereof; (ii) by marking Information Materials “PUBLIC,” the Borrower
shall be deemed to have authorized the Agent, the Lenders and the Arrangers to
treat such Information Materials as not containing any material non-public
information with respect to the Borrower, the Guarantor, their Subsidiaries,
their Affiliates or their respective securities for purposes of United States
Federal and state securities laws (provided, however, that to the extent such
Information Materials constitute confidential information, they shall be treated
as provided in §18.7); (iii) all Information Materials marked “PUBLIC” are
permitted to be made available through a portion of any electronic dissemination
system designated “Public Investor” or a similar designation; and (iv) the Agent
and the Arrangers shall be entitled to treat any Information Materials that are
not marked “PUBLIC” as being suitable only for posting on a portion of any
electronic dissemination system not designated “Public Investor” or a similar
designation.

§7.5    Notices.
(a)    Defaults. The Borrower will promptly upon becoming aware of the
occurrence of any Default or Event of Default notify the Agent in writing of the
occurrence of such Default or Event of Default, which notice shall describe such
occurrence with reasonable specificity and shall state that such notice is a
“notice of default.” If any Person shall give any written notice of a claimed
default or take any other action in respect of a claimed default, whether or not
constituting an Event of Default under this Agreement, under any note, evidence
of indebtedness, indenture or other obligation to which or with respect to which
the Borrower is an obligor, whether as principal or surety, and such default
would permit the holder of such note or obligation or other evidence of
indebtedness to accelerate the maturity thereof, which acceleration would either
cause a Default or have a Material Adverse Effect, the Borrower shall forthwith
give written notice thereof to the Agent, describing the notice or action and
the nature of the claimed default.
(b)    Environmental Events. The Borrower will give notice to the Agent within
five (5) Business Days of becoming aware of: (i) any known Release, or threat of
Release, of any Hazardous Substances in violation in any material respect of any
applicable Environmental Law related to any Pool Property; (ii) any violation in
any material respect of any Environmental Law that Borrower or any of its
Subsidiaries, with respect to a Pool Property, reports in writing, or which is
reportable by such Person in writing, or for which any written report
supplemental to any oral report is made, to any federal, state or local
environmental agency; or (iii) any written inquiry, proceeding, or
investigation, or other action, including a written notice from any agency of
potential environmental liability with respect to a Pool Property, of any
federal, state or local environmental agency or board, the occurrence of which
would reasonably be expected to result in a Material Adverse Effect.
(c)    [Intentionally Omitted]
(d)    Notice of Litigation and Judgments. The Borrower will give notice to the
Agent in writing within ten (10) Business Days of becoming aware of any pending
litigation and proceedings affecting any Credit Party or to which any Credit
Party is a party involving an uninsured claim against any Credit Party that
would reasonably be expected to have a Material Adverse Effect and stating the
nature and status of such litigation or proceedings. The Borrower will give
notice to the Agent, in writing, within ten (10) Business Days of any judgment
not covered by insurance, whether final or otherwise, against the Borrower or
any of its Subsidiaries in an amount in excess of $5,000,000.
(e)    ERISA. The Borrower will give notice to the Agent within ten (10)
Business Days after the Borrower or any ERISA Affiliate (i) gives or is required
to give notice to the PBGC of any “reportable event” (as defined in §4043 of
ERISA) with respect to any Guaranteed Pension Plan, Multiemployer Plan or
Employee Benefit Plan, or knows that the plan administrator of any such plan has
given or is required to give notice of any such reportable event; (ii) gives a
copy of any notice (including any received from the trustee of a Multiemployer
Plan) of complete or partial withdrawal liability under Title IV of ERISA; or
(iii) receives any notice from the PBGC under Title IV or ERISA of an intent to
terminate or appoint a trustee to administer any such plan, in each case if such
event or occurrence would reasonably be expected to have a Material Adverse
Effect.
(f)    Material Commercial Lease. The Borrower will promptly notify the Agent in
writing of any Lease Default by a Tenant under its Material Commercial Lease of
any Pool Property. The Borrower will promptly deliver to the Agent copies of all
material notices, certificates, requests, demands and other instruments received
from or given by a Tenant to Borrower or a Guarantor with respect to any Lease
Default under such Tenant’s Material Commercial Lease of any Pool Property.
(g)    Ground Lease. If any Real Estate which is a Pool Property is subject to a
Ground Lease under which a Guarantor is the lessee, the Borrower will promptly
notify the Agent in writing of any written notice of default by a Fee Owner in
the performance or observance of any of the terms, covenants and conditions on
the part of a Fee Owner to be performed or observed under a Ground Lease
received by Borrower, and will promptly deliver to the Agent copies of all
material notices, certificates, requests, demands and other instruments received
from or given by a Fee Owner to Borrower or a Guarantor under a Ground Lease.
(h)    Notification of Lenders. Within five (5) Business Days after receiving
any notice under this §7.5, the Agent may, in its discretion forward a copy
thereof to each of the Lenders, together with copies of any certificates or
other written information that accompanied such notice.

§7.6    Existence; Maintenance of Properties.
(a)    Each Credit Party will preserve and keep in full force and effect its
legal existence in the jurisdiction of its incorporation or formation. Each
Credit Party will preserve and keep in full force all of its rights and
franchises, except: (i) where failure to do so would not reasonably be expected
to have a Material Adverse Effect, or (ii) in connection with a transaction
which will result in a release of the Guarantor or its Real Estate under § 5.3
or § 5.5. Borrower shall maintain its status as a real estate investment trust
under the Code.
(b)    Borrower (i) will cause all of its assets used or useful in the conduct
of its business or the business of any Subsidiary to be maintained and kept in
reasonably good condition, repair and working order, ordinary wear and tear and
casualty excepted and supplied with all necessary equipment, all in accordance
with their past practices and (ii) will cause to be made all necessary repairs,
renewals, replacements, betterments and improvements of such assets as required
to maintain material compliance with Applicable Law (including Environmental
Laws) and to avoid the occurrence of a Material Adverse Effect.

§7.7    Insurance.
The Borrower and its Subsidiaries shall procure and maintain for the benefit of
the Real Estate and/or each Subsidiaries will take commercially reasonable steps
to ensure that their respective Tenants under Leases of Real Estate procure and
maintain, insurance policies issued by such insurance companies with financially
sound and reputable insurance companies, in such amounts, with such deductibles
and covering such risks as customarily carried by the owners of similar Real
Estate. In addition, Borrower will procure and maintain for the benefit of the
Pool Properties, and/or each Subsidiary Guarantor will take commercially
reasonable steps to ensure that their respective Tenants under Leases of Real
Estate procure and maintain, insurance policies issued by such insurance
companies, in such amounts, in such form and substance, and with such coverages,
endorsements, deductibles and expiration dates as are reasonably insured by
Persons similarly situated and operating similar net leased properties
acceptable to the Agent, taking into consideration the property size, use, and
location, providing the following types of insurance: “All Risks” or “Special
Form” property insurance, commercial general liability insurance, business
interruption insurance, and umbrella liability insurance, and such other
insurance in such form and in such amounts as may from time to time be
reasonably required by the Agent against other insurable hazards and casualties
which at the time are commonly insured against in the case of properties of
similar character and location to the Pool Properties.
The Borrower or its Subsidiary shall pay all premiums on insurance policies.
Borrower shall deliver certificates of insurance for all such policies to the
Agent, and the Borrower shall promptly furnish to the Agent duplicate originals
or certified copies of all such policies, all renewal notices and evidence that
all premiums or portions thereof then due and payable have been paid. At least
ten (10) days prior to the expiration date of the policies, Borrower shall
deliver to the Agent evidence of continued coverage, including a certificate of
insurance, as may be reasonably satisfactory to the Agent; provided, however, if
Borrower is continuing insurance renewal negotiations at such date, then
Borrower shall inform Agent in writing of the status of such insurance renewal
negotiations and any anticipated or potential material changes in coverages,
deductibles or limits, and shall in any event provide evidence of extension,
renewal or replacement prior to the expiration date of the current policies.
The insurance required by this Agreement may be effected through a blanket
policy or policies covering additional locations and property of the Borrower
and other Persons not included in the Pool Property, provided that such blanket
policy or policies comply with all of the terms and provisions of this §7.7. All
policies of insurance required by this Agreement shall be issued by companies
licensed to do business in the State where the policy is issued and also in the
States where the Pool Property is located and having a rating in Best’s Key
Rating Guide of at least “A” and a financial size category of at least “X.”

§7.8    Taxes; Liens. The Borrower will, and will cause its Subsidiaries to,
duly pay and discharge or bond over, or cause to be paid and discharged, before
the same shall become delinquent, all material taxes, material assessments and
other material governmental charges imposed upon them or upon the Real Estate,
sales and activities, or any part thereof, or upon the income or profits
therefrom, as well as all claims for labor, materials or supplies, that if
unpaid might by law become a lien or charge upon any of its property or other
Liens affecting any of the Collateral or other property of Borrower or its
Subsidiaries; provided that any such tax, assessment, charge or levy or claim
need not be paid if the validity or amount thereof shall currently be contested
in good faith by appropriate proceedings, which in the case of any Collateral or
Pool Property, shall suspend the collection thereof with respect to such
property or which have been bonded, and neither such property nor any portion
thereof or interest therein would be likely to be subject to sale, forfeiture,
or loss by reason of such proceeding, and Borrower or any such Subsidiary shall
have set aside on its books adequate reserves to the extent required in
accordance with GAAP; provided further, that Borrower shall be permitted to have
tax liens on the Hudson Correctional Facility so long as such tax lien is
permitted under §8.2(xix).

§7.9    Inspection of Properties and Books. The Borrower will, and will cause
their respective Subsidiaries to, permit the Agent (or its designees), at the
Borrower’s expense, subject to the limitation set forth below, upon reasonable
prior notice and during normal business hours (and without disrupting the
conduct of business of Borrower or any of its applicable Subsidiaries or any
tenant or other occupant at any property, and subject to the rights of any such
tenant or occupant): (i) to visit and inspect any of the Real Estate of the
Borrower or any of the Guarantors, subject to the rights of Tenants under their
Leases; (ii) to examine the books of account of the Borrower and the other
Credit Parties (and to make copies thereof and extracts therefrom) and to
discuss the affairs, finances and accounts of the Borrower and other Credit
Parties with, and to be advised as to the same by, Authorized Officers, all at
such reasonable times and intervals as the Agent may reasonably request,
provided that so long as no Event of Default shall have occurred and be
continuing, the Borrower shall not be required to pay for such visits and
inspections more than once in any twelve (12) month period. The Agent shall use
good faith efforts to coordinate such visits and inspections so as to minimize
the interference with and disruption to the normal business operations of the
Borrower and their respective Subsidiaries.

§7.10    Compliance with Laws, Contracts, Licenses, and Permits. The Borrower
will, and will cause the other Subsidiaries to, comply in all respects with:
(i) all Applicable Laws now or hereafter in effect wherever its business is
conducted, including all Environmental Laws and ERISA, (ii) the provisions of
its corporate charter, bylaws, limited liability company agreements and other
charter documents, (iii) all agreements and instruments to which it is a party
or by which it or any of its properties may be bound, (iv) all applicable
decrees, orders, and judgments, and (v) all licenses and permits required by
Applicable Laws for the conduct of its business or the ownership, use or
operation of its properties, except where a failure to so comply with any of
clauses (i) though (v) would not reasonably be expected to have a Material
Adverse Effect. If any authorization, consent, approval, permit or license from
any officer, agency or instrumentality of any government shall become necessary
or required in order that the Borrower or the other Credit Parties may fulfill
any of its obligations hereunder, the Borrower or other Credit Parties will
promptly take or cause to be taken all steps necessary to obtain such
authorization, consent, approval, permit or license and furnish the Agent with
evidence thereof, except where the failure to obtain the foregoing would not
reasonably be expected to have a Material Adverse Effect. From and after the
date that is thirty (30) days after the Closing Date (or such later date as the
Agent shall reasonable agree to) the Credit Parties shall maintain in effect and
enforce policies and procedures reasonably designed to promote and achieve
compliance with the Anti-Corruption Laws and applicable Sanctions by the Credit
Parties, their Subsidiaries, their respective directors, officers, employees,
Affiliates and agents and representatives that will act in any capacity in
connection with or benefit from this Agreement.

§7.11    Further Assurances. The Borrower will, and will cause the other Credit
Parties to, cooperate with the Agent and the Lenders and execute such further
instruments and documents as the Lenders or the Agent shall reasonably request
to carry out to their reasonable satisfaction the transactions contemplated by
this Agreement and the other Loan Documents.

§7.12    Property Management Agreements.
(a)    The Pool Properties shall be managed by the Property Manager pursuant to
Property Management Agreements. No such Property Management Agreement shall be
modified in any material respect that would be adverse to the Lenders, or
terminated (unless replaced within thirty (30) days with a Property Management
Agreement with a Qualified Manager), without Agent’s prior written approval,
such approval not to be unreasonably withheld, delayed or conditioned.
(b)    All property management fees payable to the Property Manager or its
Affiliates in connection with the Property Management Agreements related to the
Real Estate, shall be subordinated to the Obligations and the Hedge Obligations.

§7.13    Business Operations. The Borrower shall, and shall cause the other
Credit Parties to, operate their respective businesses in substantially the same
manner and in substantially the same fields and lines of business as such
business is now conducted and in compliance with the terms and conditions of
this Agreement and the Loan Documents. The Borrower and its Subsidiaries will
not directly or indirectly, engage in any line of business other than the
ownership, operation, lease and development of Real Estate or businesses
incidental thereto.

§7.14    [Reserved].

§7.15    Ownership of Real Estate. All Real Estate included as Pool Properties
shall be owned, or leased under a Ground Lease, directly by a Borrower or a
Wholly Owned Subsidiary of Borrower.

§7.16    Distributions of Income to Borrower. Except as otherwise may be
required by any Loan Document following an Event of Default, Borrower shall
cause its Subsidiaries to promptly distribute to Borrower (but not less
frequently than once each calendar quarter, unless otherwise approved by the
Agent), whether in the form of dividends, distributions or otherwise, all
profits, proceeds or other income relating to or arising from such Subsidiaries’
use, operation, financing, refinancing, sale or other disposition of their
respective assets and properties after: (a) the payment by such Subsidiary of
any operating expenses, debt service, capital improvements, property management
fees, and leasing commissions for such quarter, and (b) the establishment of
reasonable reserves for the payment of operating expenses, debt service, and
capital improvements and tenant improvements to be made to such Subsidiary’s
assets and properties and other reasonable resources approved by such Subsidiary
in the course of its business.

§7.17    Plan Assets. The Borrower will do, or cause to be done, all things
necessary to ensure that none of the Pool Properties will be deemed to be Plan
Assets at any time.

§7.18    [Reserved].

§8.    NEGATIVE COVENANTS.
The Borrower covenants and agrees that, so long as any Loan is outstanding or
any of the Lenders has any obligation to make any Loans:

§8.1    Restrictions on Indebtedness. Unless otherwise approved (or deemed
approved) by the Agent and the Lenders, no Credit Party, will (and will not
permit any Subsidiary to) create, incur, assume, guarantee or be or remain
liable, contingently or otherwise, with respect to any Indebtedness other than:
(a)    Indebtedness to the Lenders arising under any of the Loan Documents and
Hedge Obligations to a Lender Hedge Provider;
(b)    Indebtedness of Borrower constituting customary non-recourse carveout
guaranties and environmental indemnifications or other Non-Recourse Exclusions
with respect to Indebtedness permitted to be incurred by Subsidiaries of the
Borrower;
(c)    Indebtedness of Subsidiary of the Borrower other than any Guarantor which
is recourse only to the assets of such Subsidiary, with recourse to a Borrower
limited to customary non-recourse carveout guaranties and environmental
indemnifications or other Non-Recourse Exclusions;
(d)    current liabilities of the Credit Parties incurred in the ordinary course
of business but not incurred through (i) the borrowing of money, or (ii) the
obtaining of credit, except for credit on an open account basis customarily
extended and in fact extended in connection with normal purchases of goods and
services;
(e)    Indebtedness in respect of taxes, assessments, governmental charges or
levies and claims for labor, materials and supplies to the extent that payment
therefor shall not at the time be required to be made in accordance with the
provisions of §7.8;
(f)    Indebtedness owed to any Person with respect to deductibles, premiums,
claims and other amounts owed under or related to the Borrower’s former or
active insurance programs.
(g)    Indebtedness in respect of judgments only to the extent, for the period
and for an amount not resulting in an Event of Default;
(h)    endorsements for collection, deposit or negotiation and warranties of
products or services, in each case incurred in the ordinary course of business;
(i)    Indebtedness incurred to any other landowners, government or
quasi-government entity or similar entity in the ordinary course of business in
connection with the construction or development of any Real Estate, including
subdivision improvement agreements, development agreements, reimbursement
agreements, infrastructure development agreements, agreements to construct or
pay for on-site or off-site improvements and similar agreements incurred in the
ordinary course of business in connection with the development of Real Estate or
construction of infrastructure in connection therewith;
(j)    the Indebtedness set forth on Schedule 8.1 hereto as of the Closing Date;
(k)    Indebtedness of the Borrower arising from customary agreements providing
for deferred compensation, indemnification, adjustments of purchase price
(including any “earnouts” or “vesting” provisions) or similar obligations, in
each case entered into in connection with any Investments permitted pursuant to
this Agreement;
(l)    Indebtedness in respect of performance bonds, bid bonds, appeal bonds,
surety bonds, performance and completion guarantees and similar obligations
incurred in the ordinary course of business and not in connection with the
borrowing of money;
(m)     obligations under cash management agreements, cash management services
and other Indebtedness in respect of netting services, automatic clearing house
arrangements, employees’ credit or purchase cards, overdraft protections and
similar arrangements in each case incurred in the ordinary course of business;
(n)    Capitalized Leases or operating leases of vehicles or office equipment
which, in each instance, are entered into by the Borrower or the Property
Manager in the ordinary course of the business or otherwise permitted under this
Agreement;
(o)    Indebtedness and obligations owing under Hedge Agreements entered into in
order to manage existing or anticipated interest rate, exchange rate or
commodity price risks;
(p)    [Intentionally Omitted]; and
(q)    all customary premiums (if any), interest (including post-petition and
capitalized interest), fees, expenses, charges and additional or contingent
interest on obligations described in each of §8.1(a) through §8.1(n) above.
Notwithstanding anything in this Agreement to the contrary, none of the
Indebtedness described in §8.1 above shall have any of the Pool Properties or
any interest therein or any direct ownership interest in any Guarantor as
collateral, a borrowing base, asset pool or any similar form of credit support
for such Indebtedness, provided that Subsidiaries of the Borrower other than a
Guarantor to incur Indebtedness are not precluded from incurring any
Indebtedness which would be prohibited by the terms of this §8.1, and provided,
further, that no Investment permitted under § 8.3 shall be deemed Indebtedness
prohibited by this § 8.1.

§8.2    Restrictions on Liens, Etc. Except any Permitted Lien or as otherwise
permitted in this Agreement or any other Loan Document, no Credit Party will:
(a)    create or incur or suffer to be created or incurred or to exist any lien,
security title, encumbrance, mortgage, pledge, negative pledge or other security
interest of any kind upon any of their respective material property or assets of
any character whether now owned or hereafter acquired, or upon the income or
profits therefrom;
(b)    transfer any of their material property or assets or the income or
profits therefrom for the purpose of subjecting the same to the payment of
Indebtedness or performance of any other material obligation in priority to
payment of its general creditors;
(c)    acquire, or agree or have an option to acquire, any property or assets
upon conditional sale or other title retention or purchase money security
agreement, device or arrangement except pursuant to purchase and sale agreements
for, or options to acquire, Real Estate;
(d)    suffer to exist for a period of more than thirty (30) days after the same
shall have been incurred any Indebtedness or claim or demand against any of them
that if unpaid could by law or upon bankruptcy or insolvency, or otherwise, be
given any priority whatsoever over any of their general creditors;
(e)    sell, assign, pledge or otherwise transfer any accounts, contract rights,
general intangibles, chattel paper or instruments, with or without recourse; or
(f)    incur or maintain any obligation to any holder of Indebtedness of any of
such Persons which prohibits the creation or maintenance of any lien securing
the Obligations (collectively, “Liens”);
provided that notwithstanding anything to the contrary contained herein, no
Event of Default shall occur by reason of Liens arising out of work performed by
a Tenant with respect to the space demised under such Tenant’s Lease, so long as
Borrower is diligently prosecuting and pursuing its rights and remedies under
such Lease to cause such Tenant to remove such Lien; provided, further, that
notwithstanding anything to the contrary contained herein, Borrower and/or a
Subsidiary may create or incur or suffer to be created or incurred or to exist
(each, a “Permitted Lien”):
(i)    Liens on assets other than Pool Properties (A) to secure taxes,
assessments and other governmental charges (excluding any Lien imposed pursuant
to any of the provisions of ERISA or pursuant to any Environmental Laws) to the
extent not required to be paid under §7.8 or (B) claims for labor, material or
supplies incurred in the ordinary course of business in respect of obligations
not overdue by more than 60 days or are being contested in good faith and by
appropriate proceedings diligently conducted with adequate reserves being
maintained by Borrower in accordance with GAAP or not otherwise required to be
paid or discharged under the terms of this Agreement or any of the other Loan
Documents;
(ii)    deposits or pledges made in connection with, or to secure payment of,
workers’ compensation, unemployment insurance, old age pensions or other social
security obligations;
(iii)    deposits to secure the performance of bids, trade contracts, leases
(other than Capitalized Leases), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature, in each case in the
ordinary course of business;
(iv)    judgment liens on assets other than Collateral with respect to judgments
that do not constitute an Event of Default;
(v)    Liens consisting of pledges or security interests in the Equity Interests
of any Subsidiary which is not a Credit Party or an Equity Subsidiary and
securing Indebtedness which is permitted by §8.1;
(vi)    encumbrances consisting of easements, rights of way, zoning
restrictions, restrictions on the use of real property and defects and
irregularities in the title thereto, and landlord’s or lessor’s liens under
leases to which Borrower or a Subsidiary is a party, which do not individually
or in the aggregate have a Material Adverse Effect;
(vii)    Liens solely on any cash earnest money deposit made by a Borrower or
any of its Subsidiaries in connection with any letter of intent or purchase
agreement;
(viii)    Liens in favor of the Agent, the Lenders and the Lender Hedge
Providers under the Loan Documents to secure the Obligations and the Hedge
Obligations;
(ix)    Liens on real property other than Collateral or Pool Properties securing
or entered into in connection with any Indebtedness permitted under §8.1(c);
(x)    Liens on assets other than Collateral or Pool Properties or deposits made
or other security provided to secure liabilities to insurance carriers under
insurance or self-insurance arrangements;
(xi)    the rights of Tenants under Leases or sub-Leases, including with respect
to security deposits or other escrowed or deposited funds;
(xii)    Liens (a) of a collection bank arising under Section 4-210 of the
Uniform Commercial Code (or Section 4-208 of the Uniform Commercial Code) or any
comparable or successor provision on items in the course of collection, and
(b) in favor of banking institutions arising as a matter of law encumbering
deposits (including the right of setoff) and which are within the general
parameters customary in the banking industry;
(xiii)    Liens that are contractual rights of set-off (x) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness or (y) relating to pooled deposit or sweep accounts
to permit satisfaction of overdraft or similar obligations incurred in the
ordinary course of business;
(xiv)    Liens securing Capitalized Leases and operating leases of vehicles or
office equipment which, in each instance, are entered into in the ordinary
course of the business or otherwise permitted under this Agreement and, with
respect to Capitalized Leases, such Liens do not at any time extend to or cover
any assets other than the assets financed by such Capitalized Leases;
(xv)    Liens reflected in the Title Policies and property searches delivered to
Agent in connection with any Pool Property and which Agent did not object to in
writing (provided that this clause shall not preclude the Agent or the Required
Lenders from refusing to designate, or from disqualifying, any Real Estate as a
Pool Property as a result of a Lien not permitted under another clause of this
§8.2);
(xvi)    Liens on assets other than Collateral or Pool Properties arising from
precautionary Uniform Commercial Code financing statement filings regarding
operating leases entered into in the ordinary course of business;
(xvii)    Liens for taxes, assessments and other governmental charges or levies
(excluding any Lien imposed pursuant to any of the provisions of ERISA,
Environmental Laws, or the Liens described in subsection xviii immediately
below) (i) not yet due or as to which the period of grace, if any, related
thereto has not expired or (ii) which are being contested in good faith and by
appropriate proceedings if adequate reserves are maintained to the extent
required by GAAP;
(xviii)    the claims of materialmen, mechanics, carriers, warehousemen,
processors or landlords for labor, materials, supplies or rentals incurred in
the ordinary course of business (including Liens arising under any deposit of
funds into an escrow account solely in respect of such claims), which (i) (A)
are not overdue for a period of more than thirty (30) days and no action has
been taken to enforce such Liens, or (B) if more than thirty (30) days overdue,
such Liens are being contested in good faith and by appropriate proceedings,
which such contest shall suspend the collection thereof or the claim shall be
bonded, the property subject to the claim shall not be likely to be subject to
sale, forfeiture, or loss by reason of such contest, and adequate reserves shall
be maintained to the extent required by GAAP and (ii) do not, individually or in
the aggregate, materially impair the use thereof in the operation of the
business of the Borrower or any of its Subsidiaries; and
(xix)    Additional Liens on assets other than Collateral and Pool Properties
not otherwise described in subclauses (i) through (xviii) of this §8.2 in the
aggregate amount not to exceed $2,000,000, provided that no more than $500,000
of such $2,000,000 relates to assets other than the Hudson Correctional
Facility.

§8.3    Restrictions on Investments. No Credit Party will (and will not permit
any Subsidiary to) make or permit to exist or to remain outstanding any
Investment except:
(a)    Direct or indirect investments in Real Estate or in entities the
principal asset of which is Real Estate (subject to the limitations set forth in
§§8.3(e)–(i)), including publicly traded real estate investment trusts (whether
directly or through one or more Subsidiaries of the Borrower);
(b)    Investments in Cash and Cash Equivalents; provided that any Investment
that when made complies with the requirements of the definition of “Cash
Equivalents” may continue to be held notwithstanding that such Investment if
made thereafter would not comply with the such requirements;
(c)    Investments in Subsidiaries of Borrower consisting of Real Estate and
Investments described in §8.3(b) and §8.3(d);
(d)    Investments in connection with Derivatives Contracts required to be
maintained or permitted hereunder;
(e)    Payments or prepayments of Indebtedness permitted under this Agreement
including § 8.9;
(f)    Investments in Land Assets, provided that the aggregate Investment
therein shall not exceed ten percent (10%) of Total Asset Value;
(g)    Investments in Development Properties, provided that the aggregate
Investment therein shall not exceed five percent (5%) of Total Asset Value;
(h)    Investments in Unconsolidated Affiliates, provided that the aggregate
Investment therein shall not exceed five percent (5%) of Total Asset Value.
(i)    Subject to the limitations and requirements set forth in §§7.16, 8.4, and
8.9, Investments made after the Closing Date by any Credit Party in any other
Credit Party;
(j)    deposits made in the ordinary course of business to secure the
performance of leases or other obligations as permitted by §8.2;
(k)    Hedge Agreements permitted pursuant to §8.1;
(l)    Investments in the form of Restricted Payments permitted pursuant to
§9.9;
(m)    Guarantees permitted pursuant to §8.1; and
(n)    Investments in a Material Subsidiaries of the Credit Parties that become
Additional Guarantors; provided that such Additional Guarantors shall comply
with the requirements of §5.2.
Notwithstanding the foregoing, in no event shall the aggregate value of the
holdings of the Consolidated Group in the Investments described in §§8.3(f),
(g), and (h) exceed ten percent (10%) of Total Asset Value at any time.

§8.4    Merger, Consolidation. No Credit Party will become a party to any
dissolution, liquidation, disposition of all or substantially all of its assets
or business, merger, reorganization, consolidation or other business combination
or agree to effect any asset acquisition, stock acquisition or other acquisition
individually or in a series of transactions which may have a similar effect as
any of the foregoing, in each case without the prior written consent of the
Agent and the Lenders except for the merger or consolidation of one or more of
the Subsidiaries of a Borrower (other than any Subsidiary that is a Guarantor)
with and into such Borrower (it being understood and agreed that in any such
event such Borrower will be the surviving Person). Neither the Borrower or its
Subsidiaries may sell, transfer or dispose of assets that are not Legacy Assets
in a single transaction or a series of transactions with a Total Asset Value of
more than 25% of Total Asset Value of the Consolidated Group in any four
quarters without the reasonable approval of the Agent.

§8.5    Sale and Leaseback. Neither Borrower nor any Subsidiary will, without
the prior written consent of Agent and the Required Lenders, enter into any
arrangement, directly or indirect, whereby such Person shall sell or transfer
any Real Estate owned by it in order that then or thereafter such Person shall
lease back such Real Estate.

§8.6    Compliance with Environmental Laws. The Borrower will not do or permit
any of the Credit Parties to do, and will use commercially reasonable efforts to
prevent any Tenants from doing, any of the following: (a) use of any Pool
Property or any portion thereof as a facility for the handling, processing,
storage or disposal of Hazardous Substances, except for quantities of Hazardous
Substances used in the ordinary course of a Borrower’s or its Tenants’ business
and in compliance with all applicable Environmental Laws, (b) cause or permit to
be located on any of the Pool Properties any underground tank or other
underground storage receptacle for Hazardous Substances except in compliance
with Environmental Laws or as otherwise disclosed in environmental site
assessment reports of the Environmental Engineer provided to the Agent on or
before the date hereof, (c) generate any Hazardous Substances on any of the Pool
Properties except for quantities of Hazardous Substances used in the ordinary
course of its Tenants’ business and in compliance with all applicable
Environmental Laws, or (d) directly or indirectly transport or arrange for the
transport of any Hazardous Substances except in compliance with all
Environmental Laws), except, any such use, generation, conduct or other activity
described in clauses (a) to (d) of this §8.6 which would not reasonably be
expected to have a Material Adverse Effect.
The Borrower and its Subsidiaries shall:
(i)    if any Release or disposal of Hazardous Substances which Borrower or any
Subsidiary may be legally obligated to contain, correct or otherwise remediate
or which may otherwise expose such Borrower or a Subsidiary to liability shall
occur or shall have occurred on any Pool Property (including any such Release or
disposal occurring prior to the acquisition or leasing of such Pool Property by
the Borrower), Borrower shall, after obtaining knowledge thereof, cause prompt
containment and removal of such Hazardous Substances and remediation of the Pool
Property in full compliance with all applicable Environmental Laws; provided,
that the Borrower shall be deemed to be in compliance with Environmental Laws
for the purpose of this clause (ii) so long as it or a responsible third party
with sufficient financial resources is taking reasonable action to remediate or
manage such event to the reasonable satisfaction of the Agent or has taken and
is diligently pursuing a challenge to any such alleged legal obligation through
appropriate administrative or judicial proceedings and no action shall have been
commenced by any enforcement agency. The Agent may engage in its own
Environmental Engineer to review the environmental assessments and the
compliance with the convents contained herein.
At any time after an Event of Default shall have occurred and be continuing
hereunder, the Agent may at its election (and will at the request of the
Required Lenders) obtain such environmental assessments of any or all of the
Pool Properties prepared by an Environmental Engineer as may be reasonably
necessary or advisable for the purpose of evaluating: (i) whether any Hazardous
Substances are present in the soil or water at or adjacent to any such Pool
Property in a quantity or condition that is required to be contained, corrected
or otherwise remediated by the owner or operator of the Pool Property pursuant
to applicable Environmental Laws and (ii) whether the use and operation of any
such Pool Property materially complies with all Environmental Laws to the extent
required by the Loan Documents. Additionally, at any time that the Agent or the
Required Lenders shall have reasonable and objective grounds to believe that a
Release or threatened Release of Hazardous Substances may have occurred at or
from any Pool Property which the owner or operator of such property would be
obligated to contain, correct or otherwise remediate pursuant to applicable
Environmental Laws or which otherwise may expose such Person to liability under
Environmental Laws, or that any of the Pool Properties is not in compliance with
Environmental Laws to the extent required by the Loan Documents, Borrower shall
promptly upon the request of Agent obtain and deliver to Agent such
environmental assessments of such Pool Property prepared by an Environmental
Engineer as may be reasonably necessary or advisable for the purpose of
evaluating: (i) whether any Hazardous Substances are present in the soil or
water at or adjacent to such Pool Property and (ii) whether the use and
operation of such Pool Property complies with all Environmental Laws to the
extent required by the Loan Documents. Environmental assessments may include
detailed visual inspections of such Pool Property including, without limitation,
any and all storage areas, storage tanks, drains, dry wells and leaching areas,
and the taking of soil samples, as well as such other investigations or analyses
as are reasonably necessary or appropriate for a complete determination of the
compliance of such Pool Property and the use and operation thereof with all
applicable Environmental Laws. All reasonable expenses of environmental
assessments contemplated by this §8.6 shall be at the sole cost and expense of
the Borrower.

§8.7    Asset Sales. The Borrower will not sell, transfer or otherwise dispose
of any material asset other than pursuant to a bona fide arm’s length
transaction or unless replaced with an asset of equal value in the ordinary
course of business, and subject in all instances to §5.3 hereof.

§8.8    Pool Properties. The Borrower and respective Subsidiaries Guarantors
shall not, directly or indirectly:
(a)    use or occupy or conduct any activity on, or knowingly permit the use or
occupancy of or the conduct of any activity on any Pool Properties by any
Tenant, in any manner which violates any Applicable Law or which constitutes a
public or private nuisance in any manner which would have a Material Adverse
Effect or which would otherwise result in the commencement of any proceedings
under the Civil Asset Forfeiture Reform Act. Without limiting the foregoing, no
Credit Party shall, and shall not knowingly suffer or permit a Tenant under any
Lease to, violate any Laws in any material respect affecting a Pool Property,
including the Controlled Substances Act, and upon learning of any conduct
contrary to this Section, such Credit Party shall immediately take all actions
reasonably expected under the circumstances to terminate any such use of the
Pool Property, including: (a) to give timely notice to an appropriate law
enforcement agency of information that led such Credit Party to know such
conduct had occurred, and (b) in a timely fashion to revoke or make a good faith
attempt to revoke permission for those engaging in such conduct to use the Pool
Property or to take reasonable actions in consultation with a law enforcement
agency to discourage or prevent the illegal use of the Pool Property;
(b)    without the prior written consent of Agent (which consent shall not be
unreasonably withheld, conditioned or delayed), except in connection with any
construction, development or redevelopment of any real estate, initiate or
permit any zoning reclassification of any Pool Property or seek any variance
under existing zoning ordinances applicable to any Pool Property or in any event
use or knowingly permit the use of any Pool Property in such a manner which
would result in such use becoming a nonconforming use under applicable zoning
ordinances or other Applicable Laws if such nonconforming use would reasonably
be expected to have a Material Adverse Effect; and
(c)    without the prior written consent of all the Lenders (which consent shall
not be unreasonably withheld, conditioned or delayed), take any affirmative
action to permit any drilling or exploration for or extraction, removal or
production of any mineral, hydrocarbon, gas, natural element, compound or
substance (including sand and gravel) from the surface or subsurface of any Pool
Property regardless of the depth thereof or the method of mining or extraction
thereof.

§8.9    Restriction on Prepayment of Indebtedness. After the occurrence and
continuance of an Event of Default, except as otherwise approved by Agent in
order to cure such Event of Default, the Credit Parties will not (a) voluntarily
prepay, redeem, defease, purchase or otherwise retire the principal amount, in
whole or in part, of any Material Indebtedness other than the Obligations and
the Hedge Obligations; provided, that the foregoing shall not prohibit (x) the
prepayment of Indebtedness which is financed primarily from the proceeds of a
new loan or Equity Interests issued by Borrower or its Subsidiaries which would
otherwise be permitted by the terms of §8.1; and (y) the prepayment, redemption,
defeasance or other retirement of the principal of Indebtedness secured by Real
Estate (other than any Pool Properties) which is satisfied primarily from the
proceeds of a sale of the Real Estate securing such Indebtedness or such Equity
Interests; and (b) modify any document evidencing any Indebtedness (other than
the Obligations) to accelerate the maturity date of such Indebtedness.

§8.10    Derivatives Contracts. Except as authorized by Agent, Borrower is not
currently a party to, nor will it be a party to any Hedging Contract.

§8.11    Transactions with Affiliates. Borrower shall not permit to exist or
enter into any transaction (including the purchase, sale, lease or exchange of
any property or the rendering of any service) with any Affiliate other than any
Subsidiary of a Borrower, except (i) transactions in connection with the
Management Agreements in accordance with §7.12, (ii) transactions set forth on
Schedule 8.11 attached hereto, (iii) transactions pursuant to the reasonable
requirements of the business of such Person and upon fair and reasonable terms
which are no less favorable to such Person than would be obtained in a
comparable arm’s length transaction with a Person that is not an Affiliate, (iv)
transactions solely among Credit Parties, and (v) distributions permitted under
§9.9.

§8.12    Intentionally Omitted.

§8.13    Changes to Organizational Documents. The Borrower shall not amend or
modify, or permit the amendment or modification of, the limited liability
company agreements or other formation or organizational documents of any Credit
Party thereof in a manner adverse to the Lenders, without the prior written
consent of Agent.

§8.14    Sanctions and Anti-Terrorism. The Borrower shall not, at any time,
(a) directly or through its Affiliates and agents, conduct any business or
engage in any transaction or dealing with any Blocked Person, including the
making or receiving of any contribution of funds, goods or services to or for
the benefit of any Blocked Person, (b) directly or through its Affiliates and
agents, deal in, or otherwise engage in any transaction relating to, any
property or interests in property blocked pursuant to the Executive Order
No. 13224; (c) directly or through its Affiliates and agents, engage in or
conspire to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate, any of the prohibitions set
forth in any Anti-Terrorism Law; or (d) fail to deliver to Agent any
certification or other evidence requested from time to time by Agent in its sole
discretion, confirming the compliance of Borrower with this section. The
Borrower shall not and shall not permit any other Credit Party or any other
Subsidiary to, use any proceeds of the Loans or any Letter of Credit (x) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws or (y) for the purpose of funding any
activities or business of or with any Sanctioned Person, or in any Designated
Jurisdiction, or (z) in any manner that would result in the violation of any
Sanctions applicable to any party hereto.

§8.15    ERISA. Borrower shall not create, maintain or become obligated to
contribute to any Plan or Multiemployer Plan, as such terms are defined in
Sections 3(2), 3(37) and 4001(a)(3) of ERISA without Agent’s prior written
consent, which consent shall not be unreasonably withheld.

§9.    FINANCIAL COVENANTS.
The Borrower covenants and agrees that, so long as any Loan or Note is
outstanding or any Lender has any obligation to make any Loans, the Borrower
shall comply at all times with the following covenants. Compliance with the
following covenants shall be tested quarterly, as of the close of each fiscal
quarter:

§9.1    Maximum Consolidated Leverage Ratio. The Consolidated Leverage Ratio
shall not exceed sixty percent (60%).

§9.2    Minimum Fixed Charge Coverage Ratio. The ratio of Adjusted Consolidated
EBITDA determined for the most recently ended four (4) fiscal quarters to
Consolidated Fixed Charges for the most recently ended four (4) fiscal quarters
(the “Fixed Charge Coverage Ratio”), shall be greater than 1.5 to 1.0.

§9.3    Minimum Consolidated Tangible Net Worth. The Consolidated Tangible Net
Worth shall not be less than (i) eighty five percent (85%) of the Consolidated
Tangible Net Worth determined as of the Closing Date (using values from the most
recent quarter end prior to the Closing Date) plus (ii) (1) seventy five percent
(75%) of the net proceeds (gross proceeds less reasonable and customary costs of
sale and issuance paid to Persons not Affiliates of any Credit Party) received
by any member of the Consolidated Group at any time from the issuance of stock
(whether common, preferred or otherwise) or other Equity Interests of any member
of the Consolidated Group after the date of this Agreement.

§9.4    Maximum Consolidated Variable Rate Indebtedness. The Consolidated
Variable Rate Indebtedness of the Consolidated Group shall not exceed
thirty-five percent (35%) of Total Asset Value.

§9.5    Maximum Recourse Indebtedness. No one in the Consolidated Group shall
have any Recourse Indebtedness.

§9.6    [Intentionally Omitted].

§9.7    Maximum Cross-Collateralized Non-Recourse Debt. The Consolidated Group’s
cross-collateralized Consolidated Non-Recourse Indebtedness shall not exceed
$20,000,000.

§9.8    Pool Covenants. The Borrower shall comply with the following covenants:
(a)    Pool Value. The Pool Value shall be at least $100,000,000 at all times.
(b)    Pool Size. The Pool shall contain at least three (3) Pool Properties at
all times.
(c)    At all times from and after August 15, 2020, the Pool will be subject to
the following concentration limits:
(i)    MSA. No single MSA shall comprise more than 35% of Pool Value.
(ii)    Pool Property Concentration. No single Multi-Family Asset shall comprise
greater than fifty percent (50%) of the Multi-Family Pool Value.
(iii)    Value - Add Multi-Family Asset Value. Value - Add Multi-Family Asset
Value shall comprise less than 35% of the Multi-Family Pool Value.
The failure of the Pool Properties to comply with §9.8 (c) above shall not
constitute an Event of Default, provided that Net Operating Income will exclude
any such Pool Property that fails to so comply with §9.8 (c) above for purposes
of calculating Pool Property Availability (including with respect to the
mandatory prepayment requirements in §3.2) and any financial covenant in §§9.1
through 9.7, and §9.8(a) and (b).

§9.9    Maximum FFO Payout Ratio. The Borrower and its Subsidiaries will not
declare or make any distributions or other Restricted Payments except that, so
long as no Default or Event of Default exists or would exist as a result
thereof, (a) at any time during the term of the Loans, Borrower may purchase or
redeem shares in an amount not to exceed $20,000,000 in the aggregate and (b)
notwithstanding the limitation in the foregoing subsection (a), from and after
January 1, 2020, Borrower and its Subsidiaries may pay dividends or
distributions to its members for any fiscal quarter in an amount not to exceed
50% of the Borrower’s and its Subsidiaries’ Funds From Operations for the prior
fiscal quarter, which such amounts may include Borrower’s redemption of shares. 
Notwithstanding the foregoing, at all times, irrespective of whether a Default
or Event of Default may exist, Borrower may pay the minimum amount necessary for
Borrower to maintain its status as a real estate investment trust under the Code
and any Subsidiary may declare or pay any dividends to Borrower in accordance
with §7.16.

§10.    CLOSING CONDITIONS.
The obligation of the Lenders to make the Loans or issue Letters of Credit shall
be subject to the satisfaction or the Lenders’ waiver of the following
conditions precedent:

§10.1    Loan Documents. Each of the Loan Documents shall have been duly
executed and delivered by the respective parties thereto and shall be in full
force and effect. The Agent shall have received a fully executed counterpart of
each such document.

§10.2    Certified Copies of Organizational Documents. The Agent shall have
received from each Credit Party a copy, certified as of a recent date by the
appropriate officer of each State in which such Person is organized and in which
the Pool Properties are located and an authorized officer, manager or member of
such Person, as applicable, to be true and complete, of the corporate charter or
operating agreement and/or other organizational agreements of such Credit Party,
as applicable, and its qualification to do business, as applicable, as in effect
on such date of certification.

§10.3    Resolutions. All action on the part of each Credit Party, as
applicable, necessary for the valid execution, delivery and performance by such
Person of this Agreement and the other Loan Documents to which such Person is or
is to become a party shall have been duly and effectively taken, and evidence
thereof reasonably satisfactory to the Agent shall have been provided to the
Agent.

§10.4    Incumbency Certificate; Authorized Signers. The Agent shall have
received from each Credit Party an incumbency certificate, dated as of the
Closing Date, signed by a duly authorized officer of such Person and giving the
name and bearing a specimen signature of each individual who shall be authorized
to sign, in the name and on behalf of such Person, each of the Loan Documents to
which such Person is or is to become a party. The Agent shall have also received
from each Credit Party a certificate, dated as of the Closing Date, signed by a
duly authorized representative of such Credit Party and giving the name and
specimen signature of each Authorized Officer who shall be authorized to make
Loan Requests and Conversion/Continuation Requests and to give notices and to
take other action on behalf of such Credit Party under the Loan Documents.

§10.5    Opinion of Counsel. The Agent shall have received an opinion addressed
to the Lenders and the Agent and dated as of the Closing Date from counsel to
each Credit Party in form and substance reasonably satisfactory to the Agent.

§10.6    Payment of Fees. The Borrower shall have paid to the Arrangers and the
Agent, for its own account and the account of the Lenders, the fees payable
pursuant to §4.2.

§10.7    Performance; No Default. On the Closing Date there shall exist no
Default or Event of Default.

§10.8    Representations and Warranties. The representations and warranties made
by the Credit Parties in the Loan Documents shall be true and correct in all
material respects on the Closing Date, unless such representations and
warranties are, by their terms, made as of a specific date, in which case such
representations and warranties shall be true and correct in all material
respects on such date.

§10.9    Compliance Certificate. The Agent shall have received (i) a Compliance
Certificate dated as of the date of the Closing Date demonstrating pro forma
compliance with each of the covenants calculated therein and (ii) the most
recent audited Consolidated Financing Statements of Borrower, which shall
include Borrower’s financial performance for the prior two (2) years and
unaudited intention Consolidated Financial Statements of Borrower for each
calendar quarter following the most recent audited Financial Statement of
Borrower.

§10.10    Patriot Act; Anti-Terrorism Laws. The Borrower and each of the Credit
Parties shall have provided to the Agent and the Lenders the documentation and
other information requested by the Agent in order to comply with the
requirements of any Anti-Terrorism Laws, including, the Patriot Act and any
applicable “know your customer” rules and regulations.

§10.11    Eligible Real Estate Qualification Documents. The Eligible Real Estate
Qualification Documents for each Eligible Real Estate asset included in the Pool
as of the Closing Date shall have been delivered to the Agent at the Borrower’s
expense and shall be in form and substance reasonably satisfactory to the Agent.

§10.12    Consents. The Agent shall have received evidence reasonably
satisfactory to the Agent that all necessary stockholder, partner, member,
governmental or other consents required in connection with the consummation of
the transactions contemplated by this Agreement and the other Loan Documents
have been obtained.

§10.13    Material Adverse Effect. No Material Adverse Effect shall have
occurred.

§10.14    Repayment. The Agent shall have received evidence satisfactory to it
that, simultaneous with the initial Loan advance hereunder, all amounts due
under the credit facilities that, prior to the Closing Date, were secured by
Liens on the Collateral or the initial Pool Properties shall be repaid in full
and all liens on assets of the Credit Parties securing such Indebtedness shall
be irrevocably discharged.

§10.15    Other. The Agent shall have reviewed such other documents,
instruments, certificates, opinions, assurances, consents and approvals as the
Agent or the Agent’s Special Counsel may reasonably have requested.

§11.    CONDITIONS TO ALL BORROWINGS.
The obligations of the Lenders to make any Advance of Loans or issue or extend
any Letter of Credit, whether on or after the Closing Date, shall also be
subject to the satisfaction or Agent’s waiver of the following conditions
precedent:

§11.1    Prior Conditions Satisfied. All conditions set forth in §10 shall have
been satisfied or waived by the Agent as of the Closing Date and the conditions
set forth in §5.2 shall continue to be satisfied as of the date upon which any
Advance or Loan is to be made or any Letter of Credit issued or extended.

§11.2    Representations True; No Default; No Material Adverse Effect. Each of
the representations and warranties made by or on behalf of the Credit Parties
contained in this Agreement and the other Loan Documents or any Eligible Real
Estate Qualification Document shall be true in all material respects as of the
date made and as of the time of the making of such Loan or the issuance of any
Letter of Credit, with the same effect as if made at and as of that time, except
to the extent of changes resulting from transactions specifically permitted by
the Loan Documents (it being understood and agreed that any representation or
warranty which by its terms is made as of a specified date shall be required to
be true and correct in all material respects only as of such specified date). No
Default or Event of Default or Material Adverse Effect shall have occurred and
be continuing.

§11.3    Borrowing Documents. The Agent shall have received a fully completed
Loan Request for such Loan and the other documents and information (including, a
Compliance Certificate) as required by §2.5 and those documents required
pursuant to §5.2 and §5.4, with each Loan Request being deemed a certification
of Borrower that such Real Estate will satisfy (or is anticipated to satisfy
upon the acceptance of such Real Estate as a Pool Property) each of the other
conditions to the acceptance of Real Estate as a Pool Property, and Borrower
shall have delivered to Agent an updated Schedule PP in connection with any Loan
Request.

§12.    EVENTS OF DEFAULT; ACCELERATION; ETC.

§12.1    Events of Default and Acceleration. If any of the following events
(“Events of Default” or, if the giving of notice or the lapse of time or both is
required, then, prior to such notice or lapse of time, “Defaults”) shall occur:
(a)    the Borrower shall fail to pay any principal of the Loans or any
reimbursement obligations with respect to the Letters of Credit when the same
shall become due and payable, whether at the stated date of maturity or any
accelerated date of maturity or at any other date fixed for payment;
(b)    the Borrower shall fail to pay any interest on the Loans within five (5)
Business Days of the date that the same shall become due and payable, or any
fees or other sums due hereunder (other than any voluntary prepayment) or under
any of the other Loan Documents within five (5) Business Days after notice from
Agent, whether at the stated date of maturity or any accelerated date of
maturity or at any other date fixed for payment;
(c)    any of the Borrower or the other Credit Parties or any of their
respective Subsidiaries, to the extent applicable, shall fail to perform any
other term, covenant or agreement contained in (i)  §§8.1, 8.2, 8.3, 8.4, 8.9,
8.13, 8.14, and/or 8.15, or (ii) §9;
(d)    any of the Borrower or the other Credit Parties shall fail to perform any
other term, covenant or agreement contained herein or in any of the other Loan
Documents which they are required to perform (other than those specified in the
other subclauses of this §12 (including, §12.2 below) or in the other Loan
Documents), and such failure shall continue for thirty (30) days after Borrower
receives from Agent written notice thereof, and in the case of a default that
cannot be cured within such thirty (30)-day period despite Borrower’s diligent
efforts but is susceptible of being cured, then Borrower shall have such
additional time as is reasonably necessary to effect such cure, but in no event
in excess of one hundred twenty (120) days from Borrower’s receipt of Agent’s
original notice; provided that with respect to any defaults under §7.4, §7.5,
§7.7, or §7.9 no additional cure period following the initial thirty (30) day
cure period shall be provided with respect to such defaults;
(e)    any representation or warranty made by or on behalf of the Credit Parties
or any of their respective Subsidiaries in this Agreement or any other Loan
Document, or any report, certificate, financial statement, request for a Loan,
or in any other document or instrument delivered pursuant to or in connection
with this Agreement, any advance of a Loan, or any of the other Loan Documents
shall prove to have been false or misleading in any material respect upon the
date when made or deemed to have been made or repeated; provided, however, that
as to any such false or misleading representation or warranty which was
unintentionally made to Agent or any Lender and which can be made true and
correct by action of Borrower, Borrower shall have a period of thirty (30) days
following Borrower’s Knowledge of such falsity to undertake and complete all
action necessary to make such representation or warranty, true and correct in
all material respects;
(f)    any Credit Party or any Subsidiary thereof shall fail to pay when due
(including, at maturity), or within any applicable period of notice and grace,
any principal, interest or other amount on account of any obligation under any
Material Indebtedness, or shall fail to observe or perform any material term,
covenant or agreement contained in any agreement by which it is bound,
evidencing or securing any material obligation under any Material Indebtedness,
and the holder or holders of such Material Indebtedness or of any obligations
issued thereunder have accelerated the maturity thereof;
(g)    any of the Borrower, other Credit Party or a Subsidiary that had
previously been valued at $10,000,000 or more in accordance with GAAP: (i) shall
make an assignment for the benefit of creditors, or admit in writing in a legal
proceeding its general inability to pay or generally fail to pay its debts as
they mature or become due, or shall petition or apply for the appointment of a
trustee or other custodian, liquidator or receiver for it or any substantial
part of its assets, (ii) shall commence any case or other proceeding relating to
it under any bankruptcy, reorganization, arrangement, insolvency, readjustment
of debt, dissolution or liquidation or similar law of any jurisdiction, now or
hereafter in effect, or (iii) shall take any action to authorize or in
furtherance of any of the foregoing;
(h)    a petition or application shall be filed for the appointment of a trustee
or other custodian, liquidator or receiver of any of the Borrower, other Credit
Party, or Subsidiary or any substantial part of the assets of any thereof or a
case or other proceeding shall be commenced against any such Person under any
bankruptcy, reorganization, arrangement, insolvency, readjustment of debt,
dissolution or liquidation or similar law of any jurisdiction, now or hereafter
in effect, and any such Person shall indicate its approval thereof, consent
thereto or acquiescence therein or such petition, application, case or
proceeding shall not have been dismissed within ninety (90) days following the
filing or commencement thereof;
(i)    a decree or order is entered appointing a trustee, custodian, liquidator
or receiver for any of the Borrower, other Credit Party, or Subsidiary or
adjudicating any such Person, bankrupt or insolvent, or approving a petition in
any such case or other proceeding, or a decree or order for relief is entered in
respect of any such Person in an involuntary case under federal bankruptcy laws
as now or hereafter constituted;
(j)    there shall remain in force, undischarged, unsatisfied and unstayed, for
more than sixty (60) days, whether or not consecutive, one or more uninsured or
unbonded final judgments against any Credit Party or any Subsidiary that is not
a Guarantor that, either individually or in the aggregate, exceed in excess of
the greater of $2,500,000, in any calendar year;
(k)    any of the Loan Documents shall be canceled, terminated, revoked or
rescinded otherwise than in accordance with the terms hereof or thereof or the
express prior written agreement, consent or approval of the Required Lenders, or
any action at law, suit in equity or other legal proceeding to cancel, revoke or
rescind any of the Loan Documents shall be commenced by or on behalf of any of
the Credit Parties, or any court or any other Governmental Authority or agency
of competent jurisdiction shall make a determination, or issue a judgment,
order, decree or ruling, to the effect that any one or more of the Loan
Documents is illegal, invalid or unenforceable in accordance with the terms
thereof;
(l)    any dissolution, termination, partial or complete liquidation, merger or
consolidation of any of the Credit Parties or any of the Subsidiaries of a
Borrower shall occur or any sale, transfer or other disposition of the assets of
any of the any of the Credit Parties or any of the Subsidiaries shall occur, in
each case of any of the foregoing, in violation of the express terms of this
Agreement or the other Loan Documents;
(m)    the failure of Borrower to maintain its status as a real estate
investment trust under the Code;
(n)    the failure of any Credit Party or its Subsidiaries to remediate within
the time period required by applicable law or lawful governmental order (or
within a reasonable time given the nature of the problem if no specific time
period has been given) material environmental matter with respect to Hazardous
Substances, in violation of applicable law, related to (i) any Pool Properties
or (ii) any other Real Estate whose aggregate book values are in excess of Ten
Million Dollars ($10,000,000) after all administrative hearings and appeals have
been concluded or waived;
(o)    except as permitted herein, any Change of Control shall occur;
(p)    the failure of any Credit Party to pay money to the PBGC or any
Guaranteed Pension Plan as and when due;
(q)    the violation of any Non-Recourse Exclusions or other non-recourse
carveout set forth in a guaranty or indemnity which results in what would
otherwise be Non-Recourse Indebtedness becoming Recourse Indebtedness to
Borrower; or
(r)    an “Event of Default” as defined in any of the other Loan Documents shall
occur;
then, and upon any such Event of Default, the Agent may, and upon the request of
the Required Lenders shall, by notice in writing to the Borrower declare all
amounts owing with respect to this Agreement, the Notes, the Letter of Credit,
and the other Loan Documents to be, and they shall thereupon forthwith become,
immediately due and payable without presentment, demand, protest or other notice
of any kind, all of which are hereby expressly waived by the Borrower; provided
that in the event of any Event of Default by Borrower specified in §12.1(g),
§12.1(h), or §12.1(i), all such amounts shall become immediately due and payable
automatically (“Acceleration”) and without any requirement of presentment,
demand, protest or other notice of any kind from any of the Lenders or the
Agent. If demanded by Agent in its absolute and sole discretion after the
occurrence and during the continuance of an Event of Default, Borrower will
deposit with and pledge to Agent cash in an amount equal to the amount of all
undrawn Letters of Credit. In the event the Borrower fails to deliver such cash
collateral, upon demand by Agent or the Required Lenders in their absolute and
sole discretion after the occurrence and during the continuance of an Event of
Default, and regardless of whether the conditions precedent in this Agreement
for a Revolving Credit Loan have been satisfied, the Revolving Credit Lenders
will cause a Revolving Credit Loan to be made in the undrawn amount of all
Letters of Credit to be pledged to and held by Agent as security for any amounts
that become payable under the Letters of Credit and all other Obligations. Upon
any draws under Letters of Credit, at Agent’s sole discretion, Agent may apply
any such amounts pledged or funded hereunder to the repayment of amounts drawn
thereunder and upon the expiration of the Letters of Credit any remaining
amounts will be applied to the payment of all other Obligations and Hedge
Obligations or if there are no outstanding Obligations and Hedge Obligations and
the Lenders have no further obligation to make Revolving Credit Loans or issue
Letters of Credit or if such excess no longer exists, such proceeds deposited by
the Borrower will be released to the Borrower.

§12.2    Certain Cure Rights. In the event that there shall occur any Default or
Event of Default that affects only a certain Pool Property or the Guarantor
which is the owner of such Pool Property and the removal of the Pool Property
from the definition of “Pool Property” would cure the Default, then the Borrower
may elect to cure such Default or Event of Default (so long as no other Default
or Event of Default would arise as a result) by electing to have Agent remove
such Pool Property from the calculation of the Pool (and the Borrower’s
compliance with § 3.2 as a result thereof), in which event such removal and
reduction shall be completed within thirty (30) days after receipt of notice of
such Default from the Agent or the Required Lenders.

§12.3    Termination of Commitments. If any one or more Events of Default
specified in §12.1(g), §12.1(h) or §12.1(i) shall occur, then, immediately and
without any action on the part of the Agent or any Lender any unused portion of,
the Commitments hereunder shall terminate and the Lenders shall be relieved of
all obligations to make Loans or issue or renew Letters of Credit to the
Borrower. If any other Event of Default shall have occurred, the Agent may, and
upon the election of the Required Lenders shall, by notice to the Borrower
terminate Commitments and the Lenders shall have no further obligation to make
Loans or issue or renew Letters of Credit to the Borrower. No termination under
this §12.3 shall relieve the Borrower or any other Credit Party of its
obligations to the Lenders arising under this Agreement or the other Loan
Documents.

§12.4    Remedies. In case any one or more Events of Default shall have occurred
and be continuing, and whether or not the Lender shall have accelerated the
maturity of the Loans pursuant to §12.1, the Agent on behalf of the Lenders may,
and upon the direction of the Required Lenders shall, proceed to protect and
enforce their rights and remedies under this Agreement, the Notes and/or any of
the other Loan Documents by suit in equity, action at law or other appropriate
proceeding, including to the full extent permitted by Applicable Law the
specific performance of any covenant or agreement contained in this Agreement
and the other Loan Documents, the obtaining of the ex parte appointment of a
receiver, and, if any amount shall have become due, by declaration or otherwise,
the enforcement of the payment thereof. No remedy herein conferred upon the
Agent or the holder of any Note or any Lender Hedge Provider is intended to be
exclusive of any other remedy and each and every remedy shall be cumulative and
shall be in addition to every other remedy given hereunder or now or hereafter
existing at law or in equity or by statute or any other provision of law.
Notwithstanding the provisions of this Agreement providing that the Loans may be
evidenced by multiple Notes in favor of the Lenders, the Lenders acknowledge and
agree that only the Agent may exercise any remedies arising by reason of a
Default or Event of Default. If any Credit Party fails to perform any agreement
or covenant contained in this Agreement or any of the other Loan Documents
beyond any applicable period for notice and cure, Agent may itself perform, or
cause to be performed, any agreement or covenant of such Person contained in
this Agreement or any of the other Loan Documents which such Person shall fail
to perform, and the out-of-pocket costs of such performance, together with any
reasonable expenses, including reasonable attorneys’ fees actually incurred
(including attorneys’ fees incurred in any appeal) by Agent in connection
therewith, shall be payable by Borrower upon demand and shall constitute a part
of the Obligations and shall if not paid within five (5) days after demand bear
interest at the rate for overdue amounts as set forth in this Agreement. In the
event that all or any portion of the Obligations is collected by or through an
attorney-at-law, the Borrower shall pay all costs of collection including
reasonable attorney’s fees . No delay or omission on Agent’s part in exercising
any right, remedy or option shall operate as a waiver of such or any other
right, remedy or option or of any Default or Event of Default.

§12.5    Distribution of Collateral Proceeds. In the event that, following the
occurrence and during the continuance of any Event of Default, any monies are
received in connection with the enforcement of any of the Loan Documents, or
otherwise with respect to the realization upon any of the Collateral or other
assets of Credit Parties, such monies shall be distributed for application as
follows:
(a)    First, to the payment of, or (as the case may be) the reimbursement of
the Agent for or in respect of, all reasonable out-of-pocket costs, expenses,
disbursements and losses which shall have been paid, incurred or sustained by
the Agent in accordance with the terms of the Loan Documents to protect or
preserve the Collateral or in connection with the collection of such monies by
the Agent, for the exercise, protection or enforcement by the Agent of all or
any of the rights, remedies, powers and privileges of the Agent or the Lenders
under this Agreement or any of the other Loan Documents or in respect of the
Collateral or in support of any provision of adequate indemnity to the Agent
against any taxes or liens which by law shall have, or may have, priority over
the rights of the Agent or the Lenders to such monies;
(b)    Second, to all other Obligations and Hedge Obligations (including any
Letter of Credit Liabilities and any interest, expenses or other obligations
incurred after the commencement of a bankruptcy) in the following order;
provided, that (i) in the event that any Lender is a Defaulting Lender, payments
to such Lender shall be governed by §2.12; (ii) Obligations owing to the Lenders
with respect to each type of Obligation such as interest, principal, fees and
expenses shall be made among the Lenders, pro rata; and (iii) Obligations owing
to the Lender Hedge Providers with respect to Lender Hedge Obligations shall be
made among the Lender Hedge Providers, pro rata; and provided, further that the
Required Lenders may in their discretion make proper allowance to take into
account any Obligations not then due and payable:
(i)    To any other fees and expenses due to the Lenders or the Issuing Lender
until paid in full;
(ii)    [reserved];
(iii)    to payment of interest on all Loans and Letter of Credit Liabilities,
for the ratable benefit of the Lenders and the Issuing Lender, until paid in
full;
(iv)    [reserved];
(v)    payments of principal of all Loans and Letter of Credit Liabilities, to
be paid to the Lenders and the Issuing Lender equally and ratably in accordance
with the respective amounts thereof then due and owing to such Persons until
paid in full; provided, however, to the extent that any amounts available for
distribution pursuant to this subsection are attributable to the issued but
undrawn amount of an outstanding Letter of Credit, such amounts shall be paid to
the Agent to be held as cash collateral in the Cash Collateral Account; and
(vi)    to any Hedge Obligations owed to the Lender Hedge Providers, pro rata;
(vii)    to payment of all other amounts due under any of the Loan Documents to
be applied for the ratable benefit of the Agent, the Issuing Lender and/or the
Lenders until paid in full; and
(c)    Third, the excess, if any, shall be returned to the Borrower or to such
other Persons as are entitled thereto.

§12.6    Remedies in Respect of Hedge Obligations. Notwithstanding any other
provision of this Agreement or other Loan Document, each Lender Hedge Provider
shall have the right, with prompt notice to the Agent, but without the approval
or consent of or other action by the Agent, the Issuing Lenders or the Lenders,
and without limitation of other remedies available to such Lender Hedge Provider
under contract or Applicable Law, to undertake any of the following: (a) to
declare an event of default, termination event or other similar event under any
Hedge Obligation and to create an “Early Termination Date” (as defined therein)
in respect thereof, (b) to determine net termination amounts in respect of any
and all Derivatives Contracts to which it is a party in accordance with the
terms thereof, and to set off amounts among such contracts, (c) to set off or
proceed against deposit account balances, securities account balances and other
property and amounts held by such Lender Hedge Provider and (d) to prosecute any
legal action against the Borrower, any Credit Party or other Subsidiary to
enforce or collect net amounts owing to such Lender Hedge Provider pursuant to
any Derivatives Contract.
No Lender Hedge Provider that obtains the benefits of §12.5 by virtue of the
provisions hereof or of any Loan Document shall have any right to notice of any
action or to consent to, direct or object to any action hereunder or under any
other Loan Document or otherwise in respect of any Loan Document other than in
its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents. Notwithstanding any other provision of this
Article to the contrary, the Agent shall not be required to verify the payment
of, or that other satisfactory arrangements have been made with respect to,
Derivative Contracts with respect to Hedge Obligations unless the Agent has
received written notice of such Derivatives Contracts, together with such
supporting documentation as the Agent may request, from the applicable Lender
Hedge Provider.

§12.7    Cash Collateral Account.
(a)    As collateral security for the prompt payment in full when due of all
Letter of Credit Liabilities and the other Obligations and Hedge Obligations,
each Borrower hereby pledges and grants to the Agent, for the ratable benefit of
the Agent, the Lenders, and the Lender Hedge Providers as provided herein, a
security interest in all of its right, title and interest in and to any Cash
Collateral Account and the balances from time to time in any Cash Collateral
Account (including the investments and reinvestments therein provided for
below). The balances from time to time in any Cash Collateral Account shall not
constitute payment of any Letter of Credit Liabilities until applied by the
Agent as provided herein. Anything in this Agreement to the contrary
notwithstanding, funds held in any Cash Collateral Account shall be subject to
withdrawal only as provided in this section.
(b)    Amounts on deposit in any Cash Collateral Account shall be invested and
reinvested by the Agent in such Cash Equivalents as the Agent shall determine in
its sole discretion. All such investments and reinvestments shall be held in the
name of and be under the sole dominion and control of the Agent for the ratable
benefit of the Lenders. The Agent shall exercise reasonable care in the custody
and preservation of any funds held in any Cash Collateral Account and shall be
deemed to have exercised such care if such funds are accorded treatment
substantially equivalent to that which the Agent accords other funds deposited
with the Agent, it being understood that the Agent shall not have any
responsibility for taking any necessary steps to preserve rights against any
parties with respect to any funds held in any Cash Collateral Account.
(c)    If a drawing pursuant to any Letter of Credit occurs on or prior to the
expiration date of such Letter of Credit, the Borrower and the Lenders authorize
the Agent to use the monies deposited in any Cash Collateral Account to make
payment to the beneficiary with respect to such drawing or the payee with
respect to such presentment.
(d)    If an Event of Default exists, the Required Lenders may, in their
discretion, at any time and from time to time, instruct the Agent to liquidate
any such investments and reinvestments and apply proceeds thereof to the
Obligations and Hedge Obligations in accordance with §12.5.
(e)    So long as no Default or Event of Default exists, and to the extent
amounts on deposit in any Cash Collateral Account exceed the aggregate amount of
the Letter of Credit Liabilities then due and owing and the pro rata share of
any Letter of Credit Obligations of any Defaulting Lender after giving effect to
§2.12(c), the Agent shall, from time to time, at the request of the Borrower,
deliver to the Borrower within 10 Business Days after the Agent’s receipt of
such request from the Borrower, against receipt but without any recourse,
warranty or representation whatsoever, such of the balances in the Cash
Collateral Account as exceed the aggregate amount of the Letter of Credit
Liabilities at such time.
(f)    The Borrower shall pay to the Agent from time to time such fees as the
Agent normally charges for similar services in connection with the Agent’s
administration of the Cash Collateral Account and investments and reinvestments
of funds therein. Each Borrower authorizes Agent to file such financing
statements as Agent may reasonably require in order to perfect Agent’s security
interest in the Cash Collateral Account, and Borrower shall promptly upon demand
execute and deliver to Agent such other documents as Agent may reasonably
request to evidence its security interest in the Cash Collateral Account.

§13.    SETOFF.
Regardless of the adequacy of any Collateral, during the continuance of any
Event of Default, any deposits (general or specific, time or demand, provisional
or final, regardless of currency, maturity, or the branch where such deposits
are held, but excluding any payroll, employee benefit, fiduciary, trust and tax
withholding accounts used exclusively for such purposes) or other sums credited
by or due from any Lender or any Affiliate thereof to any Credit Party and any
securities or other property of such parties in the possession of such Lender or
any Affiliate may, without notice to Borrower or any other Credit Party (any
such notice being expressly waived by Borrower) but with the prior written
approval of Agent, be applied to or set off against the payment of Obligations
and any and all other liabilities, direct, or indirect, absolute or contingent,
due or to become due, now existing or hereafter arising, of the Borrower or any
other Credit Party to such Lender. Each of the Lenders agrees with each other
Lender that if such Lender shall receive from a Borrower or any Credit Party,
whether by voluntary payment, exercise of the right of setoff, or otherwise, and
shall retain and apply to the payment of the Loan or Notes held by such Lender
any amount in excess of its ratable portion of the payments received by all of
the Lenders with respect to the Loans held by all of the Lenders, such Lender
will make such disposition and arrangements with the other Lenders with respect
to such excess, either by way of distribution, pro tanto assignment of claims,
subrogation or otherwise as shall result in each Lender receiving in respect of
the Loans held by it its proportionate payment as contemplated by this
Agreement; provided that if all or any part of such excess payment is thereafter
recovered from such Lender, such disposition and arrangements shall be rescinded
and the amount restored to the extent of such recovery, but without interest. In
the event that any Defaulting Lender shall exercise any such right of setoff:
(a) all amounts so set off shall be paid over immediately to the Agent for
further application in accordance with the provisions of this Agreement and,
pending such payment, shall be segregated by such Defaulting Lender from its
other funds and deemed held in trust for the benefit of the Agent and the
Lenders, and (b) the Defaulting Lender shall provide promptly to the Agent a
statement describing in reasonable detail the Obligations owing to such
Defaulting Lender as to which it exercised such right of setoff.

§14.    THE AGENT.

§14.1    Authorization. Each of the Lenders hereby irrevocably appoints HNB as
the Agent and authorize the Agent to take such action on behalf of each of the
Lenders and to exercise all such powers as are hereunder and under any of the
other Loan Documents and any related documents delegated to the Agent and all
other powers not specifically reserved to the Lenders, together with such powers
as are reasonably incident thereto, provided that no duties or responsibilities
not expressly assumed herein or therein shall be implied to have been assumed by
the Agent. The obligations of the Agent hereunder are primarily administrative
in nature, and nothing contained in this Agreement or any of the other Loan
Documents shall be construed to constitute the Agent as a trustee for any Lender
or to create an agency or fiduciary relationship. Agent shall act as the
contractual representative of the Lenders hereunder, and notwithstanding the use
of the term “Agent,” it is understood and agreed that Agent shall not have any
fiduciary duties or responsibilities to any Lender by reason of this Agreement
or any other Loan Document and is acting as an independent contractor, the
duties and responsibilities of which are limited to those expressly set forth in
this Agreement and the other Loan Documents. The Borrower and any other Person
shall be entitled to conclusively rely on a statement from the Agent that it has
the authority to act for and bind the Lenders pursuant to this Agreement and the
other Loan Documents.

§14.2    Employees and Agents. The Agent may exercise its powers and execute its
duties by or through employees or agents and shall be entitled to take, and to
rely on, advice of counsel concerning all matters pertaining to its rights and
duties under this Agreement and the other Loan Documents. The Agent may utilize
the services of such Persons as the Agent may reasonably determine, and all
reasonable fees and expenses of any such Persons shall be paid by the Borrower.

§14.3    No Liability. Neither the Agent nor any of its shareholders, directors,
officers or employees nor any other Person assisting them in their duties nor
any agent, or employee thereof, shall be liable to the Lenders for (a) any
waiver, consent or approval given or any action taken, or omitted to be taken,
in good faith by it or them hereunder or under any of the other Loan Documents,
or in connection herewith or therewith, or be responsible for the consequences
of any oversight or error of judgment whatsoever, except that the Agent or such
other Person, as the case may be, shall be liable for losses due to its willful
misconduct or gross negligence as finally determined by a court of competent
jurisdiction after the expiration of all applicable appeal periods or (b) any
action taken or not taken by Agent with the consent or at the request of the
Required Lenders (or such greater number of Lenders as may be expressly required
pursuant to §28.2), as applicable. The Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default, unless
the Agent has received notice from a Lender or the Borrower referring to the
Loan Documents and describing with reasonable specificity such Default or Event
of Default and stating that such notice is a “notice of default.”

§14.4    No Representations. The Agent shall not be responsible for the
execution or validity or enforceability of this Agreement, the Notes, any of the
other Loan Documents or any instrument at any time constituting, or intended to
constitute, collateral security for the Notes, or for the value of any such
collateral security or for the validity, enforceability or collectability of any
such amounts owing with respect to the Notes, or for any recitals or statements,
warranties or representations made herein, or any agreement, instrument or
certificate delivered in connection therewith or in any of the other Loan
Documents or in any certificate or instrument hereafter furnished to it by or on
behalf of the Borrower or any of its Subsidiaries, or be bound to ascertain or
inquire as to the performance or observance of any of the terms, conditions,
covenants or agreements herein or in any of the other Loan Documents. The Agent
shall not be bound to ascertain whether any notice, consent, waiver or request
delivered to it by the Borrower or any holder of any of the Notes shall have
been duly authorized or is true, accurate and complete. The Agent has not made
nor does it now make any representations or warranties, express or implied, nor
does it assume any liability to the Lenders, with respect to the
creditworthiness or financial condition of the Borrower or any of its
Subsidiaries, or the value of the Collateral or any other assets of the Borrower
or any of its Subsidiaries. Each Lender acknowledges that it has, independently
and without reliance upon the Agent or any other Lender, and based upon such
information and documents as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the Agent or
any other Lender, based upon such information and documents as it deems
appropriate at the time, continue to make its own credit analysis and decisions
in taking or not taking action under this Agreement and the other Loan
Documents. Agent’s Special Counsel has only represented Agent and HNB in
connection with the Loan Documents and the only attorney client relationship or
duty of care is between Agent’s Special Counsel and Agent or HNB. Each Lender
has been independently represented by separate counsel on all matters regarding
the Loan Documents and the granting and perfecting of liens in the Collateral.

§14.5    Payments.
(a)    A payment by the Borrower to the Agent hereunder or under any of the
other Loan Documents for the account of any Lender shall constitute a payment to
such Lender. The Agent agrees to distribute to each Lender not later than one
Business Day after the Agent’s receipt of good funds, determined in accordance
with the Agent’s customary practices, such Lender’s pro rata share of payments
received by the Agent for the account of the Lenders except as otherwise
expressly provided herein or in any of the other Loan Documents. In the event
that the Agent fails to distribute such amounts within one Business Day as
provided above, the Agent shall pay interest on such amount at a rate per annum
equal to the Fed Funds Rate from time to time in effect. Notwithstanding
anything to the contrary contained in this Agreement, if any Lender becomes a
Defaulting Lender, then until such time as such Lender is no longer a Defaulting
Lender, each payment of the Borrower hereunder shall be applied in accordance
with §2.12(d).
(b)    If in the opinion of the Agent the distribution of any amount received by
it in such capacity hereunder, under the Notes or under any of the other Loan
Documents might involve it in liability, it may refrain from making such
distribution until its right to make such distribution shall have been
adjudicated by a court of competent jurisdiction. If a court of competent
jurisdiction shall adjudge that any amount received and distributed by the Agent
is to be repaid, each Person to whom any such distribution shall have been made
shall either repay to the Agent its proportionate share of the amount so
adjudged to be repaid or shall pay over the same in such manner and to such
Persons as shall be determined by such court.

§14.6    Holders of Notes. Subject to the terms of §18, the Agent may deem and
treat the payee of any Note as the absolute owner or purchaser thereof for all
purposes hereof until it shall have been furnished in writing with a different
name by such payee or by a subsequent holder, assignee or transferee.

§14.7    Indemnity. The Lenders ratably agree hereby to indemnify and hold
harmless the Agent from and against any and all claims, actions and suits
(whether groundless or otherwise), losses, damages, costs, expenses (including
any expenses for which the Agent has not been reimbursed by the Borrower as
required by §15), and liabilities of every nature and character arising out of
or related to this Agreement, the Notes, or any of the other Loan Documents or
the transactions contemplated or evidenced hereby or thereby, or the Agent’s
actions taken hereunder or thereunder, except to the extent that any of the same
shall be directly caused by the Agent’s willful misconduct or gross negligence
as finally determined by a court of competent jurisdiction after the expiration
of all applicable appeal periods. The agreements in this §14.7 shall survive the
payment of all amounts payable under the Loan Documents.

§14.8    Agent as Lender. In its individual capacity, HNB shall have the same
obligations and the same rights, powers and privileges in respect to its
Commitment and the Loans made by it, and as the holder of any of the Notes as it
would have were it not also the Agent.

§14.9    Resignation; Removal. The Agent may resign at any time by giving thirty
(30) calendar days’ prior written notice thereof to the Lenders and the
Borrower. The Required Lenders may remove the Agent from its capacity as Agent
in the event of the Agent’s gross negligence or willful misconduct. Any such
resignation or removal may at Agent’s option also constitute Agent’s resignation
as Issuing Lender (with the Commitment Percentage of the Lender which is acting
as Agent shall not be taken into account in the calculation of Required Lenders
for the purposes of removing Agent in the event of the Agent’s willful
misconduct or gross negligence). Upon any such resignation, or removal, the
Required Lenders, subject to the terms of §18.1, shall have the right to appoint
as a successor Agent and, if applicable, Issuing Lender, (i) any Lender or
(ii) any bank whose senior debt obligations are rated not less than “A3” or its
equivalent by Moody’s or not less than “A-” or its equivalent by S&P and which
has a net worth of not less than $500,000,000. Unless a Default or Event of
Default shall have occurred and be continuing, such successor Agent and, if
applicable, Issuing Lender shall be reasonably acceptable to the Borrower and
shall have a minimum Commitment of at least $5,000,000. If no successor Agent
shall have been appointed and shall have accepted such appointment within thirty
(30) days after the retiring Agent’s giving of notice of resignation or the
Required Lender’s removal of the Agent, then the retiring or removed Agent may,
on behalf of the Lenders, appoint a successor Agent, which shall be (i) any
Lender or (ii) any financial institution whose senior debt obligations are rated
not less than “A3” or its equivalent by Moody’s or not less than “A-” or its
equivalent by S&P and which has a net worth of not less than $500,000,000. Upon
the acceptance of any appointment as Agent and, if applicable, Issuing Lender
hereunder by a successor Agent and, if applicable, Issuing Lender, such
successor Agent and, if applicable, Issuing Lender, shall thereupon succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring or removed Agent and, if applicable, Issuing Lender and the retiring or
removed Agent and, if applicable, Issuing Lender, shall be discharged from its
duties and obligations hereunder as Agent and, if applicable, Issuing Lender.
After any retiring Agent’s resignation or removal, the provisions of this
Agreement and the other Loan Documents shall continue in effect for its benefit
in respect of any actions taken or omitted to be taken by it while it was acting
as Agent and, if applicable, Issuing Lender. If the resigning or removed Agent
shall also resign as the Issuing Lender, such successor Agent shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or shall make other arrangements satisfactory to
the current Issuing Lender, in either case, to assume effectively the
obligations of the current Agent with respect to such Letters of Credit. Upon
any change in the Agent under this Agreement, the resigning or removed Agent
shall execute such assignments of and amendments to the Loan Documents as may be
necessary to substitute the successor Agent for the resigning or removed Agent.

§14.10    Duties in the Case of Enforcement. In case one or more Events of
Default have occurred and shall be continuing, and whether or not acceleration
of the Obligations shall have occurred, the Agent may and, if (a) so requested
by the Required Lenders and (b) the Lenders have provided to the Agent such
additional indemnities and assurances in accordance with their respective
Commitment Percentages against expenses and liabilities as the Agent may
reasonably request, shall proceed to exercise all or any legal and equitable and
other rights or remedies as it may have; provided, however, that unless and
until the Agent shall have received such directions, the Agent may (but shall
not be obligated to) take such action, or refrain from taking such action, with
respect to such Default or Event of Default as it shall deem to be in the best
interests of the Lenders. Without limiting the generality of the foregoing, if
Agent reasonably determines payment is in the best interest of all the Lenders,
Agent may without the approval of the Lenders pay taxes and insurance premiums
and spend money for maintenance, repairs or other expenses which may be
necessary to be incurred, and Agent shall promptly thereafter notify the Lenders
of such action. Each Lender shall, within thirty (30) days of request therefor,
pay to the Agent its Commitment Percentage of the reasonable costs incurred by
the Agent in taking any such actions hereunder to the extent that such costs
shall not be promptly reimbursed to the Agent by the Borrower or out of the
Collateral within such period with respect to the Real Estate. The Required
Lenders may direct the Agent in writing as to the method and the extent of any
such exercise, the Lenders hereby agreeing to indemnify and hold the Agent
harmless in accordance with their respective Commitment Percentages from all
liabilities incurred in respect of all actions taken or omitted in accordance
with such directions’, provided that the Agent need not comply with any such
direction to the extent that the Agent reasonably believes the Agent’s
compliance with such direction to be unlawful in any applicable jurisdiction or
commercially unreasonable under the UCC as enacted in any applicable
jurisdiction.

§14.11    Bankruptcy. In the event a bankruptcy or other insolvency proceeding
is commenced by or against Borrower with respect to the Obligations, the Agent
shall have the sole and exclusive right to file and pursue a joint proof claim
on behalf of all Lenders. Any votes with respect to such claims or otherwise
with respect to such proceedings shall be subject to the vote of the Required
Lenders or all of the Lenders as required by this Agreement. Each Lender
irrevocably waives its right to file or pursue a separate proof of claim in any
such proceedings unless Agent fails to file such claim within thirty (30) days
after receipt of written notice from the Lenders requesting that Agent file such
proof of claim.

§14.12    Request for Agent Action. Agent and the Lenders acknowledge that in
the ordinary course of business of Borrower and its Subsidiaries: (a) Real
Estate may be subject to a taking pursuant to the power of eminent domain,
(b) Borrower and its Subsidiaries may desire to enter into easements or other
agreements affecting the Real Estate, or take other actions or enter into other
agreements in the ordinary course of business which may require the consent,
approval or agreement of the Agent. In connection with the foregoing, the
Lenders hereby expressly authorize the Agent to: (x) execute consents or
subordinations in form and substance satisfactory to Agent in connection with
any easements or agreements affecting the Real Estate, or (y) with the consent
of the Agent, execute consents, approvals, or other agreements in form and
substance satisfactory to the Agent in connection with such other actions or
agreements as may be necessary in the ordinary course of Borrower’s and any
Subsidiary’s business.

§14.13    Reliance by Agent. The Agent shall be entitled to rely upon, and shall
not incur any liability for relying upon, any notice, request, certificate,
consent, statement, instrument, document or other writing (including any
electronic message, Internet or intranet website posting or other distribution)
believed by it to be genuine and to have been signed, sent or otherwise
authenticated by an Authorized Officer. The Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Loan,
that by its terms must be fulfilled to the satisfaction of a Lender, the Agent
may presume that such condition is satisfactory to such Lender unless the Agent
shall have received notice to the contrary from such Lender prior to the making
of such Loan. The Agent may consult with legal counsel (who may be counsel for
the Borrower), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts.

§14.14    Approvals. If consent is required for some action under this
Agreement, or except as otherwise provided herein an approval of the Lenders or
the Required Lenders is required or permitted under this Agreement, each
applicable Lender agrees to give the Agent, within ten (10) Business Days of
receipt of the request for action together with all reasonably requested
information related thereto (or such lesser period of time required by the terms
of the Loan Documents), notice in writing of approval or disapproval
(collectively “Directions”) in respect of any action requested or proposed in
writing pursuant to the terms hereof. To the extent that any Lender does not
approve any recommendation of Agent, such Lender shall in such notice to Agent
describe the actions that would be acceptable to such Lender. If consent is
required for the requested action, any Lender’s failure to respond to a request
for Directions within the required time period shall be deemed to constitute a
Direction to take such requested action. In the event that any recommendation is
not approved by the requisite number of Lenders and a subsequent approval on the
same subject matter is requested by Agent, then for the purposes of this
paragraph each Lender shall be required to respond to a request for Directions
within five (5) Business Days of receipt of such request. Agent and each Lender
shall be entitled to assume that any officer of the other Lenders delivering any
notice, consent, certificate or other writing is authorized to give such notice,
consent, certificate or other writing unless Agent and such other Lenders have
otherwise been notified in writing.

§14.15    Borrower Not Beneficiary. Except for the provisions of §14.9 relating
to the appointment of a successor Agent, and the provisions of §14.12 the
provisions of this Article 14 are solely for the benefit of the Agent and the
Lenders, may not be enforced by the Borrower, and except for the provisions of
§14.9, may be modified or waived without the approval or consent of the
Borrower.

§14.16    Reliance on Hedge Provider. For purposes of applying payments received
in accordance with §12.5 or any other provision of the Loan Documents, the Agent
shall be entitled to rely upon the trustee, paying agent or other similar
representative (each, a “Representative”) or, in the absence of such a
Representative, upon the holder of the Hedge Obligations for a determination
(which each holder of the Hedge Obligations agrees (or shall agree) to provide
upon request of the Agent) of the outstanding Hedge Obligations owed to the
holder thereof. Notwithstanding the foregoing, Hedge Obligations (and any
guaranties in respect thereof) shall be excluded from the application described
in §12.5 if the Agent has not received written notice thereof, together with
such supporting documentation as the Agent may request, from the applicable
Lender Hedge Provider or from the Borrower (including if such Hedge Obligation
has been disclosed in the financial statements of the Consolidated Group
delivered to the Agent and Lenders under §7.4). Each Lender Hedge Provider not a
party to this Agreement that has given the notice contemplated by the preceding
sentence shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Agent pursuant to the terms of §14 for itself and its
Affiliates as if a “Lender” party hereto.

§15.    EXPENSES.
The Borrower agrees to pay (a) the reasonable and documented out-of-pocket costs
incurred by the Agent of producing and reproducing this Agreement, the other
Loan Documents and the other agreements and instruments mentioned herein,
(b) any recording, documentary or intangibles taxes in connection with the Loan
Documents, (c) all title insurance premiums, engineer’s fees, environmental
reviews and the reasonable and documented fees, expenses and disbursements of
one outside counsel to the Agent and one local counsel in each applicable
jurisdiction to the Agent incurred in connection with the preparation,
administration, or interpretation of the Loan Documents and other instruments
mentioned herein, and amendments, modifications, approvals, consents or waivers
hereto or hereunder (whether or not the transactions contemplated hereby or
thereby shall be consummated), (d) all other reasonable and documented out of
pocket fees, expenses and disbursements of the Agent incurred by the Agent in
connection with the preparation or interpretation or enforcement of the Loan
Documents and other instruments mentioned herein, the addition or substitution
of additional Collateral or Pool Properties (in connection with each Advance
and/or otherwise), the review of leases, the making of each Loan hereunder, the
issuance of Letters of Credit, and the out-of-pocket costs and expenses incurred
in connection with the syndication of the Commitments or the Loans pursuant to
§18 hereof, (e) without duplication, all reasonable and documented out-of-pocket
expenses (including reasonable out-of-pocket attorneys’ fees and costs, of one
outside counsel to the Agent and one local counsel in each applicable material
jurisdiction and not more than one primary counsel, and one local counsel in
each applicable material jurisdiction for all other Lenders and one additional
counsel (for all such persons taken as whole) as necessary in the event of an
actual conflict of interest among the Lenders and/or the Administrative Agent)
incurred by the Agent or any Lender in connection with (i) the enforcement of or
preservation of rights under any of the Loan Documents or the administration
thereof or in connection with the Loans made hereunder, including all such
reasonable and documented out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans after the occurrence of
an Event of Default, in maintaining, storing, or preserving any Collateral, or
in instituting, enforcing and foreclosing on Lenders’ security interest in any
Collateral or possession of any premises containing any Collateral, whether
through judicial proceedings or otherwise, (ii) any litigation, proceeding or
dispute whether arising hereunder or otherwise, in any way related to the
Agent’s or any Lender’s’ relationship with the Borrower, and (iii) in connection
with any advice given to Agent with respect to its rights and obligations under
this Agreement and all related agreements, (f) all reasonable and documented
out-of-pocket fees, expenses and disbursements of the Agent incurred in
connection with UCC searches or UCC filings, title run-downs or title searches
(g) all reasonable and documented out-of-pocket fees, expenses and disbursements
(including reasonable and documented out-of-pocket attorneys’ fees and costs of
one counsel) which may be incurred by Agent in connection with the execution and
delivery of this Agreement and the other Loan Documents (without duplication of
any of the items listed above), and (h) all expenses relating to the use of
Intralinks, SyndTrak or any other similar system for the dissemination and
sharing of documents and information in connection with the Loans in accordance
with the terms of this Agreement. For the avoidance of doubt, expenses being
reimbursed by Borrower under this section include costs and expenses incurred in
connection with: (t) appraisals and insurance reviews; (u) environmental
examinations and reports; (v) field examinations and the preparation of reports
based thereon; (w) the fees charged by a third party retained by Agent or the
internally allocated fees for each Person employed by Agent with respect to each
field examination; (x) background checks regarding senior management and/or key
investors, as deemed necessary or appropriate in the sole discretion of Lender;
(y) taxes, fees and other charges for (i) lien and title searches and title
insurance and (ii) the recording of any mortgages, filing of any financing
statements and continuations, and other actions to perfect, protect, and
continue Lenders' security interests; (z) sums paid or incurred to take any
action required of Borrower under the Loan Documents that Borrower fails to pay
or take; and (aa) forwarding loan proceeds, collecting checks and other items of
payment, and costs and expenses of preserving and protecting the Collateral. The
covenants of this §15 shall survive the repayment of the Loans and the
termination of the obligations of the Lenders hereunder.

§16.    INDEMNIFICATION.
The Borrower agrees to indemnify and hold harmless the Agent, the Lenders and
the Arrangers and each Related Party of any of the foregoing Persons (each such
Person being an “Indemnitee”) against, and hold each Indemnitee harmless from
any and all claims, actions and suits, whether groundless or otherwise, and from
and against any and all liabilities, losses, damages and expenses (which shall
be limited, in the case of legal fees and expenses, to the reasonable and
documented out-of-pocket fees, charges and disbursements of one outside counsel
and one local counsel in each material applicable jurisdiction , for the Agent,
and not more than one primary counsel, and one local counsel in each applicable
material jurisdiction for all other Lenders and one additional counsel (for all
such persons taken as a whole) as necessary in the event of an actual conflict
of interest among the Lenders and/or the Administrative Agent), of every nature
and character incurred by any Indemnitee or asserted against any Indemnitee by
any Person (including the Borrower or any Credit Party) arising out of, in
connection with, or as a result of any claim, action, suit or litigation arising
out of this Agreement or any of the other Loan Documents or the transactions
contemplated hereby and thereby including: (a) any and all claims for brokerage,
leasing, finders or similar fees which may be made relating to the Real Estate
the Loans by parties claiming by or through Borrower, (b) any condition of the
Real Estate, (c) any Loan or Letter of Credit or any actual or proposed use by
the Borrower or any other Credit Party of the proceeds of any of the Loans or
Letters of Credit, (d) any actual or alleged infringement of any patent,
copyright, trademark, service mark or similar right by any Credit Party, (e) any
Credit Party entering into, delivering or performing this Agreement or any of
the other Loan Documents or any other agreement or instrument contemplated
hereby or thereby, or the consummation of the transactions contemplated hereby
or thereby, (f) any actual or alleged violation of any law, ordinance, code,
order, rule, regulation, approval, consent, permit or license by any Credit
Party or relating to the Real Estate, (g) the violation or alleged violation of
any Environmental Law, the Release, alleged Release or threatened Release of any
Hazardous Substances or any action, suit, proceeding or investigation brought or
threatened with respect to any Hazardous Substances (including, but not limited
to, claims with respect to wrongful death, personal injury, nuisance or damage
to property), (h) any use of Intralinks, SyndTrak or any other system for the
dissemination and sharing of documents and information, and (i) any actual or
prospective claim, litigation, investigation, or proceeding relating to any of
the foregoing, whether based in contract, tort or any other theory, whether
brought by a third party or by the Borrower or by any other Credit Party, and
regardless of whether any Indemnitee is a party thereto; provided, however, that
the Borrower shall not be obligated under this §16 or otherwise to indemnify any
Indemnitee for liabilities to the extent they are arising from (x) such
Indemnitee’s own gross negligence, bad faith or willful misconduct as determined
by a court of competent jurisdiction by final and non-appealable judgment, (y) a
dispute solely among the Indemnitees, or (z) breach of this Agreement or any
other Loan Document by such Indemnitee. In litigation, or the preparation
therefor, the Lenders and the Agent shall be entitled to select counsel and, in
accordance with the foregoing indemnity, the Borrower agree to pay promptly the
reasonable and documented out-of-pocket fees and expenses of such counsel. No
person indemnified hereunder shall be liable for any damages arising from the
use by unintended recipients of any information or other materials distributed
by it through telecommunications, electronic or other information transmission
systems in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby. If, and to the extent that the
obligations of the Borrower under this §16 are unenforceable for any reason, the
Borrower hereby agree to make the maximum contribution to the payment in
satisfaction of such obligations which is permissible under Applicable Law. The
provisions of this §16 shall survive the repayment of the Loans and the
termination of the obligations of the Lenders hereunder. The provisions of this
§16 shall not apply with respect to Taxes other than any Taxes that represent
losses, claims or damages, etc. arising from any non-Tax claim. Notwithstanding
anything set forth in this Agreement or the other Loan Documents to the
contrary, in no event shall any Credit Party be liable for (i) fees and expenses
of more than one counsel plus local or special counsel to collectively represent
all Indemnitees (unless there shall exist an actual conflict of interest among
such Indemnitees, and in such case, not more than two separate sets of counsel
for the collective representation of all Indemnitees) in connection with any one
such action or any separate but substantially similar or related actions in the
same jurisdiction, or (ii) any settlement of an proceeding effected without
Borrower’s written consent (which shall not be unreasonably, withheld,
conditioned or delayed).

§17.    SURVIVAL OF REPRESENTATIONS.
All covenants, agreements, representations and warranties made herein, in the
Notes, in any of the other Loan Documents or in any documents or other papers
delivered by or on behalf of the Borrower or any other Credit Party or their
respective Subsidiaries pursuant hereto or thereto shall be deemed to have been
relied upon by the Lenders and the Agent, notwithstanding any investigation
heretofore or hereafter made by any of them, and shall survive the making by the
Lenders of any of the Loans, as herein contemplated, and shall continue in full
force and effect so long as any amount due under this Agreement or the Notes or
any of the other Loan Documents remains outstanding or any Letters of Credit
remain outstanding or any Lender has any obligation to make any Loans or issue
any Letters of Credit. The indemnification obligations of the Borrower provided
herein and in the other Loan Documents shall survive the full repayment of
amounts due and the termination of the obligations of the Lenders hereunder and
thereunder to the extent provided herein and therein. All statements contained
in any certificate delivered to any Lender or the Agent at any time by or on
behalf of the Borrower, Guarantor, or any of their respective Subsidiaries
pursuant hereto or in connection with the transactions contemplated hereby shall
constitute representations and warranties by such Person hereunder.

§18.    ASSIGNMENT AND PARTICIPATION.

§18.1    Conditions to Assignment by Lenders. Except as provided herein, each
Lender may assign to one or more Eligible Assignees all or a portion of its
interests, rights and obligations under this Agreement (including all or a
portion of its Commitment Percentage and Commitment of any Class and the same
portion of the Loans of such Class at the time owing to it and the Notes held by
it, and further including for purposes of this §18.1, participations in Letters
of Credit); provided that (a) the Agent and the Issuing Lender and, so long as
no Event of Default has occurred and is continuing hereunder, Borrower, shall
have each given its prior written consent to such assignment, which consent
shall not be unreasonably withheld or delayed (provided that such consent shall
not be required for any assignment to another Lender, to an Approved Fund, to an
Affiliate of a Lender which controls, is controlled by or is under common
control with the assigning Lender or to a wholly-owned Subsidiary of such
Lender), (b) each such assignment shall be of a constant, and not a varying,
percentage of all the assigning Lender’s rights and obligations under this
Agreement with respect to the Commitment of such Class in the event an interest
in the Loans of such Class is assigned, (c) the parties to such assignment shall
execute and deliver to the Agent, for recording in the Register (as hereinafter
defined) an Assignment and Acceptance Agreement in the form of Exhibit E annexed
hereto (“Assignment and Acceptance Agreement”), together with any Notes subject
to such assignment, (d) in no event shall any assignment be to (i) any Affiliate
of a Credit Party or the Property Manager, or (ii) any Defaulting Lender or any
of its Subsidiaries, and (e) such assignee shall acquire an interest in the
Loans and Commitments of any Class of not less than $5,000,000 and integral
multiples of $1,000,000 in excess thereof (or if less, the remaining Loans and
Commitment of the assignor), unless waived by the Agent, and so long as no Event
of Default has occurred and is continuing, Borrower. Upon execution, delivery,
acceptance and recording of such Assignment and Acceptance Agreement in the
Register, (i) the assignee thereunder shall be a party hereto and all other Loan
Documents executed by the Lenders and, to the extent provided in such Assignment
and Acceptance Agreement, have the rights and obligations of a Lender hereunder
(including the requirements under §4.3(i)), (ii) the assigning Lender shall,
upon payment to the Agent of the registration fee referred to in §18.2, be
released from its obligations under this Agreement arising after the effective
date of such assignment with respect to the assigned portion of its interests,
rights and obligations under this Agreement, and (iii) the Agent may
unilaterally amend Schedule 1.1 to reflect such assignment; provided, that
except to the extent otherwise expressly agreed by the affected parties, no
assignment by a Defaulting Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender. In connection with each assignment, the assignee shall represent and
warrant to the Agent, the assignor and each other Lender as to whether such
assignee is controlling, controlled by, under common control with or is not
otherwise free from influence or control by, any Credit Party and whether such
assignee is a Defaulting Lender or an Affiliate of a Defaulting Lender. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with §18.4. Borrower agree to promptly reasonably
cooperate with any Lender in connection with any proposed assignment or
participation of all or any portion of its Commitment. In connection with any
assignment of rights and obligations of any Defaulting Lender, no such
assignment shall be effective unless and until, in addition to the other
conditions thereto set forth herein, the parties to the assignment shall make
such additional payments to the Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or actions, including funding, with the consent
of the Borrower and the Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Agent or any Lender hereunder (and interest accrued thereon) and (y) acquire
(and fund as appropriate) its full pro rata share of all Loans and
participations in Letters of Credit in accordance with its Commitment
Percentage. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under Applicable Law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.

§18.2    Register. The Agent, acting for this purpose as a non-fiduciary agent
for Borrower, shall maintain at one of its offices in the United States a copy
of each assignment delivered to it and a register (the “Register”) for the
recordation of the names and addresses of the Lenders and the Commitment
Percentages of and principal amount of and stated interest on the Loans owing to
the Lenders from time to time. The entries in the Register shall be conclusive,
in the absence of manifest error, and the Borrower, the Agent and the Lenders
shall treat each Person whose name is recorded in the Register as a Lender
hereunder for all purposes, notwithstanding notice to the contrary. The Register
shall be available for inspection by the Borrower and the Lenders at any
reasonable time and from time to time upon reasonable prior notice. Upon each
such recordation, the assigning Lender agrees to pay to the Agent a registration
fee in the sum of $3,500. This §18.2 shall be construed so that all Loans and
Commitments are at all times maintained in “registered form” within the meaning
of Section 163(f), Section 871(h)(2) and Section 881(c)(2) of the Code and any
related Treasury regulations (or any other relevant or successor provisions of
the Code or of such Treasury regulations).

§18.3    New Notes. Upon its receipt of an Assignment and Acceptance Agreement
executed by the parties to such assignment, together with each Note subject to
such assignment, the Agent shall record the information contained therein in the
Register. Within five (5) Business Days after receipt of notice of such
assignment from Agent, the Borrower, at their own expense, shall execute and
deliver to the Agent, in exchange for each surrendered Note, a new Note (if
requested by the subject Lender) payable to such assignee and its registered
assigns in an amount equal to the amount assigned to such assignee pursuant to
such Assignment and Acceptance Agreement and, if the assigning Lender has
retained some portion of its obligations hereunder, a new Note payable to the
assigning Lender and its registered assigns in an amount equal to the amount
retained by it hereunder. Such new Notes shall provide that they are
replacements for the surrendered Notes, shall be in an aggregate principal
amount equal to the aggregate principal amount of the surrendered Notes, shall
be dated the effective date of such Assignment and Acceptance Agreement and
shall otherwise be in substantially the form of the assigned Notes. The
surrendered Notes shall be canceled and returned to the Borrower.

§18.4    Participations. Each Lender may sell participations to one or more
Lenders or other entities in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitment
and/or the Loans (including such Lender’s participations in Letter of Credit
Liabilities) and the other Loan Documents to any Person (other than a natural
Person, Defaulting Lender, or Borrower or Guarantor, or any of their respective
Affiliates) (each a “Participant”); provided that (a) any such sale or
participation shall not affect the rights and duties of the selling Lender
hereunder, (b) such participation shall not entitle such participant to any
rights or privileges under this Agreement or any Loan Documents, including
rights granted to the Lenders under §4.7, §4.8 and §4.9, (c) such participation
shall not entitle the participant to the right to approve waivers, amendments or
modifications, (d) such participant shall have no direct rights against the
Borrower and Borrower shall continue to deal solely and directly with Agent in
connection with such Lender’s rights and obligations under and in respect of
this Agreement and the other Loan Documents, (e) such participant shall be
entitled to the benefits of §4.3 (subject to the requirements and the
limitations herein, including the requirements under §4.3(i) (it being
understood that any documentation required to be delivered under §4.3(i) shall
be delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to §18.1, but shall
not be entitled to receive any greater payment under §4.3 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, (f) such sale is effected in accordance with all
Applicable Laws, and (g) such participant shall not be an Affiliate of the
Borrower, the Trust, or the Property Manager, or which is not otherwise free
from influence or control by any of the Borrower and shall not be a Defaulting
Lender or an Affiliate of a Defaulting Lender or a natural Person (or a holding
company, investment vehicle or trust fund or owned and operated for the primary
benefit of, a natural Person); provided, however, such Lender may agree with the
participant that it will not, without the consent of the participant, agree to
(i) increase, or extend the term or extend the time or waive any requirement for
the reduction or termination of, such Lender’s Commitment, (ii) extend the date
fixed for the payment of principal of or interest on the Loans or portions
thereof owing to such Lender (other than pursuant to an extension of the
Maturity Date pursuant to §2.8), (iii) reduce the amount of any such payment of
principal, (iv) reduce the rate at which interest is payable thereon or
(v) release Borrower or Guarantor (except as otherwise permitted under §5.3).
Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that, except in the
case of a Participant asserting any right of set-off pursuant to §13, no Lender
shall have any obligation to disclose all or any portion of the Participant
Register (including the identity of any Participant or any information relating
to a Participant’s interest in any commitments, loans, letters of credit or its
other obligations under any Loan Document) to any Person except to the extent
that such disclosure is necessary to establish that such commitment, loan,
letter of credit or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, Agent
(in its capacity as Agent) shall have no responsibility for maintaining a
Participant Register.

§18.5    Pledge by Lender. Any Lender may at any time pledge all or any portion
of its interest and rights under this Agreement (including all or any portion of
its Note) to any of the twelve Federal Reserve Banks organized under §4 of the
Federal Reserve Act, 12 U.S.C. §341 or any other central banking authority, or
to such other Person as the Agent may approve to secure obligations of such
lenders. No such pledge or the enforcement thereof shall release the pledgor
Lender from its obligations hereunder or under any of the other Loan Documents.

§18.6    No Assignment by Borrower. The Borrower shall not assign or transfer
any of their rights or obligations under this Agreement without the prior
written consent of each of the Lenders.

§18.7    Disclosure. The Borrower agrees that, in addition to disclosures made
in accordance with standard banking practices, any Lender may disclose
information obtained by such Lender pursuant to this Agreement to assignees or
participants and potential assignees or participants hereunder, but in all
events subject to the terms hereof. Each Lender agrees for itself that it shall
use reasonable efforts in accordance with its customary procedures and
Applicable Laws to hold confidential all non-public information obtained from
Borrower that has been identified in writing as confidential by any of them, and
shall use reasonable efforts in accordance with its customary procedures and
Applicable Laws to not disclose such information to any other Person, it being
understood and agreed that, notwithstanding the foregoing, a Lender may make
(a) disclosures to its participants (provided such Persons are advised of the
provisions of this §18.7 and agree to destroy or return all confidential
information if it does not become an assignee or participant), (b) disclosures
to its directors, officers, employees, Affiliates, accountants, appraisers,
legal counsel and other professional advisors of such Lender (provided that such
Persons who are not employees of such Lender are advised of the provision of
this §18.7), (c) disclosures customarily provided or reasonably required by any
potential or actual bona fide assignee, transferee or participant or their
respective directors, officers, employees, Affiliates, accountants, appraisers,
legal counsel and other professional advisors in connection with a potential or
actual assignment or transfer by such Lender of any Loans or any participations
therein (provided such Persons are advised of the provisions of this §18.7),
(d) disclosures to bank regulatory authorities or self-regulatory bodies with
jurisdiction over such Lender, or (e) disclosures required or requested by any
other Governmental Authority or representative thereof or pursuant to legal
process; provided that, unless prohibited by Applicable Law or court order, each
Lender shall notify Borrower of any request by any Governmental Authority or
representative thereof prior to disclosure (other than any such request in
connection with any examination of such Lender by such Governmental Authority)
for disclosure of any such non-public information prior to disclosure of such
information and provide (if permitted under Applicable Laws) Borrower a
reasonable opportunity to challenge the disclosure or require that such
disclosure be made under seal. In addition, each Lender may make disclosure of
such information to any contractual counterparty in swap agreements or such
contractual counterparty’s professional advisors (so long as such contractual
counterparty or professional advisors agree to be bound by the provisions of
this §18.7). In addition, the Agent and the Lenders may disclose the existence
of this Agreement and information about this Agreement to market data
collectors, similar service providers to the lending industry and service
providers to the Agent and the Lenders in connection with the administration of
this Agreement, the other Loan Documents, and the Commitments. Non-public
information shall not include any information which is or subsequently becomes
publicly available other than as a result of a disclosure of such information by
a Lender, or prior to the delivery to such Lender is within the possession of
such Lender if such information is not known by such Lender to be subject to
another confidentiality agreement with or other obligations of secrecy to the
Borrower, or is disclosed with the prior approval of Borrower. Nothing herein
shall prohibit the disclosure of non-public information to the extent necessary
to enforce the Loan Documents.

§18.8    Titled Agents. The Titled Agents shall not have any additional rights
or obligations under the Loan Documents, except for those rights, if any, as a
Lender.

§18.9    Amendments to Loan Documents. Upon any such assignment or
participation, the Borrower shall, upon the request of the Agent, enter into
such documents as may be reasonably required by the Agent to modify the Loan
Documents to reflect such assignment or participation.

§18.1    Mandatory Assignment by Non-Consenting Lender. In the event the
Borrower requests that certain amendments, modifications or waivers be made to
this Agreement or any of the other Loan Documents which request requires
approval of all of the Lenders or all of the Lenders directly affected thereby
and is approved by the Required Lenders, but is not approved by one or more of
the Lenders (any such non-consenting Lender shall hereafter be referred to as
the “Non-Consenting Lender”), then, within thirty (30) Business Days after the
Borrower’s receipt of notice of such disapproval by such Non-Consenting Lender,
the Borrower shall have the right as to such Non-Consenting Lender, to be
exercised by delivery of written notice delivered to the Agent and the
Non-Consenting Lender within thirty (30) days of receipt of such notice, to
elect to cause the Non-Consenting Lender to transfer its Commitment. The Agent
shall promptly notify the remaining Lenders that each of such Lenders shall have
the right, but not the obligation, to acquire a portion of the Commitment, pro
rata based upon their relevant Commitment Percentages, of the Non-Consenting
Lender (or if any of such Lenders does not elect to purchase its pro rata share,
then to such remaining Lenders in such proportion as approved by the Agent). In
the event that the Lenders do not elect to acquire all of the Non-Consenting
Lender’s Commitment, then the Agent shall endeavor to find a new Lender or
Lenders to acquire such remaining Commitment. Upon any such purchase of the
Commitment of the Non-Consenting Lender, the Non-Consenting Lender’s interests
in the Obligations and its rights hereunder and under the Loan Documents shall
terminate at the date of purchase, and the Non-Consenting Lender shall promptly
execute and deliver any and all documents reasonably requested by Agent to
surrender and transfer such interest, including an Assignment and Acceptance
Agreement in the form attached hereto as Exhibit E and such Non-Consenting
Lender’s original Note. The purchase price for the Non-Consenting Lender’s
Commitment shall equal any and all amounts outstanding and owed by Borrower to
the Non-Consenting Lender, including principal and all accrued and unpaid
interest or fees, plus any applicable amounts payable pursuant to §4.10 which
would be owed to such Non-Consenting Lender if the Loans were to be repaid in
full on the date of such purchase of the Non-Consenting Lender’s Commitment
(provided that the Borrower may pay to such Non-Consenting Lender any interest,
fees or other amounts (other than principal) owing to such Non-Consenting
Lender).

§19.    SEVERAL OBLIGATIONS; NO LIABILITY; NO RELEASE. Notwithstanding anything
to the contrary set forth in this Agreement or any other Loan Document, (i) the
obligations of Lenders hereunder to make Advances of Loans and to make payments
pursuant to §14.7 are several and not joint and (ii) such obligations are and
shall remain the several, and not joint, obligations of Lenders despite that
certain of the Loan Documents now or hereafter may have been or will be executed
only by or in favor of the Agent in its capacity as such, and not by or in favor
of Lenders. The failure of any Lender to make any Loan or to make any payment
under §14.7 on any date required hereunder shall not relieve any other Lender of
its corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan or to make
its payment under §14.7. Except as may be specifically provided in this
Agreement, no Lender shall have any liability for the acts of any other Lender.
No Lender shall be responsible to the Borrower or any other Person to take any
action on behalf of another Lender hereunder or in connection with the financing
contemplated herein. In furtherance of the foregoing, Lenders shall comply with
their obligations to make Loans, and to make payments pursuant to §14.7:
(x) regardless of the occurrence of any Default or Event of Default hereunder or
under any Loan Document; (y) any failure of consideration, absence of
consideration, misrepresentation, fraud, or any other event, failure,
deficiency, breach or irregularity of any nature whatsoever in the Loan
Documents; or (z) any bankruptcy, insolvency or other like event with regard to
the Borrower or any Guarantor. Such obligations of Lenders are in all regards
independent of any claims between the Agent and any Lender.

§20.    NOTICES.
(a)    Each notice, demand, election or request provided for or permitted to be
given pursuant to this Agreement (hereinafter in this §20 referred to as
“Notice”) must be in writing and shall be deemed to have been properly given or
served by personal delivery or by sending same by overnight courier or by
depositing same in the United States Mail, postpaid and registered or certified,
return receipt requested, and addressed to the parties at the address set forth
on Schedule 20, or by e-mail or other electronic delivery if confirmed by
personal delivery, overnight courier or United States mail.
(b)    Each Notice shall be effective upon being personally delivered or the
next Business Day after being sent by overnight courier, or three (3) Business
Days after being deposited in the United States Mail as aforesaid, or if
transmitted email or other electronic delivery, upon being sent and confirmation
of receipt, so long as the confirmation by personal delivery, overnight courier
or United States mail is actually made. By giving at least ten (10) days prior
Notice thereof, Borrower, a Lender or Agent shall have the right from time to
time and at any time during the term of this Agreement to change their
respective addresses and each shall have the right to specify as its address any
other address within the United States of America.
(c)    Loan Documents and notices under the Loan Documents may, with Agent’s
approval, be transmitted and/or signed by facsimile and by signatures delivered
in “PDF” format by electronic mail. The effectiveness of any such documents and
signatures shall, subject to Applicable Law, have the same force and effect as
an original copy with manual signatures and shall be binding on the Borrower,
the Guarantor, Agent and Lenders. Agent may also require that any such documents
and signature delivered by facsimile or “PDF” format by electronic mail be
confirmed by a manually-signed original thereof; provided, however, that the
failure to request or deliver any such manually-signed original shall not affect
the effectiveness of any facsimile or “PDF” document or signature.
(d)    Notices and other communications to the Agent, the Lenders and the
Issuing Lender hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Agent, provided that the foregoing shall not apply to
notices to any Lender or Issuing Lender pursuant to §2 if such Lender or Issuing
Lender, as applicable, has notified the Agent that it is incapable of receiving
notices under such Section by electronic communication. The Agent or Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications. Unless the Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, e-mail or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business day
for the recipient.
(e)    Borrower hereby waives notice of non-payment, demand, presentment,
protest and notice thereof with respect to any and all instruments, notice of
acceptance hereof, notice of loans or advances made, credit extended, collateral
received or delivered, or any other action taken in reliance hereon, and all
other demands and notices of any description, except such as are expressly
provided for herein.

§21.    RELATIONSHIP. Neither the Agent nor any Lender has any fiduciary
relationship with or fiduciary duty to the Borrower, any other Credit Party, or
their respective Subsidiaries arising out of or in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereunder
and thereunder, and the relationship between each Lender and Agent, and the
Borrower is solely that of a lender and borrower, and nothing contained herein
or in any of the other Loan Documents shall in any manner be construed as making
the parties hereto partners, joint venturers or any other relationship other
than lender and borrower.

§22.    GOVERNING LAW; CONSENT TO JURISDICTION AND SERVICE. THIS AGREEMENT SHALL
BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK, INCLUDING NEW YORK GENERAL
OBLIGATIONS LAW SECTION 5-1401. THE BORROWER, THE AGENT AND THE LENDERS AGREE
THAT ANY SUIT FOR THE ENFORCEMENT OF THIS AGREEMENT MAY BE BROUGHT IN ANY COURT
OF COMPETENT JURISDICTION IN THE STATE OF NEW YORK (INCLUDING ANY FEDERAL COURT
SITTING THEREIN). THE BORROWER, THE AGENT AND THE LENDERS FURTHER ACCEPT,
GENERALLY AND UNCONDITIONALLY, THE NON‑EXCLUSIVE JURISDICTION OF SUCH COURTS AND
ANY RELATED APPELLATE COURT AND IRREVOCABLY (i) AGREE TO BE BOUND BY ANY
JUDGMENT RENDERED THEREBY WITH RESPECT TO THIS AGREEMENT AND (ii) WAIVE, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION ANY OF THEM MAY NOW OR
HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT OR
THAT SUCH A COURT IS AN INCONVENIENT FORUM. THE BORROWER, THE AGENT AND THE
LENDERS FURTHER AGREE THAT SERVICE OF PROCESS IN ANY SUCH SUIT MAY BE MADE UPON
BORROWER BY MAIL AT THE ADDRESS SPECIFIED IN §  20 HEREOF. IN ADDITION TO THE
COURTS OF THE STATE OF NEW YORK OR ANY FEDERAL COURT SITTING THEREIN, THE AGENT
OR ANY LENDER MAY BRING ACTION(S) FOR ENFORCEMENT ON A NONEXCLUSIVE BASIS WHERE
ANY COLLATERAL OR ASSETS OF BORROWER EXIST AND BORROWER CONSENTS TO THE
NONEXCLUSIVE JURISDICTION OF SUCH COURTS AND THE SERVICE OF PROCESS IN ANY SUCH
SUIT BEING MADE UPON THE BORROWER BY MAIL AT THE ADDRESS SPECIFIED IN §  20
HEREOF. BORROWER EXPRESSLY ACKNOWLEDGES AND AGREES THAT THE FOREGOING CHOICE OF
NEW YORK LAW WAS A MATERIAL INDUCEMENT TO THE AGENT AND THE LENDERS IN ENTERING
INTO THIS AGREEMENT AND IN MAKING THE LOANS HEREUNDER.

§23.    HEADINGS. The captions in this Agreement are for convenience of
reference only and shall not define or limit the provisions hereof.

§24.    COUNTERPARTS. This Agreement and any amendment hereof may be executed in
several counterparts and by each party on a separate counterpart, each of which
when so executed and delivered shall be an original, and all of which together
shall constitute one instrument. In proving this Agreement it shall not be
necessary to produce or account for more than one such counterpart signed by the
party against whom enforcement is sought.

§25.    ENTIRE AGREEMENT, ETC. This Agreement and the Loan Documents are
intended by the parties as the final, complete and exclusive statement of the
transactions evidenced by this Agreement and the Loan Documents. All prior or
contemporaneous promises, agreements and understandings, whether oral or
written, are deemed to be superseded by this Agreement and the Loan Documents,
and no party is relying on any promise, agreement or understanding not set forth
in this Agreement and the Loan Documents. Neither this Agreement nor any term
hereof may be changed, waived, discharged or terminated, except as provided in
§28.

§26.    WAIVER OF JURY TRIAL AND CERTAIN DAMAGE CLAIMS. THE PARTIES HERETO
ACKNOWLEDGE AND AGREE THAT THERE MAY BE A CONSTITUTIONAL RIGHT TO A JURY TRIAL
IN CONNECTION WITH ANY CLAIM, DISPUTE OR LAWSUIT ARISING BETWEEN OR AMONG THEM,
BUT THAT SUCH RIGHT MAY BE WAIVED. ACCORDINGLY, THE PARTIES AGREE THAT,
NOTWITHSTANDING SUCH CONSTITUTIONAL RIGHT, IN THIS COMMERCIAL MATTER THE PARTIES
BELIEVE AND AGREE THAT IT SHALL BE IN THEIR BEST INTERESTS TO WAIVE SUCH RIGHT,
AND, ACCORDINGLY, HEREBY WAIVE SUCH RIGHT TO A JURY TRIAL, AND FURTHER AGREE
THAT THE BEST FORUM FOR HEARING ANY CLAIM, DISPUTE, OR LAWSUIT, IF ANY, ARISING
IN CONNECTION WITH THIS AGREEMENT, THE LOAN DOCUMENTS, OR THE RELATIONSHIP AMONG
THE PARTIES HERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, OR
WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE, SHALL BE A COURT OF COMPETENT
JURISDICTION SITTING WITHOUT A JURY. EACH PARTY HERETO HEREBY WAIVES ANY RIGHT
IT MAY HAVE TO CLAIM OR RECOVER IN ANY SUCH LITIGATION ANY SPECIAL, INDIRECT OR
CONSEQUENTIAL DAMAGES AND TO THE EXTENT PERMITTED BY APPLICABLE LAW, PUNITIVE OR
ANY DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES. EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS TO WHICH THEY ARE PARTIES BY, AMONG OTHER THINGS, THE
WAIVERS AND CERTIFICATIONS CONTAINED IN THIS §26. EACH PARTY HERETO ACKNOWLEDGES
THAT IT HAS HAD AN OPPORTUNITY TO REVIEW THIS §26 WITH LEGAL COUNSEL AND THAT
EACH PARTY HERETO AGREES TO THE FOREGOING AS ITS FREE, KNOWING AND VOLUNTARY
ACT.

§27.    DEALINGS WITH THE BORROWER. The Agent, the Lenders and their Affiliates
may accept deposits from, extend credit to, invest in, act as trustee under
indentures of, serve as financial advisor of, and generally engage in any kind
of banking, trust or other business with the Borrower and their respective
Subsidiaries or any of their Affiliates regardless of the capacity of the Agent
or the Lender hereunder. The Lenders acknowledge that, pursuant to such
activities, HNB or its Affiliates may receive information regarding such Persons
(including information that may be subject to confidentiality obligations in
favor of such Person) and acknowledge that the Agent shall be under no
obligation to provide such information to them. Borrower acknowledges, on behalf
of itself and its Affiliates, that the Agent and each of the Lenders and their
respective Affiliates may be providing debt financing, equity capital or other
services (including financial advisory services) in which such Borrower and its
Affiliates may have conflicting interests regarding the transactions described
herein and otherwise. Neither the Agent nor any Lender will use confidential
information described in §18.7 obtained from Borrower by virtue of the
transactions contemplated hereby or its other relationships with such Borrower
and its Affiliates in connection with the performance by the Agent or such
Lender or their respective Affiliates of services for other companies, and
neither the Agent nor any Lender nor their Affiliates will furnish any such
information to other companies. Borrower, on behalf of itself and its
Affiliates, also acknowledges that neither the Agent nor any Lender has any
obligation to use in connection with the transactions contemplated hereby, or to
furnish to such Borrower, confidential information obtained from other
companies. Each Borrower, on behalf of itself and its Affiliates, further
acknowledges that one or more of the Agent and Lenders and their respective
Affiliates may be a full service securities firm and may from time to time
effect transactions, for its own or its Affiliates’ account or the account of
customers, and hold positions in loans, securities or options on loans or
securities of such Borrower and its Affiliates.

§28.    CONSENTS, AMENDMENTS, WAIVERS, ETC.

§28.1    Amendments Generally. Except as otherwise expressly provided in this
Agreement, any consent or approval required or permitted by this Agreement may
be given, and any term of this Agreement or of any other instrument related
hereto or mentioned herein may be amended, and the performance or observance by
the Borrower of any terms of this Agreement or such other instrument or the
continuance of any Default or Event of Default may be waived (either generally
or in a particular instance and either retroactively or prospectively) with, but
only with, the written consent of the Required Lenders and, with respect to any
amendment of any term of this Agreement or of any other instrument related
hereto or mentioned herein, the Borrower or the other Credit Parties, as the
case may be.

§28.2    Additional Lender Consents. Notwithstanding the foregoing, none of the
following may occur without the written consent of the Lenders as set forth
herein: (a) a reduction in the rate of interest on any Loans or Notes (other
than a reduction or waiver of default interest), a forgiveness, reduction or
waiver of the principal of any unpaid Loan or any interest thereon or fee
payable under the Loan Documents, a change in the amount or date fixed for any
payment of any fee payable to a Lender hereunder, or the postponement of any
date fixed for any payment of principal of or interest on the Loans, in each
case, without the written consent of each Lender adversely affected thereby;
(b) an increase in the amount of the Commitment of any of the Lenders, except as
provided in §2.11 or §18.1, or the reinstatement of any Commitment terminated
pursuant to §12.4 without the written consent of each Lender adversely affected
thereby; (c) an extension of the maturity date of any Class of Loans, except as
provided in §2.9, without the written consent of each Lender of such Class;
(d) a change in the manner of distribution of any payments to the Lenders or the
Agent without the written consent of all of the Lenders; (e) the release of
Borrower, other Credit Party, or any Collateral except as otherwise provided in
§5.3 or § 5.5 without the consent of all of the Lenders; (f) an amendment of the
definition of Required Lenders or of any requirement for consent by all of the
Lenders, without the written consent of all of the Lenders; (g) [reserved];
(h) any modification to require a Lender to fund a pro rata share of a request
for an Advance of Loans made by the Borrower other than based on its Applicable
Percentage without the written consent of each Lender adversely affected
thereby; (i) while any Term Loans or New Term Loans remain outstanding
(A) amend, modify or waive any provision of this Agreement if the effect of such
amendment, modification or waiver is to require the Revolving Credit Lenders to
make Revolving Credit Loans when such Lenders would not otherwise be required to
do so, or (B) change the amount of the Letter of Credit Sublimit, in each case,
without the written consent of the Revolving Credit Lenders constituting the
Required Lenders of the Revolving Credit Lenders; (j) an amendment to the
definition of Commitment Percentage, Revolving Credit Commitment Percentage,
Term Loan Commitment Percentage, New Term Loan Commitment Percentage, or
Applicable Percentage without the written consent of each Lender affected
thereby, (k) an amendment to this §28.2 without the written consent of all of
the Lenders; (l) any amendment, consent, or waiver that would result in a Change
of Control of the Borrower or any Guarantor without the written consent of all
of the Lenders; (m) an amendment to §2.13, §4.3(a), §12.4, §12.5, or §13 without
the written consent of all of the Lenders, or (n) an amendment of any provision
of this Agreement or the Loan Documents which requires the approval of all of
the Lenders or the Required Lenders to require a lesser number of Lenders to
approve such action without the written consent of all of the Lenders.

§28.3    Amendment of Agent’s Duties, Etc. There shall be no amendment,
modification or waiver of §14 or any other provision in the Loan Documents that
affects the rights or duties of the Agent under this Agreement or any of the
other Loan Documents without the written consent of the Agent. There shall be no
amendment, modification or waiver of any provision in the Loan Documents with
respect to Letters of Credit without the consent of the Issuing Lender. No
waiver shall extend to or affect any obligation not expressly waived or impair
any right consequent thereon. No course of dealing or delay or omission on the
part of the Agent or any Lender in exercising any right shall operate as a
waiver thereof or otherwise be prejudicial thereto.

§28.4    Defaulting Lender Votes. Notwithstanding anything to the contrary
herein, no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder (and any amendment, waiver or consent
which by its terms requires the consent of all Lenders or each affected Lender
may be effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of any Defaulting Lender may not be
increased or extended without the consent of such Lender and (y) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects any Defaulting Lender more adversely than other
affected Lenders shall require the consent of such Defaulting Lender.

§28.5    Technical Amendments. Notwithstanding anything to the contrary in this
Agreement, including this §28, this Agreement may be amended by the Borrower and
Agent to provide for any Commitment Increase in the manner contemplated by §2.11
and the extension of the Revolving Credit Maturity Date as provided in §2.9.
Notwithstanding anything to the contrary in this §28, if the Agent and the
Borrower have jointly identified an ambiguity, omission, mistake or defect in
any provision of this Agreement or an inconsistency between provisions of this
Agreement, the Agent and the Borrower shall be permitted to amend such provision
or provisions to cure such ambiguity, omission, mistake, defect or inconsistency
so long as to do so would not adversely affect the interests of the Lenders and
the Issuing Lender. Any such amendment shall become effective without any
further action or consent of any of other party to this Agreement. The Agent
will provide a copy of any such amendment to the Lenders promptly after
execution thereof.

§29.    SEVERABILITY. The provisions of this Agreement are severable, and if any
one clause or provision hereof shall be held invalid or unenforceable in whole
or in part in any jurisdiction, then such invalidity or unenforceability shall
affect only such clause or provision, or part thereof, in such jurisdiction, and
shall not in any manner affect such clause or provision in any other
jurisdiction, or any other clause or provision of this Agreement in any
jurisdiction.

§30.    TIME OF THE ESSENCE. Time is of the essence with respect to each and
every covenant, agreement and obligation under this Agreement and the other Loan
Documents.

§31.    NO UNWRITTEN AGREEMENTS. THE LOAN DOCUMENTS REPRESENT THE FINAL
AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES. ANY ADDITIONAL TERMS OF THE
AGREEMENT BETWEEN THE PARTIES ARE SET FORTH BELOW.

§32.    REPLACEMENT NOTES. Upon receipt of evidence reasonably satisfactory to
Borrower of the loss, theft, destruction or mutilation of any Note, and in the
case of any such loss, theft or destruction, upon delivery of an indemnity
agreement reasonably satisfactory to Borrower or, in the case of any such
mutilation, upon surrender and cancellation of the applicable Note, Borrower
will execute and deliver, in lieu thereof, a replacement Note, identical in form
and substance to the applicable Note and dated as of the date of the applicable
Note and upon such execution and delivery all references in the Loan Documents
to such Note shall be deemed to refer to such replacement Note.

§33.    NO THIRD PARTIES BENEFITED. This Agreement and the other Loan Documents
are made and entered into for the sole protection and legal benefit of Borrower
and its Subsidiaries, the Lenders, the Agent, the Lender Hedge Providers, and
their permitted successors and assigns, and no other Person shall be a direct or
indirect legal beneficiary of, or have any direct or indirect cause of action or
claim in connection with, this Agreement or any of the other Loan Documents. All
conditions to the performance of the obligations of the Agent and the Lenders
under this Agreement, including the obligation to make Loans and issue Letters
of Credit, are imposed solely and exclusively for the benefit of the Agent and
the Lenders, and their permitted successors and assigns, and no other Person
shall have standing to require satisfaction of such conditions in accordance
with their terms or be entitled to assume that the Agent and the Lenders will
refuse to make Loans or issue Letters of Credit in the absence of strict
compliance with any or all thereof and no other Person shall, under any
circumstances, be deemed to be a beneficiary of such conditions, any and all of
which may be freely waived in whole or in part by the Agent and the Lenders at
any time if in their sole discretion they deem it desirable to do so. In
particular, the Agent and the Lenders make no representations and assume no
obligations as to third parties concerning the quality of the construction by
the Borrower or any of their Subsidiaries of any development or the absence
therefrom of defects.

§34.    IMPORTANT INFORMATION ABOUT PROCEDURES REQUIRED BY THE USA PATRIOT ACT.
To help the government fight the funding of terrorism and money laundering
activities, Federal law requires all financial institutions to obtain, verify,
and record information that identifies each entity or person who opens an
account or establishes a relationship with HNB or any other Lender. What this
means: When an entity or person opens an account or establishes a relationship
with HNB or any other Lender, HNB or such Lender may ask for the name, address,
date of birth, and other information that will allow HNB or such Lender to
identify the entity or person who opens an account or establishes a relationship
with HNB or such Lender. HNB or such Lender may also ask to see identifying
documents for the entity or person. Each Lender and the Agent (for itself and
not on behalf of any Lender) hereby notifies Borrower that, pursuant to the
requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies Borrower, which information includes names and
addresses and other information that will allow such Lender or the Agent, as
applicable, to identify Borrower in accordance with the Patriot Act.

§35.    ACKNOWLEDGEMENT AND CONSENT TO BAIL-IN OF EEA FINANCIAL INSTITUTIONS.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the Write-Down and Conversion Powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

§36.    JOINT AND SEVERAL LIABILITY. Each of the Guarantors covenants and agrees
that each Guarantor is obligated, pursuant to the Guaranty, to repay all
Obligations and Hedge Obligations (provided that the Hedge Obligations shall not
include any Excluded Hedge Obligations) as joint and several obligors under the
Loan Documents and each applicable Derivatives Contract and that each and every
covenant and obligation of any Guarantor hereunder and under the other Loan
Documents shall be the joint and several obligations of each Guarantor, but
subject to the limitations set forth in § 38(e) below.

§37.    ADDITIONAL AGREEMENTS CONCERNING OBLIGATIONS OF BORROWER.

§37.1    [Reserved].

§37.2    Waiver of Supplemental Stay. Each of the Credit Parties represents,
warrants and covenants to the Lenders and Agent that in the event of the filing
of any voluntary or involuntary petition in bankruptcy by or against the other
of the Credit Parties at any time following the execution and delivery of this
Agreement, none of the Credit Parties shall seek a supplemental stay or any
other relief, whether injunctive or otherwise, pursuant to Section 105 of the
Bankruptcy Code or any other provision of the Bankruptcy Code, to stay,
interdict, condition, reduce or inhibit the ability of the Lenders or Agent to
enforce any rights it has by virtue of this Agreement, the Loan Documents, or at
law or in equity, or any other rights the Lenders or Agent has, whether now or
hereafter acquired, against the other Credit Parties or against any property
owned by such other Credit Parties.

§37.3    Waiver of Defenses. To the extent permitted by Applicable Law, each of
the Credit Parties hereby waives and agrees not to assert or take advantage of
any defense based upon:
(a)    Any right to require Agent or the Lenders to proceed against the other
Credit Parties or any other Person or to proceed against or exhaust any security
held by Agent or the Lenders at any time or to pursue any other remedy in
Agent’s or any Lender’s power or under any other agreement before proceeding
against a Credit Party hereunder or under any other Loan Document;
(b)    The defense of the statute of limitations in any action hereunder or the
payment or performance of any of the Obligations;
(c)    Any defense that may arise by reason of the incapacity, lack of
authority, death or disability of any other Person or Persons or the failure of
Agent or any Lender to file or enforce a claim against the estate (in
administration, bankruptcy or any other proceeding) of any other Person or
Persons;
(d)    Any failure on the part of Agent or any Lender to ascertain the extent or
nature of any Collateral or any insurance or other rights with respect thereto,
or the liability of any party liable under the Loan Documents or the obligations
evidenced or secured thereby;
(e)    Demand, presentment for payment, notice of nonpayment, protest, notice of
protest and all other notices of any kind (except for such notices as are
specifically required to be provided to Borrower pursuant to the Loan
Documents), or the lack of any thereof, including, without limiting the
generality of the foregoing, notice of the existence, creation or incurring of
any new or additional indebtedness or obligation or of any action or non-action
on the part of any Credit Party, Agent, any Lender, any endorser or creditor of
the Credit Parties or on the part of any other Person whomsoever under this or
any other instrument in connection with any obligation or evidence of
indebtedness held by Agent or any Lender;
(f)    Any defense based upon an election of remedies by Agent or any Lender,
including any election to proceed by judicial or nonjudicial foreclosure of any
security, whether real property or personal property security, or by deed in
lieu thereof, and whether or not every aspect of any foreclosure sale is
commercially reasonable, or any election of remedies, including remedies
relating to real property or personal property security, which destroys or
otherwise impairs the subrogation rights of a Credit Party or the rights of a
Credit Party to proceed against the other Credit Parties for reimbursement, or
any of them;
(g)    Any right or claim of right to cause a marshaling of the assets of the
Credit Parties;
(h)    Any duty on the part of Agent or any Lender to disclose to the Credit
Parties any facts Agent or any Lender may now or hereafter know about the Credit
Parties or the Collateral, regardless of whether Agent or any Lender has reason
to believe that any such facts materially increase the risk beyond that which
each Credit Party intends to assume or has reason to believe that such facts are
unknown to the Credit Parties or has a reasonable opportunity to communicate
such facts to the Credit Parties, it being understood and agreed that each
Credit Party is fully responsible for being and keeping informed of the
financial condition of the other Credit Parties, of the condition of the Pool
Property or the Collateral and of any and all circumstances bearing on the risk
that liability may be incurred by the Credit Parties hereunder and under the
other Loan Documents;
(i)    Any inaccuracy of any representation made by or on behalf of Borrower or
any other Credit Party contained in any Loan Document;
(j)    Subject to compliance with the provisions of this Agreement, any sale or
assignment of the Loan Documents, or any interest therein;
(k)    Subject to compliance with the provisions of this Agreement, any sale or
assignment by a Credit Party or any other Person of any Collateral, or any
portion thereof or interest therein, not consented to by Agent or any Lender;
(l)    Any invalidity, irregularity or unenforceability, in whole or in part, of
any one or more of the Loan Documents;
(m)    Any deficiencies in the Collateral or any deficiency in the ability of
Agent or any Lender to collect or to obtain performance from any Persons now or
hereafter liable for the payment and performance of any obligation hereby
guaranteed;
(n)    An assertion or claim that the automatic stay provided by 11 U.S.C. §362
(arising upon the voluntary or involuntary bankruptcy proceeding of the other
Credit Parties) or any other stay provided under any other debtor relief law
(whether statutory, common law, case law or otherwise) of any jurisdiction
whatsoever, now or hereafter in effect, which may be or become applicable, shall
operate or be interpreted to stay, interdict, condition, reduce or inhibit the
ability of Agent or any Lender to enforce any of its rights, whether now or
hereafter required, which Agent or any Lender may have against a Credit Party or
the Collateral owned by it;
(o)    Any modifications of the Loan Documents or any obligation of the Credit
Parties relating to the Loan by operation of law or by action of any court,
whether pursuant to the Bankruptcy Code, or any other debtor relief law (whether
statutory, common law, case law or otherwise) of any jurisdiction whatsoever,
now or hereafter in effect, or otherwise;
(p)    Any release of a Credit Party or of any other Person from performance or
observance of any of the agreements, covenants, terms or conditions contained in
any of the Loan Documents by operation of law, Agent’s or the Lenders’ voluntary
act or otherwise;
(q)    Any action, occurrence, event or matter consented to by the Credit
Parties under any provision hereof, or otherwise;
(r)    The dissolution or termination of existence of any Credit Party;
(s)    Subject to compliance with the provisions of this Agreement, any renewal,
extension, modification, amendment or another changes in the Obligations,
including but not limited to any material alteration of the terms of payment or
performance of the Obligations;
(t)    Any defense of the Credit Parties, other than that of prior performance,
including the invalidity, illegality or unenforceability of any of the
Obligations;
(u)    To the fullest extent permitted by law, any other legal, equitable or
surety defenses whatsoever to which the Credit Parties might otherwise be
entitled, it being the intention that the obligations of the Credit Parties
hereunder are absolute, unconditional and irrevocable; or
(v)    Subject to compliance with the provisions of this Agreement, any lack of
notice of disposition or manner of disposition of any Collateral except for
notices required by law.

§37.4    Additional Waivers. Each of the Credit Parties waives, to the fullest
extent that each may lawfully so do, the benefit of all appraisement, valuation,
stay, extension, homestead, exemption and redemption laws which such Person may
claim or seek to take advantage of in order to prevent or hinder the enforcement
of any of the Loan Documents or the exercise by Lenders or Agent of any of their
respective remedies under the Loan Documents and, to the fullest extent that the
Credit Parties may lawfully so do, such Person waives any and all right to have
the assets comprised in the security intended to be created by the Security
Documents (including those assets owned by the other of the Credit Parties)
marshaled upon any foreclosure of the lien created by such Security Documents.
Each of the Credit Parties further agrees that the Lenders and Agent shall be
entitled to exercise their respective rights and remedies under the Loan
Documents or at law or in equity in such order as they may elect. Without
limiting the foregoing, each of the Credit Parties further agrees that upon the
occurrence of an Event of Default, the Lenders and Agent may exercise any of
such rights and remedies without notice to either the Credit Parties except as
required by law or the Loan Documents and agrees that neither the Lenders nor
Agent shall be required to proceed against the other of the Credit Parties or
any other Person or to proceed against or to exhaust any other security held by
the Lenders or Agent at any time or to pursue any other remedy in Lender’s or
Agent’s power or under any of the Loan Documents before proceeding against a
Credit Party or its assets under the Loan Documents.

§37.5    Subordination. So long as any Commitments have not been terminated or
any Loans or Letters of Credit are outstanding, each of the Credit Parties
hereby expressly defers and agrees during the continuance of an Event of Default
(a) not to assert any right of contribution from or indemnity against the other,
whether at law or in equity, arising from any payments made by such Person
pursuant to the terms of this Agreement or the Loan Documents, and (b) not to
proceed against the other for reimbursement of any such payments. In connection
with the foregoing, during the continuance of an Event of Default, each of the
Credit Parties expressly defers and agrees not to assert or take advantage of
(i) any rights of subrogation to the Lenders or Agent against the other of the
Credit Parties, (ii) any rights to enforce any remedy which the Lenders or Agent
may have against the other of the Credit Parties and any rights to participate
in any Collateral or any other assets of the other Credit Parties. In addition
to and without in any way limiting the foregoing, each of the Credit Parties
hereby subordinates any and all indebtedness it may now or hereafter owe to such
other Credit Parties to all indebtedness of the Credit Parties to the Lenders
and Agent, and agrees with the Lenders and Agent that, during the continuance of
an Event of Default, neither of the Credit Parties shall claim any offset or
other reduction of such Credit Party’s obligations hereunder because of any such
indebtedness and, during the continuance of an Event of Default, shall not take
any action to obtain any of the Collateral or any other assets of the other
Credit Parties so long as the Loans are outstanding.

§38.    ACKNOWLEDGMENT OF BENEFITS; EFFECT OF AVOIDANCE PROVISIONS.
(a)    Without limiting any other provision of §37, each Credit Party
acknowledges that it has received, or will receive, significant financial and
other benefits, either directly or indirectly, from the proceeds of the Loans
made by the Lenders to the Borrower pursuant to this Agreement; that the
benefits received by such Credit Party are reasonably equivalent consideration
for such Credit Party’s execution of this Agreement and the other Loan Documents
to which it is a party; and that such benefits include the access to capital
afforded to the Borrower pursuant to this Agreement from which the activities of
such Credit Party will be supported, the refinancing of certain existing
indebtedness of such Credit Party secured by such Credit Party’s Real Estate
from the proceeds of the Loans, and the ability to refinance that indebtedness
at a lower interest rate and otherwise on more favorable terms than would be
available to it if the Real Estate owned by such Credit Party were being
financed on a stand-alone basis and not as part of a pool of assets comprising
the security for the Obligations. Each Credit Party is executing this Agreement
and the other Loan Documents in consideration of those benefits received by it
and each Credit Party desires to enter into an allocation and contribution
agreement with each other Credit Party as set forth in this §38 and agrees to
subordinate and subrogate any rights or claims it may have against other Credit
Party as and to the extent set forth in §37.
(b)    During the continuance of an Event of Default, in the event any one or
more Credit Parties (any such Credit Party, a “Funding Credit Party”) is deemed
to have paid an amount in excess of the principal amount attributable to it
(such principal amount, the “Allocable Principal Balance”) (any deemed payment
in excess of the applicable Allocable Principal Balance, a “Contribution”) as a
result of (a) such Funding Credit Party’s payment of and/or performance on the
Obligations or Hedge Obligations and/or (b) Agent’s and/or any Lender’s
realization on the Collateral owned, directly or indirectly, by such Funding
Credit Party (whether by foreclosure, deed in lieu of foreclosure, private sale
or other means), then after payment in full of the Loans and the satisfaction of
all of the Credit Parties’ other Obligations under the Loan Documents or the
Hedge Obligations, such Funding Credit Party shall be entitled to contribution
from each benefited Credit Party for the amount of the Contribution so benefited
(any such contribution, a “Reimbursement Contribution”), up to such benefited
Credit Party’s then current Allocable Principal Balance. Any Reimbursement
Contributions required to be made hereunder shall, subject to §37, be made
within ten (10) days after demand therefor.
(c)    If a Credit Party (a “Defaulting Credit Party”) shall have failed to make
a Reimbursement Contribution as hereinabove provided, after the later to occur
of (a) payment of the Loan in full and the satisfaction of all of all the Credit
Parties’ other obligations to Lenders or (b) the date which is 366 days after
the payment in full of the Loans, the Funding Credit Party to whom such
Reimbursement Contribution is owed shall be subrogated to the rights of Lenders
against such Defaulting Credit Party, including the right to receive a portion
of such Defaulting Credit Party’s Collateral in an amount equal to the
Reimbursement Contribution payment required hereunder that such Defaulting
Credit Party failed to make; provided, however, if Agent returns any payments in
connection with a bankruptcy of a Credit Party, all other Credit Parties shall
jointly and severally pay to Agent and Lenders all such amounts returned,
together with interest at the Default Rate accruing from and after the date on
which such amounts were returned.
(d)    In the event that at any time there exists more than one Funding Credit
Party with respect to any Contribution (in any such case, the “Applicable
Contribution”), then Reimbursement Contributions from Defaulting Credit Parties
pursuant hereto shall be equitably allocated among such Funding Credit Parties.
In the event that at any time any Credit Party pays an amount hereunder in
excess of the amount calculated pursuant to this paragraph, that Credit Party
shall be deemed to be a Funding Credit Party to the extent of such excess and
shall be entitled to a Reimbursement Contribution from the other Credit Parties
in accordance with the provisions of this §38.
(e)    It is the intent of each Credit Party, the Agent and the Lenders that in
any proceeding under the Bankruptcy Code or any similar debtor relief laws, such
Credit Party’s maximum obligation hereunder shall equal, but not exceed, the
maximum amount which would not otherwise cause the obligations of such Credit
Party hereunder (or any other obligations of such Credit Party to the Agent and
the Lenders under the Loan Documents) to be avoidable or unenforceable against
such Credit Party in such proceeding as a result of Applicable Laws, including
(i) Section 548 of the Bankruptcy Code and (ii) any state fraudulent transfer or
fraudulent conveyance act or statute applied in such proceeding, whether by
virtue of Section 544 of the Bankruptcy Code or otherwise. The Laws under which
the possible avoidance or unenforceability of the obligations of such Credit
Party hereunder (or any other obligations of such Credit Party to the Agent and
the Lenders under the Loan Documents) shall be determined in any such proceeding
are referred to herein as “Avoidance Provisions.” Accordingly, to the extent
that the obligations of a Credit Party hereunder would otherwise be subject to
avoidance under the Avoidance Provisions, the maximum Obligations for which such
Credit Party shall be liable hereunder shall be reduced to the greater of
(A) the amount which, as of the time any of the Obligations are deemed to have
been incurred by such Credit Party under the Avoidance Provisions, would not
cause the obligations of such Credit Party hereunder (or any other obligations
of such Credit Party to the Agent and the Lenders under the Loan Documents), to
be subject to avoidance under the Avoidance Provisions or (B) the amount which,
as of the time demand is made hereunder upon such Credit Party for payment on
account of the Obligations, would not cause the obligations of such Credit Party
hereunder (or any other obligations of such Credit Party to the Agent and the
Lenders under the Loan Documents), to be subject to avoidance under the
Avoidance Provisions. The provisions of this §38(e) are intended solely to
preserve the rights of the Agent and the Lenders hereunder to the maximum extent
that would not cause the obligations of any Credit Party hereunder to be subject
to avoidance under the Avoidance Provisions, and no Credit Party or any other
Person shall have any right or claim under this Section as against the Agent and
the Lenders that would not otherwise be available to such Person under the
Avoidance Provisions.
(f)    For purposes of §37 and §38, the terms “Credit Party” and “Credit
Parties” shall be deemed to also include each Equity Subsidiary to the extent of
the Liens granted by such Equity Subsidiary to the Agent, for the benefit of the
Lenders, pursuant to the Loan Documents.
[Signature Pages Follow]






31



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each of the undersigned have caused this Agreement to be
executed by its duly authorized representatives as of the date first set forth
above.
 
BORROWER:


 
Highlands REIT, Inc.,
a Maryland corporation
By: /s/ Paul Melkus             
Name: Paul Melkus
Title: Authorized Officer
 
 
 
 



    


[SIGNATURES CONTINUE ON FOLLOWING PAGE]


S - 1



--------------------------------------------------------------------------------







 
AGENT, ISSUING LENDER, AND LENDERS:


 
 
 


THE HUNTINGTON NATIONAL BANK
By:     /s/ Mary Ann Weiss
Name:     Mary Ann Weiss       
   Title:    Authorized Signer    

































S - 2



--------------------------------------------------------------------------------





FIRST FINANCIAL BANK


    
By:     /s/ John E. Wilgus II
Name:     John E. Wilgus II
Title:     Senior Vice President








S - 3



--------------------------------------------------------------------------------





MIDFIRST BANK






By:     /s/ Todd Wright
Name:    Todd Wright
Title:    Senior Vice President








S - 4

